CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





AMENDED AND RESTATED
MASTER DEVELOPMENT AGREEMENT
AMONG


EPT CONCORD II, LLC,
a Delaware limited liability company,
EPR CONCORD II, L.P., a Delaware limited partnership,
ADELAAR DEVELOPER, LLC, a Delaware limited liability company,
AND
MONTREIGN OPERATING COMPANY LLC, a New York limited liability company,
EMPIRE RESORTS REAL ESTATE I, LLC, a New York limited liability company,
EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company


MONTREIGN CASINO RESORT AT ADELAAR
SULLIVAN COUNTY, NEW YORK






December 28, 2015







    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



TABLE OF CONTENTS
ARTICLE 1. ATTACHMENTS TO AGREEMENT; SCHEDULES AND EXHIBITS
2

ARTICLE 2. DEFINITIONS
3

2.1
Definitions    3

ARTICLE 3. TERM
11

3.1
Term    11

ARTICLE 4. MASTER PLANNING WORK; PRE-DEVELOPMENT
11

4.1
Master Planning Work    11

4.2
Comprehensive Development Plan    12

4.3
Shared Pre-Development Costs    12

4.4
On-Going Planning Costs    13

ARTICLE 5. PRE-DEVELOPMENT COVENANTS
13

5.1
Exclusivity    13

ARTICLE 6. INFRASTRUCTURE DEVELOPMENT
14

6.1
Infrastructure Plans.    14

6.2
Common Infrastructure Costs.    15

6.3
Performance of Common Infrastructure Work.    17

6.4
Monitoring of the Common Infrastructure Work.    17

6.5
Other Infrastructure Costs and Work.    18


    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”


TABLE OF CONTENTS
(continued)
Page



ARTICLE 7. MONTREIGN PROJECT DEVELOPMENT
19

7.1
Development and Construction.    19

7.2
Construction Completion Guaranty.    20

ARTICLE 8. WATERPARK PROJECT DEVELOPMENT
20

8.1
Development and Construction    20

8.2
Construction Completion Guaranty.    20

ARTICLE 9.
CONSTRUCTION PROVISIONS    20

9.1
Construction Access and Coordination.    20

9.2
Contractor Insurance    21

9.3
Project Schedule.    22

9.4
Completion Certificate    23

ARTICLE 10.
LICENSES AND GAMING REGULATIONS    23

10.1
Cooperation    23

10.2
Pursuit of Gaming Facility License.    23

10.3
Empire Developers Operating Covenant    24

10.4
EPR Operating Covenant.    25

10.5
Non-Compliance.    25

ARTICLE 11. REPRESENTATIONS AND WARRANTIES
25


- ii -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”


TABLE OF CONTENTS
(continued)
Page



11.1
EPR’s Representations    25

11.2
Empire Developers’s Representations    26

ARTICLE 12. DISPUTE RESOLUTION; ARBITRATION
26

12.1
Procedure.    26

12.2
Arbitration.    26

ARTICLE 13. MISCELLANEOUS
28

13.1
Notices    28

13.2
No Waiver.    29

13.3
Exculpation.    29

13.4
Modification of Agreement.    30

13.5
Captions.    30

13.6
EPR’s Status as a REIT    30

13.7
Governing Law    30

13.8
Joint Preparation.    30

13.9
Interpretation.    30

13.10
Severability.    30

13.11
No Joint Venture.    30

13.12
Authority.    31


- iii -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”


TABLE OF CONTENTS
(continued)
Page



13.13
Consent.    31

13.14
Legal Costs.    31

13.15
Further Assurances.    31

13.16
Counterparts.    31

13.17
Rules of Construction    31

13.18
Confidential Informationr.    31

13.19
No Consequential Damages.    32

13.20
Reserved.    32

13.21
Termination    32

ARTICLE 14. WAIVER OF TRIAL BY JURY
32

SCHEDULES


SCHEDULE 1 – Permits
SCHEDULE 2 – Infrastructure Plans and Common Infrastructure Budget
SCHEDULE 3 – ***
SCHEDULE 4 – Project Schedule
SCHEDULE 5 – ***
EXHIBITS


EXHIBIT A - Project Site and Master Plan
EXHIBIT B – Empire Project Parcels
EXHIBIT C – Waterpark Parcel

- iv -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”


TABLE OF CONTENTS
(continued)
Page



EXHIBIT D – Form of Empire Completion Guaranty
EXHIBIT E – Form of EPR Completion Guaranty
EXHIBIT F – CDP

- v -    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



AMENDED AND RESTATED MASTER DEVELOPMENT AGREEMENT
THIS AMENDED AND RESTATED MASTER DEVELOPMENT AGREEMENT (“Agreement”), dated
December 28, 2015 (the “Effective Date”), is made by and among EPT CONCORD II
LLC, a Delaware limited liability company (“EPT”) EPR CONCORD II, L.P., a
Delaware limited partnership (“EPR LP”) and ADELAAR DEVELOPER, LLC, a Delaware
limited liability company (“Adelaar Developer,” and together with EPT and EPR
LP, “EPR”), with offices at c/o EPR Properties, 909 Walnut Street, Suite 200,
Kansas City, Missouri 64106, and MONTREIGN OPERATING COMPANY LLC, a New York
limited liability company (the “Casino Developer”), EMPIRE RESORTS REAL ESTATE
I, LLC, a New York limited liability company (the “Golf Course Developer”) and
EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company (the
“Entertainment Village Developer”), and together with the Casino Developer and
Golf Course Developer, the “Empire Developers”), with an office at c/o Empire
Resorts, Inc., 204 Route 17B, Monticello, New York 12701, and EPR PROPERTIES, a
Maryland real estate investment trust (the “EPR Guarantor”, and EMPIRE RESORTS,
INC. (the “Empire Guarantor”), in each case, for the purpose of acknowledging
certain guaranty obligations as further set forth herein.
RECITALS
WHEREAS, EPT and EPR LP are the fee simple owners of the real property depicted
on Exhibit A annexed hereto and incorporated herein by this reference (the
“Project Site”) consisting of approximately 1,700 acres in Sullivan County, New
York, which includes the Casino Parcel; and
WHEREAS, EPR and the Empire Developers desire to develop, construct and operate
on the Project Site a reputable, comprehensive, integrated destination resort
and community consisting of, inter alia, the Casino Project, Golf Course
Project, Waterpark Project, Entertainment Village Project and Common
Infrastructure (as each such terms are hereinafter defined, collectively, the
“Project”); and
WHEREAS, EPT and Monticello Raceway Management Inc. (“MRMI”) entered into a
certain Master Development Agreement, dated as of December 14, 2012 (the
“Original MDA”); and
WHEREAS, on July 30, 2013, the Upstate New York Gaming Economic Development Act
of 2013 (the “Act”) was signed into law, and authorized up to four upstate
destination gaming resorts with at least one gaming facility located in each of
three defined regions of the State, to wit, Region One, Zone Two; Region Two,
Zone Two; and Region Five, Zone Two; and
WHEREAS, certain sections of the Act have been codified in Article 13 of the New
York Racing, Pari-Mutuel Wagering and Breeding Law, entitled “Destination Resort
Gaming” (“Article 13”); and
WHEREAS, pursuant to the Act, the New York State Gaming Commission (the “Gaming
Commission”) established the Gaming Facility Location Board to select up to four
applicants; and

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



WHEREAS, on March 31, 2014, the Board issued a Request for Applications to
develop and operate a gaming facility in New York State (the “RFA”); and
WHEREAS, the Empire Developers with the cooperation of EPR submitted a response
to the RFA to the Gaming Facility Location Board on June 30, 2014 (the
“Application”); and
WHEREAS, the Application included each of the Casino Project, Golf Course
Project, Waterpark Project, the Entertainment Village Project and Common
Facilities; and
WHEREAS, on December 17, 2014, after a competitive bid process, which included
evaluation of sixteen responsive applications, and based upon the Application,
the Gaming Facility Location Board selected the Casino Developer to apply to the
Gaming Commission for a Gaming Facility License (as defined below); and
WHEREAS, MRMI has assigned its right, title and interest in the MDA to Casino
Developer, pursuant to that certain Assignment and Assumption Agreement dated as
of the date hereof; and
WHEREAS, EPR and the Empire Developers acknowledge that the completion of the
licensure process with the Gaming Commission, and satisfaction of the Gaming
Facility License Requirements (as defined below), are conditions to the Project;
and
WHEREAS, EPR and the Empire Developers intend that this Agreement and the
Project Documents (as defined below) define and govern the overall relationship
between EPR and the Empire Developers (and their respective Affiliates (as
defined below)) with respect to the development, construction, operation,
management and disposition of the Project and to apportion responsibility for
the development of various portions of the Project Site between the parties; and
WHEREAS, on the date hereof, the Casino Developer has entered into the Casino
Lease, the Entertainment Village Developer has entered into the Entertainment
Village Lease and the Golf Course Developer has entered into the Golf Course
Lease; and
WHEREAS, the Empire Developers have the right to purchase the Casino Parcel,
Golf Course Parcel and Entertainment Village Parcel pursuant to the Purchase
Option Agreement; and
WHEREAS, EPR and the Empire Developers believe that it is mutually beneficial to
the parties that they cooperate, subject to the terms of this Agreement, in
order to achieve completion of the development and construction and opening of
the Project.
NOW, THEREFORE, in consideration of the mutual covenants, obligations and
provisions herein contained and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged by EPR and the
Empire Developers, EPR and the Empire Developers agree that the Original MDA is
amended and restated as follows:
ARTICLE 1.
ATTACHMENTS TO AGREEMENT; SCHEDULES AND EXHIBITS

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Attached to this Agreement, and hereby made a part hereof, are the following:
SCHEDULES


SCHEDULE 1 – Permits
SCHEDULE 2 – Infrastructure Plans and Common Infrastructure Budget
SCHEDULE 3 – ***
SCHEDULE 4 – Project Schedule
SCHEDULE 5 – ***
EXHIBITS


EXHIBIT A - Project Site and Master Plan
EXHIBIT B – Empire Parcels
EXHIBIT C – Waterpark Parcel
EXHIBIT D – Form of Empire Completion Guaranty
EXHIBIT E – Form of EPR Completion Guaranty
EXHIBIT F – Easement Areas
EXHIBIT G – CDP


ARTICLE 2.    

DEFINITIONS
2.1    Definitions. The following terms for purposes of this Agreement shall
have the meanings hereinafter specified (additional terms may be defined
elsewhere in the Agreement):
“Affiliate” means as applied to a Person or Persons, any other Person or Persons
directly or indirectly Controlling, Controlled by, or under common Control with,
that Person or Persons. For avoidance of doubt no shareholder of the Empire
Guarantor or EPR Guarantor shall constitute an “Affiliate” of any Empire Party
or EPR Party, as applicable, hereunder.
“Agreement” has the meaning set forth in the recitals.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Application” means the application prepared by Fox Rothschild LLP on behalf of
the Casino Developer with the cooperation of EPR, which was submitted to the New
York State Gaming Facility Location Board and the New York State Gaming
Commission on June 30, 2014, in response to the Request for Applications issued
on March 31, 2014 to develop and operate a gaming facility in New York State.
Application Update” means the update to the Application prepared by Fox
Rothschild LLP on behalf of the Casino Developer with the cooperation of EPR,
which was submitted to the New York State Gaming Commission in a series of
updates dated September 11, 2015, September 17, 2015, September 18, 2015,
September 23, 2015, and the executive summary dated September 24, 2015, each in
response to the August 4, 2015, correspondence from the New York State Gaming
Commission.
“Business Day” means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions in the State of New York are authorized by Law
to close.
“Casino” means that certain casino gaming facility which will offer Gaming
Operations and which is to be constructed, operated and maintained as part of
the Casino Project.
“Casino Lease” means that certain agreement of lease with respect to the Casino
Parcel dated the date hereof by and between EPT and the Casino Developer.
“Casino MAE” means (i) the imposition of material fines or penalties on the
Casino Developer, (ii) a demonstrable and adverse impact on the Gaming Facility
License or (iii) other prevention of the operation of all or any material
portion of the Casino.
“Casino Opening Date” means the date on which the Casino is open for business to
the public to conduct ongoing (as opposed to “test night”) Gaming Operations
“Casino Parcel” means the portion of the Project demised by the Casino Lease as
more particularly set forth on Exhibit B hereof.
“Casino Project” means, collectively, one or more Buildings and other
Improvements that will include: (a) a gaming floor of no less than an aggregate
total of 90,000 square feet featuring no less than 2,150 slot machines, 102
table games and a 14-16 table poker room (inclusive of the poker and room and
VIP and high-limit areas); (b) designated VIP/high-limit areas within such
gaming floor which will offer a minimum of 26 slot machines, 8 table games, and
a player’s lounge with food and beverages; (c) a hotel containing no less than
332 luxury rooms (including at least eight 1,000-1,200 square feet garden
suites, seven 1,800 square feet, two story townhouse villas, and 12
penthouse-level suites), indoor pools and fitness center; (d) a VIP floor
containing 6 private VIP gaming salons, a private gaming cage and butler
service; (e) multi-purpose meeting and entertainment space of no less than
27,000 square feet with seating capacity for 1,300 people and a mezzanine level
that includes a minimum of 14-16 table poker room, access to an outdoor terrace
and no less than 7,000 square feet of meeting room space; (f) spa of no less
than 7,500 square feet; at least seven restaurants/food and beverage outlets
(inclusive of the food court), with an aggregate capacity for at least 727
patrons; and at least four bar/lounges (including restaurant bars) with

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



capacity for at least 141 patrons; and (g) with a minimum capital investment of
$611,000,000 and that is otherwise in substantial conformance with the Project
Requirements.
“CDP” means the PRD Comprehensive Development Plan pertaining to the Project or
Project Site as approved by the applicable Governmental Authorities (and amended
from time to time in accordance with the Master Declaration).
“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.
“Common Facilities” includes, as applicable, all parking areas, streets,
driveways, curb cuts, access facilities, aisles, sidewalks, malls, landscaped
areas, sanitary and storm sewer lines, water, gas, electric, telephone and other
utility lines, systems, conduits and facilities and other common and service
areas located within the Project Site, all as more particularly defined in the
Master Declaration.
“Common Infrastructure Budget” is defined in Section 6.2(a).
“Common Infrastructure Costs” is defined in Section 6.2(a).
“Common Infrastructure Work” is defined in Section 6.1.
“Competing Casino Project” is defined in Section 5.1(b).
“Complete, Completed or Completion”: The full and complete performance of all
work (excluding Punchlist Items) by the applicable Parcel Developer, required to
fully construct and equip the applicable portion of the Project Site, and
delivery of temporary or permanent certificates of occupancy, so as to allow the
immediate occupancy and/or use of such portion of the Project Site, in each
case, in accordance with this Agreement, the Project Requirements and all
applicable Laws.
“Confidential Information” is defined in Section 13.18.
“Contractor” is defined in Section 9.2.
“Construction Work” means any construction work (including excavation or pile
driving) performed by or on behalf of EPR or the Empire Developers, including
construction of a Building or other Improvement, or other initial construction
work performed in connection with the use, maintenance or operation of the
Project Site, including in connection with the Common Infrastructure Work,
Casino Project, Golf Course Project, Entertainment Village Project and Waterpark
Project.
“Control” (includes the correlative meanings of “Controlled by”, “Controlling”
and “under common Control with”), means the effective power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person; provided that a Person may still have Control of a specified Person
notwithstanding that one or more third parties may have rights to participate in
major decisions of the specified Person and provided further that no shareholder
of the Empire

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Guarantor or EPR Guarantor shall be deemed to “Control” any Empire Party or EPR
Party, as applicable, for any purpose hereunder.
“Effective Date” is the date first above written.
“Empire Construction Consultant” is defined in Section 6.4(a).
“Empire Common Infrastructure Cap” is defined in Section 6.2(e).
“Empire Parcels” means, collectively, the Casino Parcel, the Golf Course Parcel
and the Entertainment Village Parcel.
“Empire Project” means, collectively, the Casino Project, the Golf Course
Project and the Entertainment Village Project.
“Entertainment Village Project” means one or more Buildings and other
Improvements to include no less than 50,000 but no more than 200,000 square feet
with dining facilities and retail shops with a minimum capital investment of
$25,000,000, and that is otherwise in substantial conformance with the Project
Requirements.
“Entertainment Village Lease” means that lease agreement with respect to the
Entertainment Village Parcel dated the date hereof by and between Adelaar
Developer and the Entertainment Village Developer.
“Entertainment Village Parcel” means the portion of the Project Site demised by
the Entertainment Village Lease as more particularly set forth on Exhibit B
hereof.
“Entertainment Village Work Product” is defined in Section 4.1(c).
“Gaming Authorities” means the New York State Gaming Facility Location Board,
the New York State Gaming Commission or any other Governmental Authority that
now or hereafter has regulatory authority over Gaming Operations and/or over
Persons operating or engaged in Gaming Operations by reason of their operation
thereof or engagement therein, or over Persons receiving, directly or
indirectly, revenues derived from Gaming Operations.
“Gaming Facility” means the Casino Project.
“Gaming Facility Licenses” means any permit, license, certificate or approval
now or hereafter required by any Governmental Authority in order to conduct
ongoing Gaming Operations or participate in the revenues from Gaming Operations
on or from the Casino Parcel in accordance with applicable Laws, including, but
not limited to, a license issued pursuant to Article 13 of the New York Racing,
Pari-Mutuel Wagering and Breeding Law.
“Gaming Facility License Requirements” means, as applicable, (A) the development
of each portion of the Project by the applicable Parcel Developer in substantial
conformance with the Application, except as modified in accordance with the
Application Update and in accordance with the Gaming Facility License, (B) all
licenses, approvals and consents required of any party by any

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Gaming Authorities or other Governmental Authorities for Casino Developer to
conduct continuous Gaming Operations at the Casino and (C) all legal
requirements and conditions set forth in a Gaming Facility License, Gaming Laws
or otherwise required by any Governmental Authority with respect to the
construction, development, management, ownership or operation of: (i) the Casino
Project; (ii) the Golf Course Project; (iii) the Entertainment Village Project;
(iv) the Common Infrastructure Work or (v) the Resort Project Site, including
without limitation, the Waterpark Project, but not including GFLR Exceptions (as
defined below).
“Gaming Laws” means all Laws applicable to the ownership, operation or
management of casino facilities, video gaming facilities and Gaming Operations
and/or to Persons operating or engaged in Gaming Operations, including, but not
limited to, all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of Government
Authorities and all pronouncements and requirements now or hereafter imposed by
Governmental Authorities, whether or not having the force of Law.
“Gaming Operations” means the operation within or from the Casino Parcel of
video gaming machines (including video lottery terminals), live and electronic
table games (including, but not limited to, poker, blackjack, and internet
gaming), and other games of chance, and wagering of any kind (including sports
books), and of any and all types, which are now or hereafter permitted by
applicable Laws, whether such wagers are made by customers physically located
within the Casino Parcel or from outside the Casino Parcel (including via the
Internet), but specifically excluding horse racing, pari-mutuel and simulcast
wagering on horse racing; provided, in the case of customers not physically
located on or within the Casino Parcel, the revenue derived therefrom is
reported (in whole or, to the extent so reported, in part) to the applicable
Governmental Authorities as revenue from Gaming Operations attributable to the
Casino Parcel.
“GFLR Exceptions” means any Gaming Facility License Requirement to the extent
that (i) such requirement or obligation requires EPR or its Affiliates to take
action or incur expenses in respect of the construction, development,
management, ownership or operation of any portion of the Resort Project Site,
including the Waterpark Project, that exceeds the actions and/or costs
contemplated to be incurred or undertaken by EPR or its Affiliates or with
respect to any portion of the Resort Project Site, including the Waterpark
Project, in the Application (as modified by the Application Update to the extent
such modification is expressly approved by the Gaming Authorities) and (ii) the
taking of such action or payment of such expense would have a material adverse
effect on EPR or its Affiliates, unless Casino Developer agrees (which Casino
Developer may, but shall not be obligated, agree to in its sole and absolute
discretion) to undertake or pay for, as applicable, for such incremental actions
or expenses. Any action or expense under this definition shall be deemed to be
“contemplated” in the Application or Application Update, if such action or
expense is required by the Gaming Authorities and a reasonable person could
deduce or infer such requirement, obligation or understanding from the face of
the Application, the Application Update and/or the Gaming Facility License or
the Gaming Authorities expressly, orally or in writing, take the position that
such requirement, obligation or understanding is required.
“Golf Course Lease” means a lease agreement with respect to the Golf Course
Parcel dated the date hereof by and between Adelaar Developer and the Golf
Course Developer.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Golf Course Parcel” means the portion of the Project Site demised by the Golf
Course Lease as more particularly set forth on Exhibit B hereof.
“Golf Course Project” means no less than an 18-hole golf course with a minimum
capital investment of $15,000,000 to be located on the Golf Course Parcel, and
that is otherwise in substantial conformance with the Project Requirements.
“Golf Course Work Product” is defined in Section 4.1(b).
“Governmental Authorities” means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies, quasi-governmental entities
and offices thereof, having jurisdiction over all or any part of Project Site or
the Project or the use thereof, including Gaming Authorities.
“Ground Leases” means, collectively, the Casino Lease, the Entertainment Village
Lease and the Golf Course Lease.
“Improvements” means all buildings, structures and improvements now or hereafter
located on the Project Site (each, a “Building”) and all alterations, additions,
improvements, repairs, restorations and replacements thereof, and the fixtures,
equipment and machinery, in each case now or hereafter affixed thereto.
“Infrastructure” means those infrastructure-related improvements, such as
streets, sidewalks, sanitary and storm sewer lines, water, gas, electric,
telephone and other utility lines, systems, conduits and other similar
facilities to be installed, made or constructed on or about the Project Site in
order to facilitate the development, construction, operation and maintenance of
the Project or any portion thereof.
“Infrastructure Consultants” means AKRF Engineering, Inc. or another registered
engineering firm with experience in resort planning selected by EPR and approved
by the Casino Developer, which approval shall not be unreasonably withheld,
conditioned or delayed so long as such Infrastructure Consultants selected by
EPR are independent, third parties.
“Infrastructure Plans” is defined in Section 6.1.
“Initial Master Plan” means the illustrative master plan for the Project Site
depicted in Exhibit A annexed hereto, as the same may be updated and amended
from time to time by EPR with the reasonable approval of the Casino Parcel
Developer.
“JAMS Rules” is defined in Section 12.2.
“Landlord Licenses and Permits” has the meaning ascribed to such term in the
Casino Lease.
“Laws” means all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of any
Governmental Authority.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Legal Costs” means all reasonable, out-of-pocket costs and expenses that a
Person incurs in any legal proceeding, arbitration or other matter and
reasonable external attorneys’ fees, court costs and expenses, but excluding
in-house counsel.
“Master Association” is defined in Section 4.2.
“Master Association Constitutive Documents” means the limited liability company
agreement (if applicable) and other documents forming and constituting the
Master Association, including, the Master Declaration and any other rules and
regulations promulgated by the Master Association.
“Master Declaration” means, collectively, that certain Master Declaration of
Covenants, Conditions, Easements, and Restrictions, and Exhibits thereto, dated
December 6, 2013, as amended by that certain Amended and Restated Master
Declaration dated the date hereof.
“Master Plan” is defined in Section 4.1(a).
“Master Planning Architect” means Hart Howerton or another registered architect
or architectural firm with experience in resort planning selected by EPR and
approved by the Casino Developer, which approval shall not be unreasonably
withheld, conditioned or denied.
“Master Planning Work” is defined in Section 4.1(a).
“Material Change” is defined in Section 6.2(h).
“Notices” is defined in Section 13.1.
“Parcel Developer” means (i) the Casino Developer with respect to the Casino
Project, (ii) the Golf Course Developer with respect to the Golf Course Project,
(iii) the Entertainment Village Developer with respect to the Entertainment
Village Project (iv) Adelaar Developer with respect to the Waterpark Project and
(v) Adelaar Developer with respect to the Common Infrastructure Work.
“Permits” means any and all licenses, permits (including building, demolition,
alteration, use, and special permits), approvals, consents, certificates,
rulings, variances, authorizations, or amendments to any of the foregoing as
shall be necessary or appropriate under any Laws to commence, perform, or
complete any work (including Construction Work) or take any action that is in
furtherance of the Project.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“PRD Comprehensive Development Plan” is defined in Section 250-27.2(B)(7) of the
Town Code.
“Project” has the meaning set forth in the recitals.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Project Site” has the meaning set forth in the recitals.
“Project Documents” means, collectively, this Agreement, the Ground Leases, the
Purchase Option Agreement, the Master Declaration and each and every agreement,
document or indenture between EPR or any Affiliate of EPR and the Empire
Developers or any Affiliate of the Empire Developers relating to or materially
affecting the Project or Project Site now or hereafter in effect.
“Project Labor Agreements” means, collectively, (i) that certain Project Labor
Agreement for Infrastructure Site Work for the Casino Project, dated June 23,
2014, by and among L.P. Ciminelli on behalf of Empire Resorts, Inc. and the
Local Unions affiliated with the Hudson Valley Building and Construction Trades
Council, (ii) that certain Project Labor Agreement for Infrastructure Site Work
for Adelaar Project, dated June 20, 2014, by and between EPR Concord II, L.P.
and the Local Unions affiliated with the Hudson Valley Building and Construction
Trades Council and (iii) that certain Project Labor Agreement for the Adelaar
Project – Parcel B, dated September 5, 2014, by and between EPR Concord II, L.P.
and the Local Unions affiliated with the Hudson Valley Building and Construction
Trades Council.
“Project Opening Date” means the earliest date following the Completion of the
Project on which the Casino Project, the Golf Course Project, the Waterpark
Project and the Entertainment Village Project are all open to the general public
for business.
“Project Requirements” means, collectively, all applicable design,
architectural, land use, construction, operation, maintenance, development and
similar requirements or standards set forth in this Agreement, the Master Plan,
the CDP, the Gaming Facility License Requirements, the Project Labor Agreements
and any other Project Document.
“Project Schedule” means the schedule for Completion of the Project as set forth
on Schedule 4, as the same may be amended from time to time in accordance
herewith.
“Punchlist Items” means, collectively, minor, insubstantial details of
construction, decoration, mechanical adjustment or installation, the
non-completion of which does not prevent the use and occupancy of such portion
of the Project for its intended purposes in accordance with all Laws, this
Agreement and the Project Documents.
“Purchase Option” means the option of the Casino Developer to purchase the
Empire Parcels in accordance with the Purchase Option Agreement.
“Purchase Option Agreement” means that certain Purchase Option Agreement by and
between EPR and the Casino Developer, dated the date hereof.
“REIT” is defined in Section 13.6.
“Resort Project Site” means all portions of the Project Site under the ownership
and/or control of EPR or its Affiliates, other than the Casino Parcel, the Golf
Course Parcel and the Entertainment Village Parcel. It is expected that EPR or
its Affiliates shall cause the subdivision of the Resort Project Site into one
or more additional “Resort Development Parcels” for

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



development in accordance with the Town of Thompson Subdivision Regulations,
this Agreement and the Project Requirements.
“Site Consultants” mean the architects, engineers, contractors and
subcontractors (other than the Master Planning Architect and Site Engineer)
selected by EPR to perform Master Planning Work.
“Site Engineer” means AKRF Engineering, Inc., or another registered engineer or
engineering firm with experience in large-scale resort site planning selected by
EPR and approved by the Empire Developers, which approval shall not be
unreasonably withheld, conditioned or denied.
“Shared Pre-Development Costs” is defined in Section 4.3.
“Special District Capital Assessments” is defined in Section 6.2(c).
“Term” is defined in Section 3.1.
“Town Code” is defined in Section 4.2.
“Unavoidable Delays” is defined in Section 9.3(b).
“Waterpark” means a family-oriented indoor and/or outdoor water themed
entertainment amusement area offering a collection of rides, attractions, and
facilities including, but not limited to, pools, slides, rides, play areas and
attractions similar nature to those facilities operated in the Wisconsin Dells
and at Camelback Resort, provided that a Waterpark as defined herein shall not
include ponds, fountains or water features that are expressly intended for
visual entertainment, or the operation of one or more swimming pools, plunge
pools, or hot tubs and related amenities and attractions similar to those
customarily offered and operated at four and five star destination resort
casinos, which include hotel accommodations.
“Waterpark Lease” means that certain lease agreement by and between EPT and
Concord HWP, LLC dated September 27, 2013, a copy of which was delivered to the
Empire Developers prior to the date hereof, as such has been assigned to Adelaar
Developer, and as may be amended from time to time.  
“Waterpark Parcel” means the portion of the Project Site demised by the
Waterpark Lease as more particularly set forth on Exhibit C hereof.
“Waterpark Project” means one or more Buildings and other Improvements that will
include no less than 325,000 square feet including a hotel with no less than 300
family-style suites, a 75,000 square foot indoor water park, a 25,000 square
foot conference and banquet center, a 25,000 square foot outdoor water park, a
25,000 square foot arcade, two 5,000 square feet restaurants with an aggregate
capacity for 250 patrons, and Concord Ski Hill, with a minimum capital
investment of $120,000,000 to be located on the Waterpark Parcel, and that is
otherwise in substantial conformance with the Project Requirements.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 3.    
TERM
3.1    Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date. Except as to those provisions that expressly survive the
expiration or termination of this Agreement, the Term shall expire on the
earlier of (i) the Project Opening Date; or (ii) the sooner termination of this
Agreement pursuant to the terms hereof.
ARTICLE 4.    
MASTER PLANNING WORK; PRE-DEVELOPMENT
4.1    Master Planning Work.
(a)    Prior to the Effective Date, EPR and the Empire Developers commenced the
master planning of the Project (the “Master Planning Work”), cooperated in good
faith, and completed the Master Planning Work, including: (i) the final Master
Plan (the “Master Plan”) as attached as Exhibit A hereto and (ii) the amendment
of the CDP to permit the development and operation of the Casino Project, the
Golf Course Project, the Entertainment Village Project and the Waterpark
Project.
(b)    EPR hereby assigns to Golf Course Developer, without recourse,
representation or warranty, a non-exclusive right, title and interest in and to
the Golf Course Work Product (as defined below). Golf Course Developer hereby
assumes responsibility for design and development costs and all other
obligations accruing from and after the date hereof and to the extent
assignable, with respect to, any work product done to date by EPR or on behalf
of EPR with respect to the Golf Course Parcel, including without limitation any
and all rights and interests of EPR to any approvals, permits, inducements,
plans, specifications, drawings, survey, applications or submissions, related to
or arising in connection with the Golf Course Project, and to the extent
transferable, all service, maintenance, supply, brokerage and other agreements
to which EPR or any Affiliate is a party relating to the planning, design,
construction, development or operation of the Golf Course Project, together with
all modifications and amendments thereof and supplements relating thereto (the
“Golf Course Work Product”); provided that if any such agreements, approvals or
permits are not transferable, EPR shall take all actions reasonably necessary to
transfer to Golf Course Developer the benefit of such agreements, approvals or
permits.
(c)    EPR hereby assigns to Entertainment Village Developer, without recourse,
representation or warranty, a non-exclusive right, title and interest in and to
the Entertainment Village Work Product. Entertainment Village Developer hereby
assumes responsibility for design and development costs and all other
obligations accruing from and after the date hereof and to the extent
assignable, with respect to, any work product done to date by EPR or on behalf
of EPR with respect to the Entertainment Village Parcel, including without
limitation any and all rights and interests of EPR to any approvals, permits,
inducements, plans, specifications, drawings, survey, applications or
submissions, related to or arising in connection with the Entertainment Village
Project, and to the extent transferable, all service, maintenance, supply,
brokerage and other agreements to which EPR or any Affiliate is a party relating
to the planning, design, construction,

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



development or operation of the Entertainment Village Project, together with all
modifications and amendments thereof and supplements relating thereto (the
“Entertainment Village Work Product”); provided that if any such agreements,
approvals or permits are not assignable, EPR shall take all actions reasonably
necessary to make available to Entertainment Village Developer the benefit of
such agreements, approvals or permits.
4.2    Comprehensive Development Plan. EPR and the Empire Developers acknowledge
that the development of the Project shall be subject to, inter alia, the
provisions of the Section 250-27.2 of the Code of the Town of Thompson (as the
same may be amended from time to time, the “Town Code”) concerning a “Planned
Resort Development” and the approved PRD Comprehensive Development Plan attached
here as Exhibit G. EPR has formed the Concord Resorts Master Association, LLC
(the “Master Association”) with respect to the Project Site as contemplated by
the Town Code. The Empire Developers hereby authorize EPR to act in a manner
consistent with this Agreement, the Ground Leases and the Purchase Option
Agreement, as the “applicant” for all applications or other submissions to a
Governmental Authority concerning the CDP, any amendments or modifications
thereto and any related applications. All decisions related to the amendment of
the CDP shall be governed by the Master Association Constitutive Documents.
Without limiting the foregoing, the Empire Developers and EPR shall cooperate in
all respects to amend the CDP as necessary to be consistent with the terms of
this Agreement, the Ground Leases or the Purchase Option Agreement and all other
Project Documents.
4.3    Shared Pre-Development Costs. EPR and the Empire Developers have shared
all third-party costs incurred in connection with the Master Planning Work
(collectively, the “Shared Pre-Development Costs”) in accordance with the
amounts set forth on *** hereto. As of the Effective Date, the Empire Developers
have paid their share of the Shared Pre-Development Costs in full. The Empire
Developers shall not be responsible to pay for any portion of further Shared
Pre-Development Costs in excess of what it has already paid without its prior
written consent. Except as otherwise set forth in this Agreement, each of EPR
and the Empire Developers shall each be responsible for their own
pre-development costs that do not constitute Shared Pre-Development Costs. The
Empire Developers shall receive a credit for their portion of the Shared
Pre-Development Costs as a reduction from the purchase price under the Purchase
Option, subject to the Rent Credit Cap (as defined in the Purchase Option
Agreement).
4.1    On-Going Costs. Commencing as of the Effective Date, planning and
development costs for the Project accruing after the Effective Date shall be
treated, as follows:
(a) costs relating to the design, engineering and permitting of the Common
Infrastructure Work shall be included in the Common Infrastructure Budget, and
financed in accordance with Section 6.2(b);
  
(c) costs relating to the design, engineering and permitting of the Resort
Project Site, including the Waterpark Project, shall be borne solely by EPR;

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(d) costs relating to the design, engineering and permitting of the Casino
Project and additional infrastructure not included as Common Infrastructure Work
requested by the Casino Developer exclusively benefiting the use or development
of the Casino Project of the Casino Project shall be borne solely by the Casino
Developer;
(e) costs relating to the design, engineering and permitting of the Golf Course
Project and additional infrastructure not included as Common Infrastructure Work
requested by the Golf Course Developer exclusively benefiting the use or
development of the Golf Course Project, to the extent arising and accruing on or
after September 10, 2015 shall be borne solely by the Golf Course Developer (for
avoidance of doubt, EPR remains solely responsible for all such costs arising
and accruing prior to September 10, 2015, and shall not seek reimbursement of
any such costs actually incurred by EPR prior to the date hereof); and
(f) costs relating to the design, engineering and permitting of the
Entertainment Village Project and additional infrastructure not included as
Common Infrastructure Work requested by the Entertainment Village Developer
exclusively benefiting the use or development of the Entertainment Village
Project, to the extent arising and accruing after September 10, 2015 shall be
borne solely by the Entertainment Village Developer (for avoidance of doubt, EPR
remains solely responsible for all such costs arising and accruing prior to
September 10, 2015, and shall not seek reimbursement of any such costs actually
incurred by EPR prior to the date hereof).
4.2    Golf Course and Entertainment Village Costs. EPR hereby represents and
warrants that it has not incurred any costs relating to the design, engineering,
planning or permitting of the Entertainment Village Project or Golf Course
Project between September 10, 2015 and the Effective Date under any of the Golf
Course Work Product or Entertainment Village Work Product being assigned to the
Golf Course Developer and Entertainment Village Developer, respectively, which
have not been paid as of the Effective Date and that there are no amounts due
and payable under any of the Golf Course Work Product or Entertainment Village
Work Product as of the Effective Date.
ARTICLE 5.    
PRE-DEVELOPMENT COVENANTS
5.1    Exclusivity. From and after the Effective Date and during the Term
hereof:
(a)    EPR may continue to market the Resort Project Site to third-party
operators. However, EPR agrees for itself and its Affiliates, that EPR will not
market any part of the Resort Project Site for use by any operator or permit the
operation on the Project Site (other than on the Empire Parcels) of (i) a casino
or other gambling facility or (ii) a golf course (excluding miniature golf) and
will not permit the operation of a casino or other gambling facility on any
property owned or controlled by EPR or its Affiliates within Sullivan County in
the State of New York.
(b)    Empire Resorts Inc. and the Casino Developer hereby each agree on behalf
of itself and its subsidiaries (including, without limitation, the Golf Course
Developer and Entertainment Village Developer so long as they are subsidiaries
or otherwise Affiliates of Empire Resorts Inc. and/or Casino Developer) that
other than the Casino Project, they will not operate,

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



construct, maintain or otherwise participate in any other casino or similar
project (a “Competing Casino Project”) within Sullivan County, Ulster County,
Orange County, Rockland County or Westchester County, except for the Monticello
Casino and Raceway, which, except as required by applicable Laws, Empire
covenants during the initial ten-year term of the Gaming Facility License, shall
not include more than 300 gaming positions for traditional, live table games,
excluding poker. Following such initial ten-year term of the Gaming Facility
License there shall be no restrictions on the operation of the Monticello Casino
and Raceway. If Empire Resorts Inc., the Casino Developer or any of their
subsidiaries (including, without limitation, the Golf Course Developer and
Entertainment Village Developer so long as they are subsidiaries or otherwise
Affiliates of Empire Resorts Inc. and/or Casino Developer) operates, constructs,
maintains or otherwise participates in any Competing Casino Project within
Sullivan County, the terms set forth in the Casino Lease shall govern. If Empire
Resorts Inc., the Casino Developer or any of their subsidiaries (including,
without limitation, the Golf Course Developer and Entertainment Village
Developer so long as they are subsidiaries or otherwise Affiliates of Empire
Resorts Inc. and/or Casino Developer) operates, constructs, maintains or
otherwise participates in any Competing Casino Project within Sullivan County,
Ulster County, Orange County, Rockland County or Westchester County, except as
expressly allowed in this Section 5.1(b), the Casino Developer agrees that in
addition to the payment of Rent under the Casino Lease, the Casino Developer
shall pay to EPR an amount equal to *** percent (***%) of the Eligible Gaming
Revenue (as defined in the Casino Lease) from such Competing Casino Project.
This Section 5.1(b) shall survive the expiration or earlier termination of this
Agreement.
ARTICLE 6.    
INFRASTRUCTURE DEVELOPMENT
6.1    Infrastructure Plans. EPR has caused or will cause the Infrastructure
Consultants to develop the plans and specifications for the Infrastructure as
set forth on Schedule 2 hereto (the “Infrastructure Plans”). Such Infrastructure
Plans to the extent completed are hereby approved by the Empire Developers. Any
subsequent construction drawings and plans for the Common Infrastructure Work
developed after the Effective Date in substantial conformance with and within
the scope set forth the Infrastructure Plans set forth on Schedule 2 hereto will
be deemed approved so long as they do not constitute a Material Change. As part
of the development of the Infrastructure Plans, the Infrastructure Consultants
have identified the portions of the Infrastructure that are required to be
constructed in order to substantially complete the Empire Project and Waterpark
Project in accordance with the Application, as modified by the Application
Update, and that constitute the Common Facilities required to be constructed to
enable the Empire Project and Waterpark Project to be open and fully operational
in accordance with the Project Schedule (the “Common Infrastructure Work”). For
avoidance of doubt, the parties agree that all sewer, water, lighting,
drainage/stormwater, and roadway improvements shown or listed on the
Infrastructure Plans, including, but not limited to, construction of Resort
Entry Road, construction of the interchange within the New York State Department
of Transportation right-of-way, and realignment of Chalet Road to Kiamesha Road,
constitute Common Infrastructure Work. The parties agree that following
Completion of the Common Infrastructure Work, costs of infrastructure required
by a Governmental Authority for additional development at the Resort Project
Site or future

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



replacements, upgrades, improvements or enhancements of the initial Common
Infrastructure Work required by a Governmental Authority will be allocated by
the relevant Special Improvement Districts in accordance with their customary
practices and will not constitute Common Infrastructure Work and any additional
Special District Capital Assessments in connection therewith shall not be
subject to the Capital Assessments Cap Amount. EPR will not initiate or agree to
any such future replacements, upgrades, improvements or enhancements that will
be charged to the Empire Developers without the prior written consent of the
applicable Empire Developers, such consent not to be unreasonably withheld,
conditioned or delayed unless such future work is being initiated in connection
with a new development or upgrade or additional construction of an existing
development on the Master Development Site, in which case the Empire Developers’
consent shall be in their sole and absolute discretion.
6.2    Common Infrastructure Costs.
(a)    EPR has caused the Infrastructure Consultants to develop an estimated
budget for the costs of the Common Infrastructure Work (the “Common
Infrastructure Costs”), which includes the hard costs and soft costs (including
the cost of designing the Infrastructure Plans, permitting, etc.) of the Common
Infrastructure Work (the “Common Infrastructure Budget”). The Common
Infrastructure Budget, annexed hereto as Schedule 2, has been approved by each
party, and may be modified only in accordance with Section 6.2(h).
(b)    EPR shall supervise, construct and Complete, or cause to be supervised
and constructed and Completed, at its sole cost and expense except as
hereinafter provided, the Common Infrastructure Work in accordance with the
Infrastructure Plans, including, without limitation, the access drives, grading,
drainage, entry road, paving, lighting, striping, landscaping up to, but not
including the perimeter curb lines of the Empire Parcels and all off-site work
such as curb cuts, acceleration and deceleration lanes, road widening, bridges,
interchanges, traffic signals and sanitary sewer lines, in accordance with the
Infrastructure Plans, as same may be amended in accordance with this Agreement.
EPR shall complete such Common Infrastructure Work in accordance with the
Project Schedule, as same may be amended in accordance with Section 9.3 hereof,
free and clear of all material liens (other than immaterial amounts that will be
paid in the ordinary course of business or are being contested in good faith).
(c)    EPR and the Empire Developers acknowledge that EPR intends to finance the
Common Infrastructure Costs through tax-exempt bonds issued by a local
development corporation established pursuant to Section 1411 of the
Not-for-Profit Corporation Law. The debt service and repayment of the principal
for such bonds with respect to the initial construction and placement into
service of the Common Infrastructure Work shall be paid from special assessments
levied on property within Special Improvement Districts established pursuant to
Article 12-a of the Town Law or other applicable law (the “Special District
Capital Assessments”). Notwithstanding anything herein to the contrary, the
amount of the bond issue shall not be subject to the Empire Developers’ approval
or consent, so long as (i) the financing is substantially in the form approved
by the Empire Developers and (ii) the Special District Capital Assessments
payable by each of the Empire Developers for each of the Casino Parcel, Golf
Course Parcel and Entertainment Village Parcel, respectively, on each payment
date therefor shall not exceed the Capital Assessments Cap

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Amount. The “Capital Assessments Cap Amount” shall equal, with respect to each
of the Casino Parcel, Golf Course Parcel and Entertainment Village Parcel, the
amount set forth on *** hereto for each respective parcel, as such amount is
reduced by (A) with respect to the Casino Parcel only, the annual payments ***
paid by Casino Developer or its Affiliates in accordance with ***, which amount
shall be calculated using *** (and matching the payment schedule) as the
anticipated *** set forth on *** hereto, and (B) with respect to each of the
Golf Course Parcel and Entertainment Village Parcel, the amount of *** required
to be paid to EPR in accordance with *** and under the Golf Course Lease and
Entertainment Village Lease, respectively, which amount shall be calculated
using *** (and matching the payment schedule) as the anticipated *** set forth
on *** hereto. Any Special District Capital Assessments in excess of the Capital
Assessments Cap Amount shall be payable by EPR in accordance with the Ground
Leases and may be deducted from the Purchase Price (as defined in and in
accordance with the Purchase Option Agreement).
(d)    EPR and the Empire Developers hereby agree to cooperate with the
Governmental Authorities to endeavor to limit the applicable portion of the
Special District Capital Assessments with respect to the costs of the initial
construction and placement into service of the Common Infrastructure Work for
the Casino Parcel, Golf Course Parcel, Entertainment Village Parcel and
Waterpark Project to no more than the amounts set forth in ***. The Capital
Assessments Cap Amount shall not include unrelated future special assessments,
other district assessments, or assessments required in each case to the extent,
and only to the extent, as a result of changes to the Empire Project development
plans which require materially greater infrastructure support than as set forth
in the Infrastructure Plans or as otherwise arising as a result of system-wide
upgrades, enhancements, improvements or additions to the Common Infrastructure
Work required by a Governmental Authority, which the parties expect to be
allocated pro rata amongst all members of the applicable Special Improvement
Districts. For avoidance of doubt, each of the Empire Developers shall pay any
charges for the operation and maintenance costs of the Common Infrastructure
Work (the “Special District O&M Assessments’) applicable to its portion of the
Empire Project, and the Empire Common Infrastructure Cap shall only apply to the
Special District Capital Assessments levied on, the Casino Parcel, the Golf
Course Parcel and the Entertainment Village Parcel. Additionally, if the Casino
Developer exercises the Purchase Option, then following the Purchase Date (as
defined in and in accordance with the Purchase Option Agreement), EPR shall have
no responsibilities with respect to any Capital Assessments in excess of the
Capital Assessments Cap Amount (it being understood that the Casino Developer
shall receive a credit against the Purchase Price (as defined in and in
accordance with the Purchase Option Agreement) for any such amounts subject to
and in accordance with the terms of the Purchase Option Agreement).
(e)    To the extent that EPR is unable to finance through tax-exempt bonds, all
or any portion of the Common Infrastructure Costs up to $***, including, but not
limited to, certain common roadway improvements, upon receipt of no less than 6
months prior notice from EPR that such portion of the Common Infrastructure
Costs will not be financed through tax-exempt bonds, the Casino Developer shall
pay a pro-rata share (such pro-rata share equal to the ratio, expressed as a
percentage of (A) *** to (B) $***) of such Common Infrastructure Costs to EPR,
up to the Empire Common Infrastructure Cap. Such payment will be made within
twenty (20) Business Days after delivery by EPR of a request for payment in
customary form (i.e., AIA G-702 and G-703 or other agreed upon form), together
with lien waivers, invoices or receipts for amounts due or paid,

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



evidence that EPR has paid or will simultaneously pay its pro-rata share of such
costs and such other documentation as is typically required in connection with
construction disbursements for similar types of projects, provided, however, in
no event shall the Empire Developers’ be responsible to pay more than $*** (the
“Empire Common Infrastructure Cap”) toward the Common Infrastructure Costs under
this Section 6.2(e). If at any time any tax-exempt bonds are issued by a local
development corporation established pursuant to Section 1411 of the
Not-for-Profit Corporation Law to reimburse EPR for any Common Infrastructure
Costs already incurred, and the Casino Developer has already made payments to
EPR pursuant to this Section 6.2(e), EPR shall reimburse the Casino Developer
pro-rata for its share of such Common Infrastructure Costs already incurred and
paid to EPR pursuant to this Section 6.2(e).
(f)    To the extent that EPR is unable to finance through tax-exempt bonds, all
or any portion of the Common Infrastructure Costs up to $***, including, but not
limited to, certain common roadway improvements, and such amounts are paid by
EPR and not reimbursed by the Casino Developer pursuant to Section 6.2(e), the
portion of any such amounts that would have been allocated to the Golf Course
Parcel and Entertainment Village Parcel (but not the Casino Parcel) had EPR
financed such Common Infrastructure Costs through tax-exempt bonds (allocated
pursuant to the same allocation method as established by the applicable Special
Improvement District with respect to the Special District O&M Assessments
related to such Common Infrastructure Work) shall be allocated to the Golf
Course Parcel and Entertainment Village Parcel accordingly (the “Allocated GC/EV
Infrastructure Costs”). The Allocated GC/EV Infrastructure Costs shall be
adjusted from time to time to match any changes to the allocation of Special
District O&M Assessments as may be made by the applicable Special Improvement
District or the Master Association from time to time in connection with any
future replacements, upgrades, improvements or enhancements of the initial
Common Infrastructure Work at the Master Development Site.
(g)    Golf Course Developer and Entertainment Village Developer each hereby
agrees to pay EPR for its respective Allocated GC/EV Infrastructure Costs by
payment of additional rent under the Golf Course Lease and Entertainment Village
Lease, respectively, with annual payments *** paid by EPR or its Affiliates in
accordance with *** that is allocated to the Golf Course Parcel and
Entertainment Village Parcel in accordance with ***, which amount shall be
calculated using *** (and matching the payment schedule) as the anticipated ***
set forth on *** hereto, and which would have been paid by the Golf Course
Developer and Entertainment Village Developer in accordance with the terms of
Section 6.2(c) hereof and the Golf Course Lease or Entertainment Village Lease,
as applicable, had such amounts been financed through tax-exempt bonds. For
avoidance of doubt, in no event shall the Golf Course Developer or Entertainment
Village Developer be responsible under this Section 6.2(g) for any Allocated
GC/EV Infrastructure Costs in excess of the amounts allocable thereto on ***.
(h)    The foregoing provisions of this Section 6 shall not be construed as
meaning that the Infrastructure Plans or Common Infrastructure Budget may not be
amended or changed subsequent to the date hereof, but notwithstanding the
foregoing or anything else set forth herein or any other Project Agreement, any
(i) material or substantial change or amendment to the Infrastructure Plans
which could have a material, adverse effect on access to or operation of any
portion of the Empire Project or on the quality of the Common Infrastructure
Work or (ii) will

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



increase the Common Infrastructure Budget by more than 15% (each of (i) and
(ii), a “Material Change”) shall require the advance written approval of the
Empire Developers. In addition, for avoidance of doubt, in no event shall the
Empire Developers collectively be responsible for any portion of the Common
Infrastructure Costs in excess of the Empire Common Infrastructure Cap
(including, without limitation, as a result of a Material Change), provided
that, for avoidance of doubt, Special District Capital Assessments arising
pursuant to the penultimate sentence of Section 6.1 of this Agreement are not
included in the Common Infrastructure Work and shall not be subject to the
Empire Common Infrastructure Cap. The notice from EPR of a Material Change shall
describe in detail the change or amendment to the Infrastructure Plans in
question. If the Empire Developers shall withhold approval, the reasons for such
approval shall be specified in a written notice from the Empire Developers to
EPR. EPR shall, at its option, thereafter modify the Material Change to address
the Empire Developers’ objection, and shall resubmit the same to the Empire
Developers for the Empire Developers’ approval. Whenever either of EPR or the
Empire Developers is granted an approval right for purposes of Section 6.2, such
approval shall not be unreasonably withheld. Any disputes arising out of the
approval of the Infrastructure Plans or Common Infrastructure Costs or the
application of the Empire Common Infrastructure Cap shall be resolved in
accordance with Article 12.
(i)    EPR and the Empire Parties acknowledge that the cost to supply electric
service to the Project is expected to substantially exceed $900,000.00, which
sum represented the preliminary engineering work, and was included in the Common
Infrastructure Costs to, among other things, calculate the Empire Common
Infrastructure Cap (the “NYSEG Estimate”). As of the date hereof, the parties do
not know the final cost or manner of bringing permanent electric service to the
Project, or how that cost will be structured by NYSEG (the “Electric Service
Costs”). EPR and Empire Developers agree to cooperate in good faith to cause
permanent electric service to be supplied to the Project by December 31, 2016,
including, without limitation, to fund and allocate between and among them, the
Electric Service Costs, which are in excess of the NYSEG Estimate. EPR agrees to
bring temporary electricity to the Project in accordance herwith and with the
Project Schedule and the Casino Developer agrees to contribute up to $175,000
towards the capital costs of bringing such temporary electricity to the Project.
(j)    The provisions of this Section 6.2 shall survive the expiration or
earlier termination of this Agreement
6.3    Performance of Common Infrastructure Work.
(a)    EPR shall be responsible, for the structuring and financing of the Common
Infrastructure Costs and the payment of all Common Infrastructure Work with bond
proceeds as described herein or as it otherwise determines, subject to the
Casino Developer paying its portion of the Common Infrastructure Costs, if
applicable, in accordance with Section 6.2(e). EPR shall be responsible for
Completing the Common Infrastructure Work in accordance with this Agreement and
the Project Requirements, subject to Section 9.3 hereof. If EPR shall fail to
Complete the Common Infrastructure Work in accordance with this Agreement and
the Project Requirements, then the Empire Developers shall have the right (but
not the obligation) to perform such work, provided, however, that the Empire
Developers shall provide written notice to EPR of such failure

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to Complete, and EPR shall have sixty (60) days following the date of such
notice to cure by Completing the Common Infrastructure Work in accordance with
this Agreement and the Project Requirements. Any costs expended by the Empire
Developers shall entitle the Empire Developers to a credit against all amounts
payable to EPR either (a) under the Ground Leases or (b) the purchase price in
connection with the exercise of the Purchase Option (for avoidance of doubt,
such credit shall not be subject to the Rent Credit Cap (as defined in the
Purchase Option Agreement), in an amount equal to the costs incurred by the
Empire Developers, together with interest at the rate of *** percent (***%) per
annum from the date such amounts are paid by the Empire Developers.
(b)    EPR hereby represents and warrants that, to its knowledge, it has filed
all necessary applications and plans and has received all approvals and Permits
relating to and necessary for the planning and construction of the Common
Infrastructure Work as set forth in the Infrastructure Plans, except as set
forth on Schedule 1 hereto. EPR shall perform the Common Infrastructure Work in
accordance with any such approvals and Permits and shall maintain the same in
full force and effect. In the event EPR does not have any such approvals and
Permits, EPR shall obtain all other approvals and Permits relating to and
necessary for the planning and construction of the Common Infrastructure Work
and shall perform the Common Infrastructure Work in accordance therewith and
maintain the same in full force and effect.
(c)    EPR shall prepare and submit to the Empire Developers monthly
construction progress reports which shall set forth in reasonable detail (i) the
then-current status of the Common Infrastructure Work, (ii) a comparison of the
Common Infrastructure Costs incurred and committed to date with the Common
Infrastructure Budget, (iii) an updated outline of percentage of completion of
the Common Infrastructure Work and the approximate number of days required to
Complete the same and (iv) payment details based upon monthly reporting
generated by EPR’s construction management software.
6.4    Monitoring of the Common Infrastructure Work.
(a)    The Empire Developers shall have the right from time to time, at their
sole cost and expense, to engage a construction consultant (the “Empire
Construction Consultant”) to monitor the Common Infrastructure Work on behalf of
the Empire Developers. EPR and the contractor(s) performing the Common
Infrastructure Work shall meet with the Empire Developers (and, at the Empire
Developers’ election, the Empire Construction Consultant) periodically (but no
less than monthly), in each case, at reasonable times and reasonable intervals
and otherwise provide the Empire Developers and the Empire Construction
Consultant with periodic construction status updates (which may be by phone,
email or otherwise). EPR shall notify the Empire Developers and the Empire
Construction Consultant reasonably promptly after Manager has actual knowledge
that all or any portion of the Common Infrastructure Work will not be Completed
in accordance with the Project Schedule. EPR shall, at any time and at the
Empire Developers’ sole cost and expense, permit the Empire Developers and/or
the Empire Construction Consultant to inspect the Common Infrastructure Work.
EPR shall notify the Empire Developers and the Empire Construction Consultant
(which notice may be phone or by email) not less than two (2) Business Days
prior to any pencil requisitions and joint walkthroughs, and the Empire
Developers and the Empire Construction Consultant shall have the right to
participate in same.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    EPR shall promptly provide the Empire Developers and the Empire
Construction Consultant with any material amendments, modifications or
supplements to the Common Infrastructure Budget, the Project Schedule and/or the
Infrastructure Plans. EPR shall reasonably involve the Empire Developers in
material decisions to be made with respect to the Common Infrastructure Work;
provided that any Material Change to the Infrastructure Plans after the approval
thereof as set forth in Section 6.1, shall be subject to the prior written
consent of the Empire Developers.
(c)    EPR shall, upon demand of the Empire Developers and at EPR’s sole
expense, correct (1) any material structural defect in the Common Infrastructure
Work or (2) any variance from the Infrastructure Plans which could have a
material adverse effect on access to or operation of any portion of the Empire
Project or on the quality of the Common Infrastructure Work, unless such
variance has been approved in writing by the Empire Developers, provided,
however, that EPR shall have no obligation under clauses (1) and (2) hereof
unless an independent consultant mutually selected by Empire Developers and EPR
determines that a material structural defect or a variance from the
Infrastructure Plans exists. If the parties are unable to agree on such an
independent consultant within 30 days, then such dispute shall be resolved in
accordance with Article 12 hereof.
(d)    Any disputes arising out of decisions with respect to the Common
Infrastructure Work shall be resolved in accordance with Article 12.
6.5    Other Infrastructure Costs and Work. EPR shall (or shall cause the
operator and/or tenant of the Waterpark Parcel) to be responsible for
completing, at its sole cost and expense the construction of the Infrastructure
for the Waterpark Project. EPR shall be responsible for any infrastructure
required to be added for use by or for the development of any portion of the
Resort Project Site other than the Waterpark Project or any other third-party
operator of any other Resort Development Parcel or any other portion of the
Project Site. The Empire Developers shall be responsible for completing, at its
sole cost and expense, the construction of the Infrastructure on the Casino
Parcel, the Golf Course Parcel and the Entertainment Village Parcel for their
respective portion of the Empire Project.
ARTICLE 7.    
EMPIRE PROJECT DEVELOPMENT
7.1    Development and Construction.
(a)    The Casino Developer shall be responsible for the development,
construction, and Completion of the Casino Project, at its sole cost and
expense, in accordance with this Agreement and the other Project Requirements.
The Casino Developer hereby represents and covenants that subject to the
Completion of the Common Infrastructure Work in accordance with the Project
Schedule, it shall cause the Construction Work with respect to the Casino
Project to be prosecuted with diligence and continuity and will cause the Casino
Project to meet the obligations substantially as set forth in the Gaming
Facility License Requirements for the development and construction of the Casino
Project, and that it shall construct the Casino Project in a timely manner in
accordance with the Project Schedule, as the Project Schedule may be amended in
accordance

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



with Section 9.3 hereof, provided that Completion of the Casino Project shall
occur in the time frame set forth in the Gaming Facility License Requirements or
in accordance with the Project Schedule, whichever is sooner. In the event of
any conflicts between this Agreement and the Casino Lease, matters relating to
pre-development, development and Construction Work in connection with the Casino
Project shall be governed by this Agreement, and all other matters shall be
governed by the Casino Lease.
(b)    The Entertainment Village Developer shall be responsible for development,
construction and Completion of the Entertainment Village Project, at its sole
cost and expense, in accordance with this Agreement and the other Project
Requirements. The Entertainment Village Developer hereby represents and
covenants that subject to the Completion of the Common Infrastructure Work in
accordance with the Project Schedule, it shall cause the Construction Work with
respect to the Entertainment Village Project to be prosecuted with diligence and
continuity and will cause the Entertainment Village Project to meet the
obligations substantially as set forth in the Gaming Facility License
Requirements for the development and construction of the Entertainment Village
Project, and that it shall construct the Entertainment Village Project in a
timely manner in accordance with the Project Schedule, as the Project Schedule
may be amended in accordance with Section 9.3 hereof, provided that Completion
of the Entertainment Village Project shall occur in the time frame set forth in
the Gaming Facility License Requirements or in accordance with the Project
Schedule, whichever is sooner. In the event of any conflicts between this
Agreement and the Entertainment Village Lease, matters relating to
pre-development, development and Construction Work in connection with the
Entertainment Village Project shall be governed by this Agreement, and all other
matters shall be governed by the Entertainment Village Lease.
(c)    The Golf Course Developer shall be responsible for the development,
construction, and Completion of the Golf Course Project, at its sole cost and
expense, in accordance with this Agreement and the other Project Requirements.
The Golf Course Developer hereby represents and covenants that subject to the
Completion of the Common Infrastructure Work in accordance with the Project
Schedule, it shall cause the Construction Work with respect to the Golf Course
Project to be prosecuted with diligence and continuity and will cause the Golf
Course Project to meet the obligations substantially as set forth in the Gaming
Facility License Requirements for the development and construction of the Golf
Course Project, and that it shall construct the Golf Course Project in a timely
manner in accordance with the Project Schedule, as the Project Schedule may be
amended in accordance with Section 9.3 hereof, provided that Completion of the
Golf Course Project shall occur in the time frame set forth in the Gaming
Facility License Requirements or in accordance with the Project Schedule,
whichever is sooner. In the event of any conflicts between this Agreement and
the Golf Course Lease, matters relating to pre-development, development and
Construction Work in connection with the Golf Course Project shall be governed
by this Agreement, and all other matters shall be governed by the Golf Course
Lease.
7.2    Construction Completion Guaranty. Empire Guarantor shall execute a
completion guaranty in the form annexed hereto as Exhibit D.
7.3    Construction Reporting. Casino Developer shall prepare and submit to EPR
monthly construction progress reports which shall set forth in reasonable detail
(i) the then-current

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



status of the Casino Project (ii) an updated outline of percentage of completion
of the Casino Project and the approximate number of days required to Complete
the same and (iii) payment details based upon monthly reporting generated by
EPR’s construction management software. Golf Course Developer shall prepare and
submit to EPR monthly construction progress reports which shall set forth in
reasonable detail (i) the then-current status of the Golf Course Project (ii) an
updated outline of percentage of completion of the Golf Course Project and the
approximate number of days required to Complete the same and (iii) payment
details based upon monthly reporting generated by EPR’s construction management
software. Entertainment Village Developer shall prepare and submit to EPR
monthly construction progress reports which shall set forth in reasonable detail
(i) the then-current status of the Entertainment Village Project (ii) an updated
outline of percentage of completion of the Entertainment Village Project and the
approximate number of days required to Complete the same and (iii) payment
details based upon monthly reporting generated by EPR’s construction management
software.
ARTICLE 8.    

WATERPARK PROJECT DEVELOPMENT
8.1    Development and Construction.    EPR shall be responsible for the
development, construction, and Completion of the Waterpark Project, at its sole
cost and expense, in accordance with this Agreement and the other Project
Requirements. EPR hereby represents and covenants that it shall cause the
Construction Work with respect to the Waterpark Project to be prosecuted with
diligence and continuity and will cause the Waterpark Project to meet the
obligations substantially as set forth in the Gaming Facility License
Requirements for the development and construction of the Waterpark Project, and
that it shall construct and Complete the Waterpark Project in a timely manner in
accordance with the Project Schedule, as the Project Schedule may be amended in
accordance with Section 9.3 hereof, provided that Completion of the Waterpark
Project shall occur in the time frame set forth in the Gaming Facility License
Requirements or in accordance with the Project Schedule, whichever is sooner.
For avoidance of doubt, if there is a delay in the Completion of the Casino
Project, other than as a result of a delay in the Completion of the Common
Infrastructure Work or as a result of any actions taken by EPR or its Affiliates
(including the operator of the Waterpark Project), then the time to Complete the
Waterpark Project shall be extended for the length of time that the delay in the
Completion of the Casino actually delays the Project Opening Date.
Notwithstanding anything herein to the contrary, EPR’s obligation to Complete
the Waterpark Project shall be subject to and conditioned upon the Completion of
the Casino Project, and EPR’s obligation to open the Waterpark Project for
business to the public shall be subject to and conditioned upon the opening of
the Casino Project for business to the public.
8.2    Construction Completion Guaranty. EPR Guarantor shall provide a
completion guaranty in the form annexed hereto as Exhibit E.


8.3    Construction Reporting. EPR shall prepare and submit to the Casino
Developer monthly construction progress reports which shall set forth in
reasonable detail (i) the then-current status of the Waterpark Project (ii) an
updated outline of percentage of completion of the Watrerpark

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Project, and the approximate number of days required to Complete the same and
(iii) payment details based upon monthly reporting generated by EPR’s
construction management software.
ARTICLE 9.    
CONSTRUCTION PROVISIONS
9.1    Construction Access and Coordination.
(a)    EPR and the Empire Developers acknowledge that EPR will be constructing
(or causing the construction) of the Common Infrastructure Work and the
Waterpark Project, and the Empire Developers will be constructing the Empire
Project, simultaneously. EPR and the Empire Developers shall cause the
performance of the Construction Work under any contract to be scheduled with the
other party’s designated Construction Representative to coordinate such
Construction Work with the Construction Work of any other party so as to
minimize interference and delays in any Construction Work at the Project Site.
(b)    Each Parcel Developer hereby grants to the other Parcel Developers a
non-exclusive easement for access to their respective development parcels (the
“Access Easements”) during the period of time in which the Empire Project, the
Common Infrastructure Work, and the Waterpark Project are under construction;
provided that the Access Easements shall not materially or unreasonably
interfere with ingress and egress to any parcel or otherwise materially or
unreasonably interfere with or interrupt the construction of any portion of the
Project. The Easement Areas shall terminate as of the date on which a Parcel
Developer notifies the other Parcel Developers that they no longer have any need
for access in connection with construction of the Empire Project, the Common
Infrastructure Work or the Waterpark Project, as the case may be, other than the
easements set forth in the Master Declaration.
(c)    No construction staging for the Resort Project Site or Waterpark Project
shall materially or unreasonably interfere with ingress and egress to the Empire
Parcels or the Construction Work thereon or otherwise materially or unreasonably
interfere with or interrupt the construction of the Empire Project. No
construction staging for the Empire Project shall materially or unreasonably
interfere with ingress and egress to the Resort Project Site and Waterpark
Parcel necessary for the Construction Work then being performed on the Resort
Project Site with respect to the Common Infrastructure Work and the Waterpark
Project or otherwise materially or unreasonably interfere with or interrupt the
construction of the Common Infrastructure Work and Waterpark Project.
(d)    Subject to Section 9.1(c), EPR and the Empire Developers agree to
cooperate to provide such additional access easements and staging area easements
as are reasonably requested to facilitate construction of the Project in
accordance with the Project Schedule.
(e)    Notwithstanding anything to the contrary, following the opening of any
portion of the Project for business, the other parties hereto shall use
commercially reasonable efforts to and to cause their respective contractors to:

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(i)    conduct all Construction Work so as to minimize noise, dust, intrusive
lighting, unsightly appearance and other adverse impacts to the operation of
such portion of the Project to the maximum extent possible.
(ii)    coordinate deliveries to avoid unreasonable interference with any the
use or operation of such portion of the Project; and
(iii)    insure that all construction vehicles or materials shall not be left in
an area which may block, hamper or otherwise interfere with access to or the use
or operation of such portion of the Project.
9.2    Contractor Insurance. Each of the parties shall provide the other party
with evidence that its general contractor or construction manager (the
"Contractor") for the work to be performed pursuant to this Agreement has
obtained the insurance coverage set forth below. All such insurance shall
provide that the same cannot be canceled, reduced or amended without at least 30
days' prior notice to each party hereto and the insurance provided under
subparagraphs (b) and (c) below shall provide that each party hereto shall be
named as an additional insured:
(a) Workers' Compensation in the Contractor's name with the statutory limits and
Employer's liability Insurance in Contractor's name with limits of not less than
$1,000,000 both containing a waiver of subrogation, if the same can be legally
obtained, in favor of each party hereto, executed by the insurance company;


(b) Commercial General Liability Insurance with limits of not less than
$1,000,000 combined single limit per occurrence ($2,000,000 aggregate per
project) in the Contractor's name, including property damage coverage, personal
injury coverage, completed operations coverage, mobile equipment liability and
contractual liability coverage; and


(c) Automobile Liability Insurance with limits of not less than $1,000,000 per
occurrence combined for bodily injury and property damage in the Contractor's
name.


9.3    Project Schedule.
(a)    The initial Project Schedule for the construction of the Project that has
been approved by both EPR and the Empire Developers is attached hereto as
Schedule 4. EPR and the Empire Developers agree to perform their obligations
hereunder in substantial conformance with the Project Schedule. The Empire
Developers and EPR agree to use commercially reasonable efforts to coordinate
with one another in taking any position with respect to rule-making by the
Gaming Commission with regard to the entire Project, including, without
limitation, the Project Schedule.
(b)    Both parties agree to use commercially reasonable efforts to Complete or
cause to be Completed their respective obligations to construct the Empire
Project or the Waterpark Project and Common Infrastructure Work, as the case may
be, in accordance with the Project Schedule, as the same may be modified due to
Unavoidable Delays or with the mutual written consent of the parties hereto. EPR
may modify the Project Schedule with respect to the Waterpark Project and/or the
Common Infrastructure Work, and the Empire Developers may modify the Project
Schedule, with respect to the Empire Project, on account of Unavoidable Delays,
as that term is

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



defined herein. As used herein, the term “Unavoidable Delay(s)” shall mean a
material delay beyond the reasonable control of the delayed party caused by the
breach or failure of third parties to perform such third party’s obligations
under any agreement with the affected party relating to the fulfillment of such
party’s obligations hereunder (provided, however, such party shall seek to
enforce said third party’s obligations expeditiously and with all reasonable,
commercial due diligence), labor strikes, lock-outs, labor troubles,
industry-wide inability to procure materials, failure of power, riots, war,
military or usurped governmental power, acts of terrorism, sabotage, material
fire or other material casualty, or an extraordinary act of God (such as
prolonged weather delays, a tornado or earthquake), but excluding inadequacy of
insurance proceeds, litigation or other disputes, the financial inability of a
party to this Agreement, lack of suitable financing with respect to a party to
this Agreement, delays of the delayed party’s contractor not excused by normal
and typical force majeure provisions of the contract between the delayed party
and its contractor and failure to obtain approvals or permits unless otherwise
caused by an event of Unavoidable Delay. A delay shall not be deemed an
Unavoidable Delay unless (1) the delayed party notifies the other party in
writing of the delay within ten (10) days of the event giving rise to such
delay; (2) the delayed party has exhausted all other reasonable resources
available at reasonable costs to avoid such delay; and (3) the delayed party
diligently pursues completion of the activity that was delayed. Notwithstanding
anything to the contrary contained herein, under no circumstances will
Unavoidable Delay extend the time for performance of any obligation by more than
one hundred twenty (120) days.
(c)    Notwithstanding anything to the contrary contained herein, if the Empire
Developers are delayed in the Completion of the Empire Project due to any delay
in the Common Infrastructure Work or any restriction or delay in its access to
the Easement Area, then the date of the Completion of the Empire Project may be
extended for the length of time that the delay in the Common Infrastructure Work
or the restriction or delay in its access to the Easement Area, as applicable,
delays Completion of the Empire Project, provided that the date of Completion of
the Empire Project shall not be extended in accordance with this Section 9.3(c)
to the extent any delay in the Common Infrastructure Work is caused by the
Empire Developers. The date for Completion of the Waterpark Project may be
extended as a result of a delay in the Common Infrastructure Work or any
restriction or delay in EPR’s access to the Easement Area for the length of time
that the delay in the Common Infrastructure Work or the restriction or delay in
EPR’s access to the Easement Area, as applicable, delays Completion of the
Waterpark Project, but, only to the extent such delay in the Common
Infrastructure Work or the restriction or delay in EPR’s access to the Easement
Area was caused by an Unavoidable Delay. For avoidance of doubt, the date for
Completion of the Waterpark Project shall not be extended in accordance with
this Section 9.3(c) to the extent any delay in the Common Infrastructure Work is
caused by EPR or its Affiliates.
9.4    Completion Certificate. Each party hereto shall, from time to time at the
request of the other, furnish to the other a certificate of the architect,
construction manager, or general contractor in charge of construction as to the
current status thereof, percentage of completion thereof, and the approximate
number of days required to complete the same.
ARTICLE 10.    

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



LICENSES AND GAMING REGULATIONS
10.1    Cooperation. EPR and the Empire Developers shall cooperate with each
other and with Gaming Authorities, and shall provide such information as may be
reasonably requested by such Gaming Authorities, in order to obtain and maintain
all Gaming Facility Licenses and Landlord Licenses and Permits. EPR and the
Empire Developers will cooperate and work together with the Gaming Commission in
good faith to facilitate issuance of the Gaming Facility License. To the extent
permitted by applicable Laws, prior to the filing of any report on Form 8-K
(“8-K”) by the Empire Guarantor or EPR Guarantor relating to the obligations of
the other party or its Affiliates under this Agreement or the other party’s
respective Projects (other than mere references to such Projects as part of a
general reference to the overall Project) (i.e. EPR with respect to the Empire
Guarantor and the Casino Project, Golf Course Project and Entertainment Village
Project, and the Empire Developers with respect to EPR Guarantor and the
Waterpark Project), EPR or the Empire Developers, as applicable shall notify
such other party and provide a draft copy of such 8-K for review prior to it
being filed with the Securities and Exchange Commission, provided that in no
event will such party filing the 8-K be required to amend or modify such 8-K due
to the review and/or comments of the other party. The parties shall make good
faith efforts to provide a draft of any 8-K subject to the prior sentence no
less than one day in advance of the planned filing with the Securities and
Exchange Commission.
10.2    Pursuit of Gaming Facility License.
(a)    Notwithstanding anything to the contrary herein or in any of the other
Project Documents, the Empire Developers shall: (i) diligently pursue and
undertake all necessary and required actions, on the terms set forth herein and
in the Application and Application Update to obtain from the Gaming Commission a
Gaming Facility License for the Casino Project; and (ii) adhere to and be in
material compliance with all qualifications, requirements, final plans, permits
and approvals established by the Gaming Facility Location Board, Gaming
Commission, or any other Gaming Authorities or Governmental Authorities
necessary for the Casino Developer to be awarded a Gaming Facility License to
construct the Casino Project on the Casino Parcel and to conduct ongoing Gaming
Operations at the Casino to the extent consistent with the Application and this
Agreement.
(b)    Subject to the restrictions hereunder, including, but not limited to, the
GFLR Exceptions, EPR shall: (i) diligently pursue and undertake all necessary
and required actions as the Parcel Developer of the Waterpark Project and the
Common Infrastructure Work, on the terms set forth herein and in the Application
and the Application Update for Casino Developer to obtain from the Gaming
Commission a Gaming Facility License for the Casino Project; and (ii) adhere to
and be in material compliance with all qualifications, requirements, final
plans, permits and approvals established by the Gaming Facility Location Board,
Gaming Commission, or any other Gaming Authorities or Governmental Authorities
with respect to the Waterpark Project and Common Infrastructure Work, which are
necessary for the Casino Developer to be awarded a Gaming Facility License to
construct the Casino Project on the Casino Parcel and to conduct ongoing Gaming
Operations at the Casino to the extent consistent with this Agreement.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(c)    Each party shall notify the other party upon receiving any written
communication from any Governmental Authorities responsible for the issuance of
the Gaming Facility Licenses or Landlord Licenses and Permits stating, in
effect, that the Gaming Facility Licenses or Landlord Licenses and Permits will
not be issued to the Casino Developer or EPR, respectively, that the issuance
thereof will be materially delayed or that the Casino Developer or EPR,
respectively, are not in compliance with applicable Laws such that the Casino
Developer or EPR, respectively, is at risk of not obtaining, or once obtained,
losing the Gaming Facility License or the Landlord Licenses and Permits or the
right for Casino Developer to conduct ongoing Gaming Operations at the Casino.
(d)    All costs relating to the 10% deposit to the Gaming Authorities of the
total investment proposed for the Waterpark Project shall be borne solely by
EPR, and EPR shall deliver such portion of the 10% deposit in the form of a bond
or cash.
(e)    All costs relating to the 10% deposit to the Gaming Authorities of the
total investment proposed for the Casino Project shall be borne solely by the
Casino Developer and shall be paid by the Casino Developer in the form of a bond
or cash.
(f)    All costs relating to the 10% deposit to the Gaming Authorities of the
total investment proposed for the Golf Course Project shall be borne solely by
the Golf Course Developer and shall be paid by the Golf Course Developer in the
form of a bond or cash.
(g)    All costs relating to the 10% deposit to the Gaming Authorities of the
total investment proposed for the Entertainment Village Project shall be borne
solely by the Entertainment Village Developer and shall be paid by the
Entertainment Village Developer in the form of a bond or cash.
10.3    MWBE. Each party hereto agrees to cooperate and comply with and take all
actions necessary to satisfy all New York State rules and regulations, including
any portion of the Gaming Facility License Requirements, if applicable, relating
to the provision of meaningful opportunity for state certified minority and
women-owned business enterprises (the “MWBE Requirements”) in connection with
such party’s development and ongoing operation, if any, of its portion of the
Project. If any party receives written notice of any failure to meet MWBE
Requirements from the Gaming Authorities or any other Governmental Authorities,
such party shall give prompt notice thereof to the other parties hereto and
diligently proceed to remedy such failure so as to be in compliance with all
applicable MWBE Requirements, subject to such party’s right to contest such
finding by the Gaming Authorities or any other Governmental Authorities of a
failure to meet MWBE Requirements unless such failure to meet MWBE Requirements
is reasonably likely to cause an imminent Casino MAE.
10.4    Empire Operating Covenant. The Empire Developers hereby represent,
warrant and covenant that for the initial ten-year term of the Gaming Facility
License granted to Casino Developer, the Empire Project shall materially comply
with the Gaming Facility License Requirements, Gaming Laws, Laws and Permits to
the extent applicable to the Empire Developers, the Empire Parcels and/or the
Empire Project. The Empire Project shall be in violation of the covenant set
forth in the prior sentence if during such ten-year period the Empire Developers
have

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



received from the Gaming Authorities express notice, written or oral, of any
such failure to materially comply and such failure is reasonably likely to cause
a Casino MAE.
10.5    EPR Covenant.
(a)    EPR hereby represents, warrants and covenants that for the initial
ten-year term of the Gaming Facility License granted to Casino Developer, it
shall and shall cause the Resort Project Site, including the Waterpark Project,
to materially comply with the Gaming Facility License Requirements to the extent
applicable to EPR, the Resort Project Site and/or the Waterpark Project,
including for avoidance of doubt the continued operation of the Waterpark
Project. EPR and the Resort Project Site, including the Waterpark Project
(including the operation thereof), shall be in violation of the covenant set
forth in the prior sentence if the Empire Developers have received from the
Gaming Authorities express notice, written or oral, of any such failure to
materially comply and Empire has provided notice thereof to EPR and such failure
is reasonably likely to cause a Casino MAE.
(b)    If, at any time during the initial ten-year term of the Gaming Facility
License, EPR, the Resort Project Site or the Waterpark Project shall fail to be
in material compliance with the Gaming Facility License Requirements and such
failure results in a Casino MAE, then:
(i)    EPR shall promptly undertake and diligently continue to use all
commercially reasonable efforts to comply or cause EPR, the Resort Project Site
and/or the Waterpark Project, as applicable, to comply with the Gaming Facility
License Requirements;
(ii)    Without limiting EPR’s obligations under clause (i) above, Empire and
EPR shall use commercially reasonable efforts (at EPR’s sole cost and expense,
provided that Empire has notified EPR prior to incurring any such reimbursable
expenses) to discuss with the Gaming Authorities solutions to prevent or
minimize any Casino MAE as a result of such failure to comply with the Gaming
Facility License Requirements, provided that Empire shall never be required or
obligated to disobey the Gaming Authorities, contradict or violate any Gaming
Laws, Gaming Facility License Requirements or any direction or requirement of
any Gaming Authority whether or not having the force of law or take any action
or cooperate in a manner which it believes may have an adverse impact on its
relationship with the Gaming Commission or other Gaming Authorities in its sole
and absolute discretion; and
(iii)    If despite the efforts set forth in clause (i) of this Section 10.5(b),
EPR is unable to bring the operation of the Waterpark Project into material
compliance with the Gaming Facility License Requirements within 150 days of the
initial failure, measured from the date that the Empire Developers receive
express notice, written or oral, of such failure from the Gaming Authorities and
notify EPR of the same, then EPR shall immediately commence all actions
necessary to terminate the Waterpark Lease, remove the tenant from occupancy and
lease the Waterpark Parcel to the Casino Developer or its designee (such
designee subject to EPR’s reasonable consent unless it is an Affiliate of the
Casino Developer) for ***($***) per year to operate the Waterpark Project in
accordance with the Gaming Facility License Requirements, with all revenues
first going to pay all operating

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



expenses, capital expenditures and carry costs incurred by the Casino Developer
or such designee in connection with the Waterpark Project, second going to pay
the Special District Capital Assessments applicable to the Waterpark Project,
and third, any profits from the operation of the Waterpark Project to be shared
by the parties, with ***% of such profit retained by the Casino Developer or its
designee and ***% shared with EPR. Upon not less than 90 days’ notice from EPR,
the Casino Developer or its designee shall give possession of the Waterpark
Parcel back to EPR, provided that (A) following such transfer, the Waterpark
Project will be in material compliance with the Gaming Facility License
Requirements and the provisions of this Section 10.5 shall once again be
applicable and (B) EPR shall pay all actual, out of pocket costs and expenses,
including customary termination costs, arising from termination of operations at
the Waterpark Project in accordance with this sentence. In connection with its
operation of the Waterpark Project, the Casino Developer or its designee shall
be entitled to enter into customary contracts and agreements without the consent
of EPR so long as the same shall be terminable at will without the payment of
any penalty or termination fee or shall have a term of up to 1 year. Contracts
or agreements that have a term of greater than one year or that are not
terminable at will without the payment of any penalty or termination fee shall
require the consent of EPR, not to be unreasonably withheld, conditioned or
delayed, unless the Casino Developer agrees to pay such termination costs.
(c)    For the initial ten-year term of the Gaming Facility License granted to
Casino Developer, EPR shall have no obligation to comply with any GFLR
Exceptions, provided that EPR has, within 30 days of the imposition by the
Gaming Authorities’ of any such requirement, objected in writing and with
specificity to the Casino Developer with respect to such requirement and has not
withdrawn such objection. Thereafter, EPR shall use all commercially reasonable,
good faith efforts to cooperate with the Casino Developer to address such
additional requirement so as to avoid a Casino MAE. EPR and its Affiliates shall
be bound by and obligated to comply with all GFLR Exceptions to which they do
not timely raise a written objection in accordance herewith or to which they
withdraw their objection in writing, and any such GFLR Exceptions shall thereby
be deemed to be Gaming Facility License Requirements for all purposes hereunder.
For avoidance of doubt, EPR has no obligation to comply with any GFLR Exceptions
after the initial ten-year terms of the Gaming Facility license granted to
Casino Developer.
(d)    For avoidance of doubt, nothing in this Section 10.5 shall give rise to
any independent right of the Casino Developer to require compliance by EPR, the
Resort Project Site or the Waterpark Project with or satisfaction of any
requirements of the Application or the Application Update, except to the extent
the same constitutes a Gaming Facility License Requirement and the failure of
EPR, the Resort Project Site or the Waterpark Project to comply therewith has or
results in a Casino MAE. In furtherance of the foregoing, for the initial
ten-year term of the Gaming Facility License granted to Casino Developer, EPR
and the Casino Developer shall coordinate and cooperate in good faith to contact
the Gaming Authorities to address any additional requirements under the Gaming
Facility License so as to avoid a Casino MAE; provided that Empire shall never
be required or obligated to disobey the Gaming Authorities, contradict or
violate any Gaming Laws, Gaming Facility License Requirements or any direction
or requirement of any Gaming Authority whether or not having the force of law or
take any action or cooperate in

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



a manner which it believes in good faith may have an adverse impact on its
relationship with the Gaming Commission or other Gaming Authorities in its sole
and absolute discretion.
(e)    For avoidance of doubt, nothing in this Article 10 shall give rise to any
independent right of EPR to require compliance by Empire, the Casino Project,
Golf Course Project or Entertainment Village Project with or satisfaction of any
requirements of the Application or the Application Update, except to the extent
the same constitutes a Gaming Facility License Requirement and the failure of
Empire, the Casino Project, Golf Course Project or Entertainment Village Project
to comply therewith has or results in a Casino MAE.
10.6    Non-Compliance. Any disputes arising out of this Article 10 shall be
resolved in accordance with Article 12.
10.7    Survival. The provisions of this Article 10 shall survive the expiration
or earlier termination of this Agreement.
ARTICLE 11.    
REPRESENTATIONS AND WARRANTIES
11.1    EPR’s Representations. EPR hereby represents and warrants and covenants
to the Empire Developers that, as of the date hereof:
(a)    EPT is a limited liability company, validly formed, duly existing and in
good standing under the laws of the State of Delaware. EPR LP is a limited
partnership, validly formed, duly existing and in good standing under the laws
of the State of Delaware. Adelaar Developer is a limited liability company,
validly formed, duly existing and in good standing under the laws of the State
of Delaware. EPT, EPR LP and Adelaar Developer have the requisite power and
authority to enter into and perform the terms of this Agreement. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated thereby have been duly authorized by the members of EPT and Adelaar
Developer and partners of EPR LP and no other member or partner approval or
authorization or other action on the part of EPT, EPR LP and Adelaar Developer
is necessary in order to permit EPT, EPR LP and Adelaar Developer to consummate
the transactions contemplated by this Agreement. This Agreement has been duly
and validly executed and delivered by EPT, EPR LP and Adelaar Developer, and
constitutes the legal, valid and binding obligation of EPT, EPR LP and Adelaar
Developer, enforceable against EPT, EPR LP and Adelaar Developer in accordance
with its terms.
(b)    EPT and EPR own and hold fee title in and to the Project Site.
11.2    Empire’s Representations. Each of the Empire Developers hereby
represents and warrants and covenants to EPT, EPR LP and Adelaar Developer that,
as of the date hereof:
(a)    Each of the Empire Developers is a limited liability company, validly
formed, duly existing and in good standing under the laws of the State of New
York. Each of the Empire Developers has the requisite power and authority to
enter into and perform the terms of this

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated thereby have been duly authorized by the members
of each of the Empire Developers and no other corporate approval or
authorization or other action on the part of any of the Empire Developers is
necessary in order to permit each of the Empire Developers to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by each of the Empire Developers, and constitutes
the legal, valid and binding obligation of each of the Empire Developers,
enforceable against each of the Empire Developers in accordance with its terms.
ARTICLE 12.    
DISPUTE RESOLUTION; ARBITRATION
12.1    Procedure. With respect to any matter that is expressly provided
pursuant to any provision of this Agreement to be resolved pursuant to this
Article 12, the parties shall attempt in good faith for a period of not less
than five (5) Business Days to resolve any such dispute. If such dispute remains
unresolved after said period, either party shall have the right to refer such
dispute to the President, Chief Executive Officer or other senior officer of the
parent company of each party. If such dispute remains unresolved for an
additional period of not less than ten (10) Business Days, either party shall
have the right to seek resolution of such dispute in accordance with the
provisions of Section 12.2.
12.2    Arbitration.
(a)    In any instance where this Agreement expressly provides, or the parties
otherwise agree, that a dispute with respect to a specific matter may be
submitted to arbitration in accordance with this Article 12 and the parties were
unable to resolve the dispute in accordance with Section 12.1, then either party
may submit such dispute for resolution by arbitration in accordance with the
Expedited Procedures provisions of the JAMS Comprehensive Arbitration Rules and
Procedures, as amended from time to time (collectively, the “JAMS Rules”),
except to the extent modified by the terms of this Article; provided, however,
that with respect to any such arbitration, (i) the arbitrator shall have no
right to award damages except with respect to a successful claim by one party
that the other party has unreasonably withheld its consent in bad faith; (ii)
the decision and award of the arbitrator shall be final and conclusive on the
parties; and (iii) a single arbitrator designated in accordance with the JAMS
Rules shall resolve all disputes submitted to arbitration. Except with respect
to the interpretation and enforcement of the arbitration procedures (which shall
be governed by the Federal Arbitration Act), the arbitrator shall apply the laws
of the State of New York (without giving effect to its choice of law principles)
in connection with the dispute. If any party fails to appear at a duly scheduled
and noticed hearing, the arbitrator is hereby expressly authorized (but not
directed) to enter judgment for the appearing party.
(b)    The arbitrator conducting any arbitration shall be bound by the
provisions of this Agreement and shall not have the power to add to, subtract
from, or otherwise modify such provisions. Each party agrees to sign all
documents and to do all other things necessary to submit any such matter to
arbitration and further agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



and to abide by the decision rendered thereunder which shall be binding and
conclusive on the parties and shall constitute an “award” by the arbitrator
within the meaning of applicable Laws. Discovery shall be permitted in
connection with the arbitration only to the extent, if any, expressly authorized
by the arbitrator upon a showing of substantial need by the party seeking
discovery. Unless the parties agree otherwise in writing, and consistent with
this Agreement, the parties, the arbitrator and JAMS shall treat the
proceedings, any related discovery and the decisions of the arbitrator as
confidential. The parties may disclose the existence, content, or results of the
arbitration in accordance with this Agreement, the JAMS Rules, applicable
professional standards and Laws. Judgment may be had on the decision and award
of the arbitrator so rendered in any court of competent jurisdiction. Each
arbitrator shall be a qualified, disinterested and impartial person who shall
have had at least ten (10) years’ experience in the development, construction
and/or operation, as applicable, of resort or similar large-scale construction
projects in a calling connected with the matter of the dispute. Each party shall
have the right to appear and be represented by counsel before said arbitrator
and to submit such data and memoranda in support of their respective positions
in the matter in dispute as may be reasonably necessary or appropriate in the
circumstances.
(c)    Notwithstanding anything herein to the contrary, (x) the arbitrator
conducting any arbitration pursuant to the terms of this Section 12.2 shall be
required to determine the successful party in any such arbitration and to select
either the amount or item (as the case may be) proposed by EPR or the amount or
item (as the case may be) proposed by the Empire Developers with respect to each
amount or item (as the case may be) that shall be in dispute, based on which
amount or item (as the case may be) he determines is closer to the correct
determination thereof (i.e., if there are three (3) disputed items, the
arbitrator(s) shall select either the disputed item proposed by EPR or the
disputed item proposed by the Empire Developers with respect to each of such
three (3) disputed items, but the arbitrator shall not be obligated to select
either all three (3) disputed items proposed by EPR or all three (3) disputed
items proposed by the Empire Developers), (y) in connection with any arbitration
proceeding pursuant to the terms of this Section 12.2, the unsuccessful party in
such proceeding shall pay (1) to the successful party all reasonable
out-of-pocket fees and expenses, including reasonable attorneys’ fees, incurred
by the successful party in connection with such proceeding and (2) the fees and
expenses of the arbitrator conducting any arbitration (it being agreed that if
there are multiple disputed items and the arbitrator shall select disputed items
proposed by both parties, the arbitrator may determine the percentage of the
fees and expenses of the successful party and the arbitrator to be paid by the
unsuccessful party), and (z) the parties agree that, except with respect to a
successful claim by one party that the other party has unreasonably withheld its
consent in bad faith, (i) the arbitrator may not award or recommend any damages
to be paid by either party and (ii) in no event shall either party be liable
for, nor be entitled to recover, any damages (except as otherwise provided in
this Section 12.2).
12.3    Survival. The provisions of this Article 12 shall survive the expiration
or earlier termination of this Agreement.
ARTICLE 13.    

MISCELLANEOUS

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



13.1    Notices. All notices, consents, requests, approvals and authorizations
(collectively, “Notices”) required or permitted under this Agreement shall only
be effective if in writing. All Notices (except Notices of default, which may
only be sent pursuant to the methods described in clauses (a) and (b) below)
shall be sent (a) by registered or certified mail (return receipt requested),
postage prepaid, or (b) by Federal Express, U.S. Post Office Express Mail,
Airborne or similar nationally recognized overnight courier which delivers only
upon signed receipt of the addressee, or (c) by facsimile transmission with
original sent via a method set forth in clause (a) or (b) above and addressed as
follows or at such other address, and to the attention of such other person, as
the parties shall give notice as herein provided:

If for EPR:
c/o EPR Properties
Attention: Asset Management
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

With a copy to:
EPR Properties
Attention: General Counsel
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

And a copy to:
Zarin & Steinmetz
81 Main Street, Suite 415
White Plains, New York 10601

Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800
Facsimile:    (914) 683-5490


If for any of the Empire Developers: c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000
With a copy to:
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Nan Horner
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



And a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999

A notice, request and other communication shall be deemed to be duly received if
delivered by a nationally recognized overnight delivery service, when delivered
to the address of the recipient, if sent by mail, on the date of receipt by the
recipient as shown on the return receipt card, or if sent by facsimile, upon
receipt by the sender of an acknowledgment or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient’s facsimile number; provided that if a
notice, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. local time on
any Business Day at the addressee’s location, such notice or communication shall
be deemed to be duly received by the recipient at 9:00 a.m. local time of the
addressee on the first Business Day thereafter. Rejection or other refusal to
accept or the inability to delivery because of changed address of which no
Notice was given shall be deemed to be receipt of the Notice as of the date of
such rejection, refusal or inability to deliver.
13.2    No Waiver. Except as otherwise expressly provided herein, no failure by
any party to insist upon the strict performance of any covenant, agreement, term
or condition of this Agreement or to exercise any right or remedy consequent
upon a breach thereof, and no acceptance of full or partial performance
hereunder during the continuance of any such breach, shall constitute a waiver
of any such breach or of such covenant, agreement, term or condition. No
covenant, agreement, term or condition of this Agreement to be performed or
complied with by any party, and no breach thereof, shall be waived, altered or
modified except by a written instrument executed by the party against whom
enforcement is sought. No waiver of any breach shall affect or alter this
Agreement, but each and every covenant, agreement, term and condition of this
Agreement shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof.
13.3    Exculpation. No disclosed or undisclosed shareholder, partner, member or
other constituent owner of the Empire Developers or of any Affiliate of the
Empire Developers, and none of their respective officers, directors, trustees,
employees or agents, shall have any personal liability for the obligations of
the Empire Developers under this Agreement, except as expressly set forth in the
Empire Completion Guaranty. No disclosed or undisclosed shareholder, partner,
member or other constituent owner of EPR or of any Affiliate of EPR, and none of
their respective officers, directors, trustees, employees or agents, shall have
any personal liability for the obligations of EPR under this Agreement, except
as expressly set forth in the EPR Completion Guaranty.
13.4    Modification of Agreement. The terms, covenants and conditions hereof
may not be changed orally, but only by an instrument in writing signed by the
party against whom enforcement of the change, modification or discharge is
sought, or by such party’s agent. The terms of this Agreement are subject to the
review and approval of all applicable Gaming Authorities, including the Gaming
Commission. Without limiting Section 13.21, the parties hereto agree to
cooperate to

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



amend this Agreement as necessary to obtain such approval so long as the same
does not materially increase the obligations or decrease the rights of the
parties hereto.
13.5    Captions. Captions throughout this instrument are for convenience and
reference only and the words contained therein shall in no way be deemed to
explain, modify, amplify or aid in the interpretation or construction of the
provisions of this Agreement.
13.6    EPR’s Status as a REIT. The Empire Developers acknowledge that EPR
Guarantor intends to elect to be taxed as a real estate investment trust
(“REIT”) under the Code. The Empire Developers shall exercise commercially
reasonable efforts to cooperate in good faith with EPR Guarantor to ensure that
EPR Guarantor’s status as a REIT is not adversely affected in any material
respect. The Empire Developers agree to enter into reasonable modifications of
this Agreement which do not adversely affect the Empire Developers’ rights and
liabilities if such modifications are required to retain or clarify EPR
Guarantor’s status as a REIT.
13.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
13.8    Joint Preparation. This Agreement (and all exhibits thereto) is deemed
to have been jointly prepared by the parties hereto, and any uncertainty or
ambiguity existing herein, if any, shall not be interpreted against any party,
but shall be interpreted according to the application of the rules of
interpretation for arm’s-length agreements.
13.9    Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Agreement have been fully negotiated between parties of
comparable bargaining power with the assistance of counsel and shall be applied
according to the normal meaning and tenor thereof without regard to the general
rule that contractual provisions are to be construed narrowly against the party
that drafted the same or any similar rule of construction.
13.10    Severability. If any provisions of this Agreement are determined to be
invalid by a court of competent jurisdiction, the balance of this Agreement
shall remain in full force and effect, and such invalid provision shall be
construed or reformed by such court in order to give the maximum permissible
effect to the intention of the parties as expressed therein.
13.11    No Joint Venture. Without limiting anything in the Master Association
Constitutive Documents, nothing contained in this Agreement shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between EPR and the Empire Developers.
13.12    Authority. The Persons executing this Agreement on behalf of each party
covenant and warrant to the other party that (a) they are duly authorized to
execute this Agreement on behalf of the party for whom they are acting, and (b)
the execution of this Agreement has been duly authorized by the party for whom
they are acting.
13.13    Consent. Either party’s sole right and remedy in any action concerning
the other party’s reasonableness in withholding or denying its consent or
approval under this Agreement

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(where reasonableness is required hereunder) will be an action for declaratory
judgment or specific performance, and in no event shall either party be entitled
to claim or recover any damages in any such action, unless the non-consenting
party has acted in bad faith in withholding such consent or approval.
13.14    Legal Costs. In case suit is brought because of the breach of any
agreement or obligation contained in this Agreement on the part of either party
to be kept or performed, and a breach is established, the prevailing party shall
be entitled to recover all out-of-pocket expenses incurred in connection with
such suit, including reasonable Legal Costs.
13.15    Further Assurances. Each of the parties hereto shall execute and
provide all additional documents and other assurances that are reasonably
necessary to carry out and give effect to the intent of the parties reflected in
this Agreement.
13.16    Counterparts. This Agreement may be executed at different times and in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile, PDF or other means of electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.
In proving this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought.
13.17    Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Agreement, unless the context otherwise
requires:
(a)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the date of this Agreement.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders and words importing the singular
number shall mean and include the plural number and vice versa.
(c)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to.”
13.18    Confidential Information. The parties agree not to disclose to any
Person information provided to the other party pursuant to the terms of this
Agreement (collectively, the “Confidential Information”), except (i) to the
extent such information is otherwise publicly known or available, (ii) to the
taxing authorities with authority to inquire therein, and then only to the
extent required under applicable Law, (iii) if requested by the Securities and
Exchange Commission, or other foreign or domestic, state or local Governmental
Authority, (iv) to each party’s accountants, attorneys, advisors, consultants,
employees and agents, (v) an existing or prospective lender, investor, or
prospective purchaser of all or any portion of the Project Site or EPR’s or the
Empire Developers’ interest in this Agreement or any other Project Document who
has agreed to keep such information confidential, (vi) to the extent required by
applicable Law, (vii) to the extent legally

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose such provisions, (viii) to
the extent required by any federal, state, local or foreign laws, or by any
rules or regulations of any domestic or foreign public stock exchange or stock
quotation system, that may be applicable to EPR or the Empire Developers or any
of EPR’s or the Empire Developers’ direct or indirect constituent owners or
Affiliates, or (ix) in connection with any action to enforce any of the
provisions of this Agreement. The provisions of this Section 13.18 shall survive
the expiration or earlier termination of this Agreement for a period of one (1)
year.
13.19    No Consequential Damages. EPR and the Empire Developers each hereby
agrees that, whenever either party to this Agreement shall be entitled to seek
or claim damages against the other party (whether by reason of a breach of this
Agreement by such party, in enforcement of any indemnity obligation, for
misrepresentation or breach of warranty, or otherwise), neither EPR nor the
Empire Developers shall seek, nor shall there be awarded or granted by any
court, arbitrator, or other adjudicator, any consequential, speculative, or
punitive damages, whether such breach shall be willful, knowing, intentional,
deliberate, or otherwise.
13.20    Obligations Run With Land. The terms and provisions of this Agreement
shall run with the land and be binding upon any successor, assignee, buyer or
other transferee of all or any portion of the Project Site, including any person
acquiring a leasehold interest in the Project Site pursuant to the assignment of
the one of the Ground Leases by one of the Empire Developers.
13.21    Mortgagees. Any party hereunder shall be permitted to collaterally
assign its rights under this Agreement and under any completion guaranty
provided in connection herewith to any lender or other financing source for its
portion of the Project. Upon request, the parties hereto agree to execute a
document, in a customary form, evidencing such collateral assignment, with such
collateral assignment providing such lender customary and usual mortgagee
protections.
13.22    Several Obligations. The parties agree that the rights and obligations
of the Empire Developers hereunder are several and each of the Casino Developer,
Golf Course Developer and Entertainment Village Developer shall only be
responsible for obligations of the Empire Developers hereunder to the extent
they relate to their respective portion of the Empire Project, unless expressly
indicated otherwise in this Agreement (e.g. in Section 5.1(b)), and a default by
one of the Empire Developers shall not be a default by any of the other Empire
Developers
13.23    Termination. This Agreement may not be terminated by either party
unless (i) the Casino Lease terminates prior to the Commencement Date (as
defined in the Casino Lease), in accordance with its terms and (ii) the Empire
Developers fail to exercise the Purchase Option prior to its expiration in
accordance with the terms and conditions of the Purchase Option Agreement, in
which event this Agreement shall terminate. Upon such termination, neither party
shall have any obligations to the other hereunder, under any other Project
Document or any other agreement between the parties hereto, other than as
expressly set forth in the Ground Leases with respect to a termination prior to
the Commencement Date.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 14.    
WAIVER OF TRIAL BY JURY
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND ANY CLAIM OF INJURY OR DAMAGE.
    
[signature page follows]

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
EPT:
EPT CONCORD II LLC, a Delaware limited liability company
By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President



EPR CONCORD II, L.P., a Delaware limited partnership
By:
EPR TRS HOLDINGS, INC.,

a Missouri corporation,
its general partner


By: /s/ Gregory K. Silvers
Name: Gregory K. Silvers
Title:
President



ADELAAR DEVELOPER, LLC, a Delaware limited liability company


By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President



EMPIRE DEVELOPERS:
MONTREIGN OPERATING COMPANY LLC, a New York limited liability company
By:
/s/ Joseph D’Amato

Name:
Joseph D’Amato

Title:
Authorized Signatory



EMPIRE RESORTS REAL ESTATE I, LLC, a New York limited liability company



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



By: /s/ Joseph D’Amato
Name:
Joseph D’Amato

Title:
Authorized Signatory



EMPIRE RESORTS REAL ESTATE II, LLC, a New York limited liability company


By:
/s/Joseph D’Amato

Name:
Joseph D’Amato

Title:
Authorized Signatory







ACKNOWLEDGED AND AGREED WITH RESPECT TO SECTIONS 6 & 8:


EPR PROPERTIES
a Maryland real estate investment trust
By: /Gregory K. Silvers
Name: Gregory K. Silvers
Title: President and Chief Executive Officer


ACKNOWLEDGED AND AGREED WITH RESPECT TO SECTION 7:


EMPIRE RESORTS, INC.
a Delaware corporation


By: /s/ Joseph D’Amato
Name: Joseph D’Amato
Title: Authorized Signatory

















    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”









Schedule 1


Permits


The following listed permits and approvals are those known as of the date
hereof. Additional approvals and permits may be required as the Project moves
forward and coordination with the Town of Thompson, County of Sullivan, and
other permitting authorities continues.


Permit/Approval
Issuing Authority/Agency
Application to Purchase Surplus Land
NYS Department of Transportation
Use & Occupancy Permit for landscape maintenance in the DOT ROW
NYS Department of Transportation
Adopt a Highway Program
NYS Department of Transportation
Use & Occupancy Permit for water main extension from alternate storage tank
location 1 
NYS Department of Transportation
Environmentally Sensitive Areas Waiver for the Town’s Sewage Conveyance and
Kiamesha Lake Sewer District Treatment Facility
U.S. Environmental Protection Agency
Building permits for the signage walls at the Joyland Road/Resort Entry Road
intersection
Town of Thompson
Wetland Permit modifications 2
U.S. Army Corps of Engineers
Wetland Permit modifications / Water Quality Certification
NYS Department of Environmental Conservation
Town authorization/approval of Chalet Road realignment
Town of Thompson
Signature on Final Site Plan Drawings
Town of Thompson Planning Board Chair
Amended construction permit for the Water Distribution System
NYS Department of Health
New construction permit for the Water Distribution System
NYS Department of Health
Renewal of Groundwater Withdrawal Permit for existing wells
Delaware River Basin Commission
Groundwater Withdrawal Permit for new Resort Entry Road irrigation system
well(s) 3
Delaware River Basin Commission
Phase 2 Sewer Extension Approval
NYS Department of Environmental Conservation and Town of Thompson
Stormwater General Permit for Construction (Phase 2)
NYS Department of Environmental Conservation


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Water Treatment Chemical Use Approval from NYSDEC and Possible 5 Acre Waiver
NYS Department of Environmental Conservation
Building Permit for Bridge Replacement at Kiamesha Creek and Related Updates to
Flood Plain Study
Town of Thompson
Early Tree Clearing Permit
Town of Thompson
Site Plan for Roadway Approvals
Town of Thompson
Building Permit for Retaining Wall for Chalet Road Realignment to upper slope 3
Town of Thompson
Updates to Special Districts for infrastructure changes made during construction
or resulting from design changes (water/sewer/lighting/drainage/roadway)
Various
Notes:
1 If storage is not provided by the Village of Monticello.
2 Dependent upon roadway alignments.
3 If required.






    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 2


Infrastructure Plans and Common Infrastructure Budget


[See attached.]













































































    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit101200427654xa_image1.jpg]



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”







[exhibit101200427654xa_image2.gif]



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 3


***



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 4


Project Schedule




[exhibit101200427654xa_image3.gif]




NOTES
1)
Casino gaming floor, 60% of standard Casino hotel rooms and garden suites /
villas to open within 24 months. Remaining hotel rooms to be completed within 30
months.



2)
“Infrastructure Packages A, B & F” includes the following (approximate)
“hook-up” dates:



a.
Water- May 2016;

b.
Sewer- April 2016;

c.
Temporary Power- April 15, 2016 (per NYSEG); and

d.
Permanent Power- per NYSEG and Section 6.1(i) of MDA.



3)
“Infrastructure- Future Packages” includes (as of December 2015):



a.
Water Storage infrastructure;

b.
Pump Station 1;

c.
Chalet Road Improvements (including water, sewer, electric, telecom);

d.
Sewage Treatment Plant upgrades; and

e.
Verizon.




    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 5


***

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A


Master Plan


[See attached.]









































































    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit101200427654xa_image4.jpg]


Exhibit B


Empire Project Parcels






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





Casino Parcel


PARCEL 1


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York, and designated as “Parcel 1” on a map entitled, “Map of Parcel
1 Prepared for EPT Concord II LLC, Property Situate in the Town of Thompson,
County of Sullivan, State of New York, dated March 26, 2012 and revised October
18, 2012”, which is more particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
2 on the west as shown on aforementioned Map; and


RUNNING EASTERLY along the said southerly proposed road line, the following
fourteen (14) courses and distances:


1.
Along a curve to the left from where the radial bears South 31 degrees 13
minutes 59 seconds East having a radius of 6,021.00 feet and an arc length of
317.77 feet to a point of tangency;

2.
North 55 degrees 44 minutes 35 seconds East a distance of 310.69 feet to a point
of curvature;

3.
Along a curve to the right having a radius of 979.00 feet and an arc length of
256.76 feet to a point of tangency;

4.
North 70 degrees 46 minutes 12 seconds East a distance of 84.29 feet to a point
of curvature;

5.
Along a curve to the right having a radius of 479.00 feet and an arc length of
158.19 feet to a point of tangency;

6.
North 89 degrees 41 minutes 32 seconds East a distance of 91.98 feet to a point
of curvature;

7.
Along a curve to the right having a radius of 5,979.00 feet and an arc length of
238.37 feet to a point of tangency;

8.
South 88 degrees 01 minutes 25 seconds East a distance of 281.39 feet to a point
of curvature;

9.
Along a curve to the left having a radius of 6,021.00 feet and an arc length of
322.67 feet to a point of tangency;

10.
THENCE North 88 degrees 54 minutes 21 seconds East a distance of 49.46 feet to a
point of curvature;

11.
Along a curve to the right having a radius of 2,979.00 feet and an arc length of
263.17 feet to a point of tangency;

12.
South 86 degrees 01 minutes 57 seconds East a distance of 147.37 feet to a point
of curvature;

13.
Along a curve to the right having a radius of 5,979.00 feet and an arc length of
263.78 feet to a point of tangency; and


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



14.
South 83 degrees 30 minutes 17 seconds East a distance of 69.58 feet;



THENCE South 17 degrees 14 minutes 23 seconds West a distance of 104.27 feet;


THENCE South 37 degrees 57 minutes 26 seconds West a distance of 586.42 feet;


THENCE South 52 degrees 48 minutes 52 seconds East a distance of 243.94 feet;


THENCE North 83 degrees 03 minutes 38 seconds East a distance of 93.35 feet;


THENCE South 27 degrees 00 minutes 34 seconds East a distance of 228.53 feet;


THENCE South 30 degrees 37 minutes 41 seconds East a distance of 313.25 feet;


THENCE South 14 degrees 40 minutes 25 seconds West a distance of 165.03 feet;


THENCE South 30 degrees 19 minutes 35 seconds East a distance of 358.61 feet to
a point in the westerly proposed road line of Joyland Road; and


RUNNING SOUTHERLY along said westerly proposed road line, South 16 degrees 03
minutes 08 seconds West a distance of 124.76 feet to a point of curvature;


THENCE along a curve to the right having a radius of 301.00 feet and an arc
length of 365.06 feet to a point of tangency;


THENCE South 85 degrees 32 minutes 29 seconds West a distance of 645.96 feet;


THENCE North 07 degrees 22 minutes 08 seconds West a distance of 58.04 feet;


THENCE North 82 degrees 22 minutes 33 seconds West a distance of 419.65 feet;


THENCE South 67 degrees 33 minutes 48 seconds West a distance of 95.71 feet;


THENCE North 16 degrees 23 minutes 16 seconds West a distance of 151.20 feet;


THENCE North 00 degrees 18 minutes 28 seconds East a distance of 368.89 feet;


THENCE North 36 degrees 36 minutes 50 seconds West a distance of 128.05 feet;


THENCE South 56 degrees 56 minutes 11 seconds West a distance of 458.28 feet;


THENCE South 15 degrees 39 minutes 20 seconds West a distance of 566.94 feet;



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 70 degrees 16 minutes 15 seconds West a distance of 800.00 feet to
a point in the common boundary between the herein described parcel on the east
and Parcel 2 on the west as shown aforementioned Map; and


CONTINUING ALONG said common boundary, the following ten (10) courses and
distances:


15.
North 19 degrees 43 minutes 45 seconds East a distance of 240.00 feet;

16.
North 70 degrees 16 minutes 15 seconds West a distance of 750.00 feet;

17.
North 25 degrees 27 minutes 30 seconds East a distance of 150.00 feet;

18.
South 79 degrees 25 minutes 23 seconds East a distance of 100.00 feet;

19.
North 37 degrees 31 minutes 44 seconds East a distance of 200.00 feet;

20.
North 67 degrees 50 minutes 03 seconds East a distance of 150.00 feet;

21.
North 36 degrees 32 minutes 13 seconds East a distance of 125.00 feet;

22.
North 19 degrees 27 minutes 11 seconds East a distance of 160.00 feet;

23.
North 02 degrees 29 minutes 55 seconds East a distance of 207.25 feet; and

24.
North 31 degrees 13 minutes 59 seconds West a distance of 159.80 feet along the
(extended) radial to the curve of the first named course, to the point and place
of BEGINNING.



EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
2 on the west as shown on aforementioned map and running easterly along the said
southerly proposed road line the following fourteen (14) courses and distances:


25.
Along a curve to the left, from where the radial bears South 31 degrees 13
minutes 59 seconds East, having a radius of 6021.00 feet, and an arc length of
317.77 feet to a point of tangency;

26.
North 55 degrees 44 minutes 35 seconds East, a distance of 310.69 feet to a
point of curvature;

27.
Along a curve to the right, having a radius of 979.00 feet, and an arc length of
256.76 feet to a point of tangency;

28.
North 70 degrees 46 minutes 12 seconds East, a distance of 84.29 feet to a point
of curvature;

29.
Along a curve to the right, having a radius of 479.00 feet, and an arc length of
158.19 feet to a point of tangency;

30.
North 89 degrees 41 minutes 32 seconds East, a distance of 91.98 feet to a point
of curvature;

31.
Along a curve to the right, having a radius of 5979.00 feet, and an arc length
of 238.37 feet to a point of tangency;


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



32.
South 88 degrees 01 minutes 25 seconds East, a distance of 281.39 feet to a
point of curvature;

33.
Along a curve to the left, having a radius of 6021.00 feet, and an arc length of
322.67 feet to a point of tangency;

34.
North 88 degrees 54 minutes 21 seconds East, a distance of 49.46 feet to a point
of curvature;

35.
Along a curve to the right, having a radius of 2979.00 feet, and an arc length
of 263.17 feet to a point of tangency;

36.
South 86 degrees 01 minutes 57 seconds East, a distance of 147.37 feet to a
point of curvature;

37.
Along a curve to the right, having a radius of 5979.00 feet, and an arc length
of 263.78 feet to a point of tangency;

38.
South 83 degrees 30 minutes 17 seconds East, a distance of 69.58 feet;



THENCE South 17 degrees 14 minutes 23 seconds West, a distance of 20.36 feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following fourteen (14) courses and distances:


39.
North 83 degrees 30 minutes 17 seconds West, a distance of 65.79 feet to a point
of curvature;

40.
Along a curve to the left, having a radius of 5959.00 feet, and an arc length of
262.90 feet to a point of tangency;

41.
North 86 degrees 01 minutes 57 seconds West, a distance of 147.37 feet to a
point of curvature;

42.
Along a curve to the left, having a radius of 2959.00 feet, and an arc length of
261.41 feet to a point of tangency;

43.
South 88 degrees 54 minutes 21 seconds West, a distance of 49.46 feet to a point
of curvature;

44.
Along a curve to the right, having a radius of 6041.00 feet, and an arc length
of 323.74 feet to a point of tangency;

45.
North 88 degrees 01 minutes 25 seconds West, a distance of 281.39 feet to a
point of curvature;

46.
Along a curve to the left, having a radius of 5959.00 feet, and an arc length of
237.57 feet to a point of tangency;

47.
South 89 degrees 41 minutes 32 seconds West, a distance of 91.98 feet to a point
of curvature;

48.
Along a curve to the left, having a radius of 459.00 feet, and an arc length of
15 1.59 feet to a point of tangency;

49.
South 70 degrees 46 minutes 12 seconds West, a distance of 84.29 feet to a point
of curvature;

50.
Along a curve to the left, having a radius of 959.00 feet, and an arc length of
251.52 feet to a point of tangency;

51.
South 55 degrees 44 minutes 35 seconds West, a distance of 310.69 feet to a
point of curvature; and


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



52.
Along a curve to the right, having a radius of 6041.00 feet, and an arc length
of 318.82 feet to a point in the common boundary between the herein described
parcel on the east and Parcel 2 on the west as shown on the aforementioned map;



THENCE continuing northerly along said common boundary along the (extended)
radial of the last described curve, North 31 degrees 13 minutes 59 seconds West,
a distance of 20.00 feet to the POINT AND PLACE OF BEGINNING.


EXCEPTING AND RESEVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, for the
purposes of a Horizontal Improvement easement, which is more particularly
bounded and described as follows:


COMMENCING at the northeastern most corner of the herein described Parcel 1 and
continuing along the easterly line thereof the following three (3) courses and
distances:


53.
South 17 degrees 14 minutes 23 seconds West, a distance of 104.27 feet;

54.
South 37 degrees 57 minutes 26 seconds West, a distance of 586.42 feet; and

55.
South 52 degrees 48 minutes 52 seconds East, a distance of 189.83 feet to the
POINT AND PLACE OF BEGINNING.



THENCE continuing along the said easterly line of the herein described Parcel 1
the following three (3) courses and distances:


56.
South 52 degrees 48 minutes 52 seconds East, a distance of 54.11 feet;

57.
North 83 degrees 03 minutes 38 seconds East, a distance of 93.35 feet; and

58.
South 27 degrees 00 minutes 34 seconds East, a distance of 162.81 feet;



THENCE South 59 degrees 22 minutes 19 seconds West, a distance of 44.15 feet;


THENCE North 64 degrees 39 minutes 29 seconds West, a distance of 53.83 feet;


THENCE North 14 degrees 40 minutes 41 seconds West, a distance of 75.79 feet;


THENCE South 83 degrees 03 minutes 01 seconds West, a distance of 91.90 feet;


THENCE North 06 degrees 56 minutes 59 seconds West, a distance of 104.50 feet to
the POINT AND PLACE OF BEGINNING.


EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, for the
purposes of a Parking and Drive Aisle easement, which is more particularly
bounded and described as follows:


COMMENCING at the northeastern most corner of the herein described Parcel 1 and
continuing along the easterly line thereof the following five (5) courses and
distances:

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





59.
South 17 degrees 14 minutes 23 seconds West, a distance of 104.27 feet;

60.
South 37 degrees 57 minutes 26 seconds West, a distance of 586.42 feet;

61.
South 52 degrees 48 minutes 52 seconds East, a distance of 243.94 feet;

62.
North 83 degrees 03 minutes 38 seconds East, a distance of 93.35 feet; and

63.
South 27 degrees 00 minutes 34 seconds East, a distance of 162.81 feet to the
POINT AND PLACE OF BEGINNING.



THENCE continuing along the said easterly line of the herein described Parcel 1
the following four (4) courses and distances:


64.
South 27 degrees 00 minutes 34 seconds East, a distance of 65.72 feet;

65.
South 30 degrees 37 minutes 41 seconds East, a distance of 313.25 feet;

66.
South 14 degrees 40 minutes 25 seconds West, a distance of 165.03 feet; and

67.
South 30 degrees 19 minutes 35 seconds East, a distance of 358.61 feet to a
point in the westerly proposed road lien of Joyland Road;



THENCE running southerly along said westerly proposed road line, South 16
degrees 03 minutes 08 seconds West, a distance of 55.49 feet;


THENCE North 30 degrees 18 minutes 58 seconds West, a distance of 413.27 feet;


THENCE North 14 degrees 41 minutes 02 seconds East, a distance of 165.02 feet;


THENCE North 30 degrees 37 minutes 41 seconds West, a distance of 362.29 feet;
and


THENCE North 59 degrees 22 minutes 19 seconds East, a distance of 44.15 feet to
the POINT AND PLACE OF BEGINNING.


PARCEL 2


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York, and designated as “Parcel 2” on a map entitled, “Map of Parcel
2 Prepared for EPT Concord II LLC, Property Situate in the Town of Thompson,
County of Sullivan, State of New York, dated March 26, 2012 and revised October
18, 2012,” which is more particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the west and Parcel
1 on the east as shown on aforementioned Map; and


RUNNING EASTERLY along the common boundary between the said parcels, the
following ten (10) courses and distances:


1.
South 31 degrees 13 minutes 59 seconds East a distance of 159.80 feet;


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



2.
South 02 degrees 29 minutes 55 seconds West a distance of 207.25 feet;

3.
South 19 degrees 27 minutes 11 seconds West a distance of 160.00 feet;

4.
South 36 degrees 32 minutes 13 seconds West a distance of 125.00 feet;

5.
South 67 degrees 50 minutes 03 seconds West a distance of 150.00 feet;

6.
South 37 degrees 31 minutes 44 seconds West a distance of 200.00 feet;

7.
North 79 degrees 25 minutes 23 seconds West a distance of 100.00 feet;

8.
South 25 degrees 27 minutes 30 seconds West a distance of 150.00 feet;

9.
South 70 degrees 16 minutes 15 seconds East a distance of 750.00 feet; and

10.
South 19 degrees 43 minutes 45 seconds West a distance of 240.00 feet;



THENCE North 70 degrees 16 minutes 15 seconds West a distance of 694.90 feet;


THENCE South 15 degrees 13 minutes 50 seconds West a distance of 1,100.22 feet;


THENCE North 70 degrees 31 minutes 44 seconds West a distance of 1,209.71 feet
to the northerly line of NYS Route 17; and


ALONG same, the following four (4) courses and distances:


11.
North 41 degrees 35 minutes 52 seconds West a distance of 414.77 feet;

12.
North 45 degrees 42 minutes 43 seconds West a distance of 372.35 feet;

13.
South 86 degrees 50 minutes 05 seconds West a distance of 124.64 feet; and

14.
North 50 degrees 59 minutes 54 seconds West a distance of 479.89 feet;



THENCE North 33 degrees 01 minutes 47 seconds East a distance of 114.87 feet;


THENCE North 36 degrees 16 minutes 31 seconds East a distance of 171.17 feet;


THENCE North 38 degrees 56 minutes 55 seconds East a distance of 77.89 feet;


THENCE South 67 degrees 02 minutes 55 seconds East a distance of 228.06 feet;


THENCE South 14 degrees 17 minutes 23 seconds West a distance of 119.41 feet;


THENCE North 81 degrees 01 minutes 23 seconds East a distance of 79.55 feet;


THENCE North 06 degrees 19 minutes 11 seconds East a distance of 80.05 feet;


THENCE South 67 degrees 58 minutes 37 seconds East a distance of 103.34 feet;


THENCE North 17 degrees 58 minutes 32 seconds East a distance of 107.66 feet;
and


THENCE North 20 degrees 44 minutes 07 seconds East a distance of 166.03 feet to
a point in the aforementioned southerly proposed road line of Thompsonville
Road; and



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONTINUING ALONG same, the following seventeen (17) courses and distances:


15.
South 69 degrees 58 minutes 51 seconds East a distance of 44.85 feet;

16.
South 68 degrees 44 minutes 39 seconds East a distance of 109.08 feet;

17.
South 65 degrees 26 minutes 13 seconds East a distance of 61.94 feet;

18.
South 62 degrees 26 minutes 24 seconds East a distance of 51.11 feet to a point
of curvature;

19.
Along a curve to the right having a radius of 329.00 feet and an arc length of
143.04 feet to a point of tangency;

20.
South 37 degrees 31 minutes 48 seconds East a distance of 80.45 feet to a point
of curvature;

21.
Along a curve to the left having a radius of 196.00 feet and an arc length of
241.89 feet to a point of tangency;

22.
North 71 degrees 45 minutes 35 seconds East a distance of 102.22 feet;

23.
North 71 degrees 31 minutes 11 seconds East a distance of 104.54 feet;

24.
North 73 degrees 46 minutes 48 seconds East a distance of 94.90 feet;

25.
North 76 degrees 00 minutes 44 seconds East a distance of 106.85 feet;

26.
North 73 degrees 30 minutes 40 seconds East a distance of 34.99 feet to a point
of curvature;

27.
Along a curve to the left having a radius of 1,121.00 feet and an arc length of
379.94 feet to a point of tangency;

28.
North 54 degrees 05 minutes 32 seconds East a distance of 169.65 feet to a point
of curvature;

29.
Along a curve to the right having a radius of 5,107.73 feet and an arc length of
305.84 feet to a point of tangency;

30.
North 57 degrees 31 minutes 23 seconds East a distance of 42.64 feet; and

31.
North 58 degrees 46 minutes 01 seconds East a distance of 580.91 feet to the
point and place of BEGINNING.



EXCEPTING AND RESEVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the west and Parcel
1 on the east as shown on the aforementioned map and running easterly along the
common boundary South 31 degrees 13 minutes 59 seconds East, a distance of 20.00
feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following seventeen (17) courses and distances:


32.
South 58 degrees 46 minutes 01 seconds West, a distance of 580.69 feet;

33.
South 57 degrees 31 minutes 23 seconds West, a distance of 42.42 feet to a point
of curvature;


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



34.
Along a curve to the left, having a radius of 5087.73 feet, and an arc length of
304.64 feet to a point of tangency;

35.
South 54 degrees 05 minutes 32 seconds West, a distance of 169.65 feet to a
point of curvature;

36.
Along a curve to the right, having a radius of 1141.00 feet, and an arc length
of 386.71 feet to a point of tangency;

37.
South 73 degrees 30 minutes 40 seconds West, a distance of 35.43 feet;

38.
South 76 degrees 00 minutes 44 seconds West, a distance of 106.90 feet;

39.
South 73 degrees 46 minutes 48 seconds West, a distance of 94.12 feet;

40.
South 71 degrees 31 minutes 11 seconds West, a distance of 104.19 feet;

41.
South 71 degrees 45 minutes 35 seconds West, a distance of 102.26 feet to a
point of curvature;

42.
Along a curve to the right, having a radius of 216.00 feet, and an arc length of
266.57 feet to a point of tangency;

43.
North 37 degrees 31 minutes 48 seconds West, a distance of 80.45 feet to a point
of curvature;

44.
Along a curve to the left, having a radius of 309.00 feet, and an arc length of
13 4.34 feet to a point of tangency;

45.
North 62 degrees 26 minutes 24 seconds West, a distance of 50.58 feet;

46.
North 65 degrees 26 minutes 13 seconds West, a distance of 60.84 feet;

47.
North 68 degrees 44 minutes 39 seconds West, a distance of 108.28 feet; and

48.
North 69 degrees 58 minutes 51 seconds West, a distance of 44.89 feet;



THENCE North 20 degrees 44 minutes 07 seconds East, a distance of 20.00 feet to
a point in the aforementioned southerly proposed road line of Thompsonville Road
the following seventeen (17) courses and distances:


49.
South 69 degrees 58 minutes 51 seconds East, a distance of 44.85 feet;

50.
South 68 degrees 44 minutes 39 seconds East, a distance of 109.08 feet;

51.
South 65 degrees 26 minutes 13 seconds East, a distance of 61.94 feet;

52.
South 62 degrees 26 minutes 24 seconds East, a distance of 51.11 feet to a point
of curvature;

53.
Along a curve to the right, having a radius of 329.00 feet, and an arc length of
143.04 feet to a point of tangency;

54.
South 37 degrees 31 minutes 48 seconds East, a distance of 80.45 feet to a point
of curvature;

55.
Along a curve to the left, having a radius of 196.00 feet, and an arc length of
241.89 feet to a point of tangency;

56.
North 71 degrees 45 minutes 35 seconds East, a distance of 102.22 feet;

57.
North 71 degrees 31 minutes 11 seconds East, a distance of 104.54 feet;

58.
North 73 degrees 46 minutes 48 seconds East, a distance of 94.90 feet;

59.
North 76 degrees 00 minutes 44 seconds East, a distance of 106.85 feet;

60.
North 73 degrees 30 minutes 40 seconds East, a distance of 34.99 feet to a point
of curvature;


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



61.
Along a curve to the left, having a radius of 1121.00 feet, and an arc length of
379.94 feet to a point of tangency;

62.
North 54 degrees 05 minutes 32 seconds East, a distance of 169.65 feet to a
point of curvature;

63.
Along a curve to the right, having a radius of 5107.73 feet, and an arc length
of 305.84 feet to a point of tangency;

64.
North 57 degrees 31 minutes 23 seconds East, a distance of 42.64 feet; and

65.
North 58 degrees 46 minutes 01 seconds East, a distance of 580.91 feet to the
POINT AND PLACE OF BEGINNING.




    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Golf Course Parcel


LEGAL DESCRIPTION OF GOLF COURSE BOUNDARY


All that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Great Lot 1, Hardenburg Patent and designated as “Golf
Course Boundary” on a map entitled “Golf Course Boundary Map Prepared For EPR
Concord II, LP Property Situate In The Town Of Thompson, County Of Sullivan,
State Of New York, dated November 13, 2015” which is more particularly bounded
and described as follows:


COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the southerly line of Great Lot 1, Hardenburg
Patent; said point being on the centerline of the existing Joyland Road, said
point also being the common corner of now or formerly Sunshine (tax lot 15‑1‑20)
on the northeast and now or formerly EPR Concord II, LP on the southeast (tax
lot 23‑2‑1), southWest (tax lot 23‑1‑54.6), and northwest (tax lot 15‑1‑16) and
continuing along the common boundary between now or formerly Sunshine (tax lot
15‑1‑20) on the east and now or formerly EPR Concord II, LP (tax lot 15‑1‑16) on
the west, said boundary also being the centerline of existing Joyland Road to
Chalet Road North 17°16’08” East, a distance of 51.08 feet to a point in the
common proposed road line between Chalet Road on the north and Thompsonville
Road on the south, and continuing along the northerly road line of Thompsonville
Road the following four (4) courses and distances;


1.
North 69°03’45” West, a distance of 573.71 feet to a point of curvature,

2.
Along a curve to the left, having a radius of 829.00 feet, and an arc length of
208.96 feet to a point of tangency,

3.
North 83°30’17” West, a distance of 108.15 feet to a point of curvature and

4.
Along a curve to the left having a radius of 6029.00 feet, and an arc length of
24.20 feet to a point on the curve from which the radial bears South 06°15’55”
West to the POINT AND PLACE OF BEGINNING:



CONTINUING FROM SAID POINT OF BEGINNING along aforementioned northerly road line
of Thompsonville Road the following seven (7) courses and distances;


5.
Continuing along the aforementioned curve to the left, having a radius of
6029.00 feet, and an arc length of 241.79 feet to a point of tangency,

6.
North 86°01’57” West, a distance of 147.37 feet to a point of curvature,

7.
Along a curve to the left, having a radius of 3029.00 feet, and an arc length of
267.59 feet to a point of tangency,

8.
South 88°54’21” West, a distance of 49.46 feet to a point of curvature;

9.
Along a curve to the right, having a radius of 5971.00 feet, and an arc length
of 319.99 feet to a point of tangency,

10.
North 88°01’25” West, a distance of 281.39 feet to a point of curvature and

11.
Along a curve to the left, having a radius of 6029.00 feet, and an arc length of
80.00 feet to a point on the curve from which the radial bears South 01°12’58”
West;




    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE through now or formerly EPR Concord II, LP (tax lot 23‑1‑52.2) the
following six (6) courses and distances;


12.
North 36°08’12” East, a distance of 138.58 feet,

13.
North 46°39’33” West, a distance of 184.50 feet,

14.
North 80°27’32” West, a distance of 121.93 feet,

15.
South 71°57’26” West, a distance of 172.23 feet,

16.
North 87°15’16” West, a distance of 129.52 feet and

17.
North 19°25’27” West, a distance of 537.10 feet to the common corner of now or
formerly EPR Concord II, LP (tax lot 23‑1‑52.2) on the southeast, now or
formerly Town of Thompson (tax lot 13‑3‑24) on the southwest and now or formerly
EPR Concord II, LP (tax lot 15‑115) on the north;



THENCE along the common boundary between now or formerly EPR Concord II, LP (tax
lot 15‑1‑15) on the north and now or formerly Town of Thompson (tax lot 13‑324)
on the south, North 69°20’00” West, a distance of 128.15 feet to the common
corner of now or formerly EPR Concord II, LP (tax lot 15‑1‑15) on the north, now
or formerly Town of Thompson (tax lot 13‑3‑24) on the southeast and now or
formerly EPR Concord II, LP (tax lot 13‑3‑22) on the southwest;


THENCE along the common boundary between now or formerly EPR Concord II, LP (tax
lot 15‑1‑15) on the north and now or formerly EPR Concord II, LP (tax lot
133‑22) on the south, North 69°24’26” West, a distance of 235.78 feet to the
line between Division 25 on the west and Division 17 on the east at the common
corner of now or formerly EPR Concord II, LP (tax lot 15‑1‑15) on the northeast,
now or formerly EPR Concord II, LP (tax lot 13‑3‑22) on the south and now or
formerly EPR Concord II, LP (tax lot 13‑3‑20.3) on the northwest;


THENCE along said line between Division 25 on the west and Division 17 on the
east also being the common boundary between now or formerly EPR Concord II, LP
(tax lot 15‑1‑15) on the east and now or formerly EPR Concord II, LP (tax lot
13‑3‑20.3, 133‑20.2 & 13‑3‑20.1) on the west, North 15°30’21” East, a distance
of 1710.73 feet to the common corner between now or formerly EPR Concord II, LP
(tax lot 15‑1‑15) on the southeast, now or formerly EPR Concord II, LP (tax lot
13‑3‑20.1) on the southwest, now or formerly EPR Concord II, LP (tax lot
13‑3‑19.1) on the northwest and now or formerly EPR Concord II, LP (tax lot
15‑1‑14.2) on the northeast;


THENCE along the common boundary between now or formerly EPR Concord II, LP (tax
lot 13‑3‑19.1) on the west and now or formerly EPR Concord II, LP (tax lot
15‑114.2) on the east, North 16 ‘31’47” East, a distance of 1031.28 feet;


THENCE through now or formerly EPR Concord II, LP (tax lot 15‑1‑14.2) the
following two (2) courses and distances;


18.
North 49 ‘53’39” East, a distance of 1408.51 feet and


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



19.
South 40°40’13” East, a distance of 459.52 feet to the to a point on the
proposed westerly line of Chalet Road said point being on a curve from where the
radial bears North 68°30’24” East,



THENCE along the aforementioned proposed westerly line of Chalet Road, the
following three (3) courses and distances;


20.
Along said curve to the left, having a radius of 605.00 feet, and an arc length
of 60.58 feet to a point of tangency,

21.
South 27°13’48” East, a distance of 474.39 feet to a point of curvature and

22.
Along said curve to the left, having a radius of 595.00 feet, and an arc length
of 233.91 feet to a point on the curve from which the radial bears North
40°14’44” East,



CONTINUING through aforementioned now or formerly EPR Concord II, LP (tax lot
15‑1‑14.2) the following three (3) courses and distances;


23.
Along the aforementioned radial, South 40°14’44” West, a distance of 65.55 feet,

24.
South 24°10’36” East, a distance of 305.40 feet and

25.
South 56°32’37” East, a distance of 210.00 feet to a point in the common
boundary between now or formerly EPR Concord II, LP (tax lot 15‑1‑14.2) on the
west and now or formerly EPR Concord II, LP (tax lot 15‑1‑50) on the east;



THENCE along the aforementioned common boundary between now or formerly EPR
Concord II, LP (tax lot 15‑1‑14.2) on the west and now or formerly EPR Concord
II, LP (tax lot 15‑1‑50) on the east the following twelve (12) courses and
distances;


26.
South 27°06’36” West, a distance of 78.99 feet,

27.
South 17°55’47” West, a distance of 156.34 feet,

28.
South 07°15’06” West, a distance of 139.27 feet,

29.
South 04°52’16” East, a distance of 73.96 feet,

30.
South 34°58’29” West, a distance of 113.94 feet,

31.
South 06°32’37” West, a distance of 40.45 feet,

32.
South 04°27’53” East, a distance of 193.59 feet,

33.
South 21°29’55” West, a distance of 59.40 feet,

34.
South 42°46’43” West, a distance of 99.24 feet,

35.
South 48°59’16” West, a distance of 127.61 feet,

36.
South 67°35’53” West, a distance of 170.27 feet and

37.
South 55°07’46” West, a distance of 183.59 feet to the common corner of now or
formerly EPR Concord II, LP (tax lot 15‑1‑50) on the northeast and now or
formerly EPR Concord II, LP (tax lot 15‑1‑13) on the south and west;



THENCE along the common boundary of now or formerly EPR Concord II, LP (tax lot
15‑1‑50) on the north and now or formerly EPR Concord II, LP (tax lot 15‑1‑13)
on the south, South 69°20’00” East, a distance of 585.15 feet;



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE through now or formerly EPR Concord II, LP (tax lot 15‑1‑13) the
following three (3) courses and distances;


38.
South 00°00’00” East, a distance of 208.95 feet,

39.
South 58°09’45” East, a distance of 420.46 feet and

40.
North 82°21’29” East, a distance of 174.06 feet to the proposed westerly road
line of Chalet Road;



CONTINUING along the proposed westerly road line of Chalet Road the following
five (5) courses and distances;


41.
South 12°42’47” East, a distance of 569.44 feet to a point of curvature,

42.
Along the curve to the right, having a radius of 325.00 feet, and an arc length
of 43.56 feet to a point on the curve from which the radial bears South
84°57’57” West,

43.
South 04°40’02” East, a distance of 39.17 feet,

44.
South 05°02’05” East, a distance of 105.91 feet to a point of curvature and

45.
Along a curve to the right, having a radius of 495.75 feet and an arc length of
21.54 feet to a point on the curve from which the radial bears South 87°27’17”
West;



THENCE through now or formerly EPR Concord II, LP (tax lot 15‑1‑16) South
56°57’59” West, a distance of 343.58 feet to the common boundary between now or
formerly EPR Concord II, LP (tax lot 15‑1‑16) on the east and now or formerly
EPR Concord II, LP (tax lot 15‑1‑18) on the west;


THENCE along the aforementioned common boundary between now or formerly EPR
Concord II, LP (tax lot 15‑1‑16) on the east and now or formerly EPR Concord II,
LP (tax lot 15‑1‑18) on the west, South 16°45’00” West, a distance of 248.70
feet;


THENCE through now or formerly EPR Concord II, LP (tax lot 15‑1‑18), North
83°31’14” West, a distance of 354.87 feet to the common boundary between now or
formerly EPR Concord II, LP (tax lot 15‑1‑18) on the east and now or formerly
EPR Concord II, LP (tax lot 15‑1‑17) on the west;


THENCE along the aforementioned common boundary between now or formerly EPR
Concord II, LP (tax lot 15‑1‑18) on the east and now or formerly EPR Concord II,
LP (tax lot 15‑1‑17) on the west, North 16°45’00” East, a distance of 66.54
feet;


THENCE through now or formerly EPR Concord II, LP (tax lot 15‑1‑17) the
following three (3) courses and distances;


46.
South 84°53’45” West, a distance of 211.18 feet,

47.
South 40°39’55” West, a distance of 68.62 feet and

48.
South 21°54’59” West, a distance of 86.85 feet to the aforementioned northerly
road line of Thompsonville Road to the POINT AND PLACE OF BEGINNING.




    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONTAINING an area of 9,120,644 square feet or 209.381 acres of land more or
less.



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



LEGAL DESCRIPTION OF GOLF COURSE CLUBHOUSE BOUNDARY


All that certain parcel of land located in the Town of Thompson, Sullivan
county, New York in Great Lot 1, Hardenburg Patent and designated as “Golf
Course Clubhouse Boundary” on a map entitled “Golf Course Clubhouse Boundary Map
Prepared For EPR Concord II, LP Property Situate In The Town Of Thompson, County
Of Sullivan, State Of New York, dated November 13, 2015” which is more
particularly bounded and described as follows:


COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the southerly line of Great Lot 1, Hardenburg
Patent; said point being on the centerline of the existing Joyland Road, said
point also being the common corner of now or formerly Sunshine (tax lot 15‑1‑20)
on the northeast and now or formerly EPR Concord II, LP on the southeast (tax
lot 23‑2‑1), southwest (tax lot 23‑1‑54.6), and northwest (tax lot 15‑1‑16) and
continuing along the common boundary between now or formerly Sunshine (tax lot
15‑1‑20) on the east and now or formerly EPR Concord II, LP (tax lot 15‑1‑16) on
the west, said boundary also being the centerline of existing Joyland Road to
Chalet Road North 17°16’08” East, a distance of 51.08 feet to a point in the
common proposed road line between Chalet Road on the north and Thompsonville
Road on the south;


THENCE continuing along the northerly road line of Thompsonville Road North
69°03’45” West, a distance of 90.85 feet to the westerly proposed line of Chalet
Road and continuing along same the following ten (10) courses and distances;


1.
North 20°56’15” East, a distance of 7.48 feet to a point of curvature,

2.
Along a curve to the right having a radius of 464.25 feet and an arc length of
59.59 feet to a point of tangency,

3.
North 25°45’27” East, a distance of 151.07 feet to a point of curvature,

4.
Along a curve to the left having a radius of 495.75 feet and an arc length of
122.68 feet to a point of tangency,

5.
North 11°34’45” East, a distance of 280.00 feet to a point of curvature,

6.
Along a curve to the left, having a radius of 495.75 feet and an arc length of
143.75 feet to a point of tangency,

7.
North 05°02’05” West, a distance of 105.91 feet,

8.
North 04°40’02” West, a distance of 39.17 feet to a non‑tangent curve from which
the radial bears South 84°57’57” West,

9.
Along a curve to the left having a radius of 325.00 feet and an arc length of
43.56 feet to a point of tangency and

10.
North 12°42’47” West, a distance of 569.44 feet to the POINT AND PLACE OF
BEGINNING:



CONTINUING FROM SAID POINT OF BEGINNING through now or formerly EPR Concord II,
L.P. (tax lot 15‑1‑13) and partially along the northerly line of the Golf Course
Boundary as shown on a map entitled “Golf Course Boundary Map Prepared For EPR
Concord II, LP Property Situate In The Town Of Thompson, County Of Sullivan,
State Of New York, dated November 13, 2015” the following three (3) courses and
distances;






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





11.
Along the aforementioned Golf Course Boundary, South 82°21’29” West, a distance
of 174.06 feet,

12.
Continuing along the aforementioned Golf Course Boundary, North 58°09’45” West,
a distance of 420.46 feet,

13.
Continuing along the aforementioned Golf Course Boundary, North 00°00’00” East,
a distance of 279.68 feet crossing into and continuing through now or formerly
ERP Concord II, L.P. (tax lot 15‑1‑13) the following two (2) courses and
distances,

14.
North 74°29’42” East, a distance of 135.99 feet and

15.
North 83°51’46” East, a distance of 139.52 feet along the projected radial to
the next described course to a point on the westerly line of Chalet Road;



CONTINUING along aforementioned westerly line of Chalet Road the following four
(4) courses and distances;


16.
From the point on the aforementioned curve from where the radial bears North
83°51’46” East along the curve to the left, having a radius of 546.00 feet and
an arc length of 292.12 feet to a point of tangency,

17.
South 36°47’29” East, a distance of 158.93 feet to a point of curvature,

18.
Along a curve to the right, having a radius of 325.00 feet and an arc length of
136.58 feet to a point of tangency and

19.
South 12°42’47” East, a distance of 10.84 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 169,684 square feet or 3.895 acres of land more or less.




LEGAL DESCRIPTION OF GOLF COURSE MAINTENANCE BOUNDARY


All that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Great Lot 1, Hardenburg Patent and designated as “Golf
Course Maintenance Boundary” on a map entitled “Golf Course Maintenance Boundary
Map Prepared For EPR Concord II, LP Property Situate In The Town Of Thompson,
County Of Sullivan, State Of New York, dated November 13, 2015” which is more
particularly bounded and described as follows:


COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the southerly line of Great Lot 1, Hardenburg
Patent; said point being on the centerline of the existing Joyland Road, said
point also being the common corner of now or formerly Sunshine (tax lot 15‑1‑20)
on the northeast and now or formerly EPR Concord II, LP on the southeast (tax
lot 23‑2‑1), southwest (tax lot 23‑1‑54.6), and northwest (tax lot 15‑1‑16) and
continuing along the common boundary between now or formerly Sunshine (tax lot
15‑1‑20) on the east and now or formerly EPR Concord II, LP (tax lot 15‑1‑16) on
the west, said boundary also being the centerline of existing Joyland Road to
Chalet Road North 17°16’08” East, a distance of 51.08 feet to a point in the
common proposed road line between

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Chalet Road on the north and Thompsonville Road on the south, and continuing
along the northerly road line of Thompsonville Road the following ten (10)
courses and distances;


1.
North 69°03’45” West, a distance of 573.71 feet to a point of curvature,

2.
Along a curve to the left having a radius of 829.00 feet, and an arc length of
208.96 feet to a point of tangency,

3.
North 83°30’17” West, a distance of 108.15 feet to a point of curvature,

4.
Along a curve to the left having a radius of 6029.00 feet, and an arc length of
265.99 feet to a point of tangency,

5.
North 86°01’57” West, a distance of 147.37 feet to a point of curvature,

6.
Along a curve to the left, having a radius of 3029.00 feet and an arc length of
267.59 feet to a point of tangency,

7.
South 88°54’21” West, a distance of 49.46 feet to a point of curvature,

8.
Along a curve to the right, having a radius of 5971.00 feet and an arc length of
319.99 feet to a point of tangency,

9.
North 88°01’25” West, a distance of 281.39 feet to a point of curvature and

10.
Along a curve to the left, having a radius of 6029.00 feet and an arc length of
80.00 feet to the POINT AND PLACE OF BEGINNING:



CONTINUING FROM SAID POINT OF BEGINNING along aforementioned northerly road line
of Thompsonville Road the following five (5) courses and distances;


11.
Continuing along the aforementioned curve to the left, having a radius of
6029.00 feet, and an arc length of 160.36 feet to a point of tangency,

12.
South 89°41’32” West, a distance of 91.98 feet to a point of curvature,

13.
Along a curve to the left, having a radius of 529.00 feet and an arc length of
174.70 feet to a point of tangency,

14.
South 70°46’12” West, a distance of 84.29 feet to a point of curvature;

15.
Along a curve to the left, having a radius of 1029.00 feet and an arc length of
132.14 feet to a point on the curve from which the radial bears South 26°35’14”
East;



THENCE along the projection of the aforementioned radial from the curve through
now or formerly EPR Concord II, L.P. (tax lot 23‑1‑52.2) the following two (2)
courses and distances;


16.
North 26°35’14” West, a distance of 104.30 feet and

17.
North 42°17’24” East, a distance of 305.83 feet to a point on the southerly
boundary of the Golf Course as shown on a map entitled “Golf Course Boundary Map
Prepared For EPR Concord II, LP Property Situate In The Town Of Thompson, County
Of Sullivan, State Of New York, dated November 13, 2015,”



CONTINUING through now or formerly EPR Concord II, L.P. (tax lot 23‑152.2) along
aforementioned southerly line of the Golf Course Boundary the following five (5)
courses and distances;


18.
South 87°15’16” East, a distance of 129.52 feet,


    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



19.
North 71°57’26” East, a distance of 172.23 feet,

20.
South 80°27’32” East, a distance of 121.93 feet,

21.
South 46°39’33” East, a distance of 184.50 feet and

22.
South 36°08’12” West, a distance of 138.58 feet to the aforementioned northerly
road line of Thompsonville Road to the POINT AND PLACE OF BEGINNING.



CONTAINING an area of 151,460 square feet or 3.477 acres of land more or less.





    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Entertainment Village Parcel


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York and designated as “Parcel 3” as shown and designated on a
certain map entitled “Adelaar Phase 1 (Final Subdivision Plat) Situate In The
Town Of Thompson, County Of Sullivan, State Of New York” made by Steven J.
Willard, L.L.S. dated August 7, 2014 and filed in the Office of the County Clerk
of Sullivan County, on December 22, 2014 as Filed Map No. 14‑245A‑H being more
particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:


(1)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

(2)
Along a curve to the right, having a radius of 779.00 feet, and an arc length of
196.36 feet to a point of tangency; and

(3)
South 69 degrees 03 minutes 45 seconds East, a distance of 576.91 feet to the
centerline of Joyland Road;



CONTINUING along said centerline, the following three (3) courses and distances:


(1)
South 17 degrees 16 minutes 08 seconds West, a distance of 0.98 feet;

(2)
South 16 degrees 16 minutes 26 seconds West, a distance of 1039.20 feet; and

(3)
South 15 degrees 34 minutes 52 seconds West, a distance of 486.10 feet;



THENCE North 70 degrees 46 minutes 13 seconds West, a distance of 68.54 feet to
the westerly proposed road line of Joyland Road, said boundary also being the
easterly line of aforementioned Parcel 1;


THENCE along said easterly line of Parcel 1 the following nine (9) courses and
distances:


(1)
North 16 degrees 03 minutes 08 seconds East, a distance of 63.10 feet;

(2)
North 30 degrees 19 minutes 35 seconds West, a distance of 358.61 feet;

(3)
North 14 degrees 40 minutes 25 seconds East, a distance of 165.03 feet;

(4)
North 30 degrees 37 minutes 41 seconds West, a distance of 313.25 feet;

(5)
North 27 degrees 00 minutes 34 seconds West, a distance of 228.53 feet;

(6)
South 83 degrees 03 minutes 38 seconds West, a distance of 93.35 feet;

(7)
North 52 degrees 48 minutes 52 seconds West, a distance of 243.94 feet;

(8)
North 37 degrees 57 minutes 26 seconds East, a distance of 586.42 feet; and

(9)
North 17 degrees 14 minutes 23 seconds East, a distance of 104.27 feet to the
point and place of BEGINNING.




    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:


(1)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

(2)
Along a curve to the right, having a radius of 779.00 feet and an arc length of
196.36 feet to a point of tangency; and

(3)
South 69 degrees 03 minutes 45 seconds East, a distance of 453.87 feet to the
westerly proposed road line of Joyland Road;



CONTINUING along said westerly line, South 05 degrees 45 minutes 02 seconds
West, a distance of 20.72 feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following three (3) courses and distances:


(1)
North 69 degrees 03 minutes 45 seconds West, a distance of 459.30 feet to a
point of curvature;

(2)
Along a curve to the left, having a radius of 759.00 feet and an arc length of
191.32 feet to a point of tangency; and

(3)
North 83 degrees 30 minutes 17 seconds West, a distance of 42.36 feet to a point
in the common boundary between the herein described parcel on the east and
Parcel 1 on the west as shown on the aforesaid map;



THENCE continuing along said common boundary, North 17 degrees 14 minutes 23
seconds East, a distance of 20.36 feet to the point and place of BEGINNING.


ALSO EXCEPTING AND RESERVING all that certain parcel of land located in the Town
of Thompson, Sullivan County, New York and shown on the aforementioned map for
the purposes of a Proposed Road R.O.W. for Joyland Road, which is more
particularly bounded and described as follows:


COMMENCING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
1 on the west as shown on the aforementioned map and running easterly along the
said southerly proposed road line the following three (3) courses and distances:



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(1)
South 83 degrees 30 minutes 17 seconds East, a distance of 38.57 feet to a point
of curvature;

(2)
Along a curve to the right, having a radius of 779.00 feet and an arc length of
196.36 feet to a point of tangency; and

(3)
South 69 degrees 03 minutes 45 seconds East, a distance of 453.87 feet to the
point of BEGINNING;



THENCE from said point of beginning, continuing along the said southerly
proposed road line, South 69 degrees 03 minutes 45 seconds East, a distance of
123.04 feet to the centerline of Joyland Road;


CONTINUING along said centerline, the following three (3) courses and distances:


(1)
South 17 degrees 16 minutes 08 seconds West, a distance of 0.98 feet;

(2)
South 16 degrees 16 minutes 26 seconds West, a distance of 1039.20 feet; and

(3)
South 15 degrees 34 minutes 52 seconds West, a distance of 486.10 feet;



THENCE North 70 degrees 46 minutes 13 seconds West, a distance of 68.54 feet to
the westerly proposed road line of Joyland Road, said boundary also being the
easterly line of aforementioned Parcel 1;


CONTINUING along said easterly line of Parcel 1, the following three (3) courses
and distances:


(1)
North 16 degrees 03 minutes 08 seconds East, a distance of 1193.29 feet to the
point of curvature;

(2)
Along a curve to the left, having a radius of 465.00 feet and an arc length of
83.61 feet to a point of tangency; and

(3)
North 05 degrees 45 minutes 02 seconds East, a distance of 260.69 feet to the
southerly proposed road line of Thompsonville Road, said line also being the
northerly boundary of the herein described parcel, to the point and place of
BEGINNING.



Exhibit C


Waterpark Parcel


[See attached.]



















    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”








































    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit101200427654xa_image5.jpg]
Exhibit D






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





Form of Empire Completion Guaranty


[See attached.]









































































    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





COMPLETION GUARANTY
(Empire Resorts, Inc.)
THIS COMPLETION GUARANTY (this "Guaranty") is dated December 28, 2015 by EMPIRE
RESORTS, INC., a Delaware corporation ("Guarantor"), for the benefit of EPR
Concord II, L.P., a Delaware limited partnership, EPT Concord II, LLC, a
Delaware limited liability company and Adelaar Developer, LLC, a Delaware
limited liability company (collectively, the "EPR Developers") and EPR
Properties (collectively, together with the EPR Developers, the "EPR Parties").
WITNESSETH
WHEREAS, EPR Developers, together with Montreign Operating Company LLC, a New
York limited liability company, Empire Resorts Real Estate I, LLC and Empire
Resorts Real Estate II, LLC (the "Empire Developers") are parties to that
certain Amended and Restated Master Development Agreement dated the date hereof
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time in accordance therewith, the "MDA"). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the MDA; and
WHEREAS, Section 7 of the MDA requires that, subject to the terms and conditions
set forth herein, Guarantor guarantees for the benefit of the EPR Parties the
full and timely payment and performance of clause (i) of the Guaranteed
Obligations (as hereinafter defined); and
NOW, THEREFORE, in consideration for the substantial economic benefits to be
derived by Guarantor from the transactions contemplated by the MDA (the
"Development"), and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations. Subject to the terms and conditions hereof,
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to the
EPR Parties the full and timely payment and performance of all of the Guaranteed
Obligations as and when the same shall be due. Subject to the terms and
conditions hereof, Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
"Guaranteed Obligations" means: (i) the pursuit and achievement of Completion of
(a) the

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Casino Project, (b) the Entertainment Village Project, and (c) the Golf Course
Project, in each case, free and clear of mechanic's liens (unless such liens are
being contested in good faith by appropriate proceedings, such liens have been
bonded as reasonably approved by the EPR Developers or obligations related to
such liens are not delinquent (i.e. such liens are inchoate)) and in accordance
with the requirements for such Completion set forth in the MDA, and payment of
all costs and expenses actually incurred in connection therewith, and (ii)
payment of any costs and expenses (including reasonable attorneys' fees and
disbursements) incurred by the EPR Parties in connection with the enforcement of
this Guaranty or in any action or proceeding brought by the EPR Parties against
Guarantor to enforce Guarantor's obligations under this Guaranty.
1.3    Completion. Completion of the Empire Project will be deemed to have
occurred only upon: (a) the expiration of the applicable statutory periods of
the State of New York within which valid construction, mechanics or
material-mens' liens may be recorded and served by reason of the design, supply
or construction of the Empire Project with any such liens that have been filed
having been released, discharged of record, or bonded as reasonably approved by
EPR Developers or, alternatively, EPR Developers' receipt of valid,
unconditional final lien releases thereof from all persons entitled to record
such liens; (b) an independent, third party architect's certificate certifying
to such Completion in customary form; and (c) EPR Developers' receipt of such
other customary evidence of Completion as EPR Developers deems necessary and
satisfactory in their reasonable discretion.
1.4    Remedies of the EPR Parties.
(a)    If Completion of the Empire Project does not occur in accordance with the
requirements set forth in the MDA and there is no payment default or failure to
comply with the Gaming Facility License Requirements or Landlord covenants under
the Casino Lease that would prevent Empire Developers from operating the Casino,
then EPR Developers shall have the right in their sole and absolute discretion
to:
(i)require Guarantor to pay to EPR Developers or their designee in one lump sum
(the "Guarantor Payment") all of the costs of construction that would have been
incurred by the Empire Developers (as determined, at EPR Developers' sole
option, by either a final, non-appealable order issued by a court of competent
jurisdiction, or a construction consultant selected by EPR Developers in their
reasonable discretion) to achieve Completion of the Empire Project in accordance
with the MDA to the extent not theretofore paid by the Empire Developers or
Guarantor. For avoidance of doubt, such costs shall include the amount of any
fines or penalties imposed by the Gaming Authorities or other Governmental
Authorities for any delays in the construction or opening of the Casino or
otherwise caused by delays in Completion of the Empire Project in accordance
with the MDA. The Guarantor Payment shall be due no later than 10 Business Days
following the earlier of, as the case may be, the giving of a written demand
therefor from EPR Developers or the

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



issuance of a final, non-appealable order by a court of competent jurisdiction
regarding the amount due under this Section 1.4(a)(i). If after the Guarantor
Payment is made the EPR Developers and Guarantor fail to cooperate with EPR
Developers in the facilitation of Completion of the Empire Project, then EPR
Developers shall have the right to keep all amounts paid to them under this
clause (1) without any recourse or obligation to Guarantor or the Empire
Developers; or


(ii)     require Guarantor, at Guarantor's own cost and expense, to commence and
diligently pursue performance of all activities required to cause Completion of
the Empire Project, as applicable, to occur in accordance with the MDA; and


(iii)     require Guarantor to pay EPR Developers any fines or penalties imposed
by the Gaming Authorities or other Governmental Authorities on EPR Developers to
the extent resulting from the failure of the Empire Developers to cause
Completion of the Empire Project in accordance with the MDA.
If for any reason Guarantor disclaims or otherwise fails to perform its
obligations under this Section 1.4(a), then EPR Developers shall have the right
to pursue whatever remedies they may have available at law or in equity,
provided, however, that EPR Developers shall not seek, nor shall there be
awarded by any court, arbitrator, or other adjudicator, any consequential,
speculative, or punitive damages except as may be expressly permitted under the
MDA and the Ground Leases.
(b)    EPR Developers may elect, in EPR Developers' sole discretion, to pursue
any one or more of the remedies set forth in Section 1.4(al above (subject to
the limitations contained therein), in such order as EPR Developers shall elect.
Guarantor's obligations hereunder shall not be affected by any errors or
omissions of the Empire Developers, any contractor, any architect, engineer, or
any agent or employee of any of the aforementioned in the design, supervision or
performance of the Development. Neither the Completion of the Project by or on
behalf of EPR Developers nor failure of the foregoing parties to achieve
Completion shall relieve Guarantor of any liabilities with respect to Completion
of the Empire Project hereunder; rather, such liability shall be continuing, and
may be enforced by EPR Developers to the end that Completion of the Empire
Project is achieved, and without loss, injury, liability, cost or expense of any
kind to EPR Developers.
1.5    Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and performance and not a guaranty of collection.
No exculpatory language contained in any of the other Project Documents shall in
any event or under any circumstances modify, qualify or affect the personal
recourse obligations and liabilities of Guarantor hereunder. This Guaranty may
not be revoked by Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation by
Guarantor. It is the intent of Guarantor and the EPR Parties that the
obligations

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



and liabilities of Guarantor hereunder are absolute under any and all
circumstances and that such obligations and liabilities shall not be discharged
or released in whole or in part, by any act or occurrence (including the fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced) that might, but for the provisions of this Guaranty, be
deemed a legal or equitable discharge or release of Guarantor.
1.6    Intentionally Omitted.
1.7    Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to the EPR Parties hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature
(other than the defense of payment or performance of the Guaranteed Obligations)
that Guarantor or any other Person has or may hereafter have against the EPR
Parties or against payment of the Guaranteed Obligations, whether such set-off,
offset, claim or defense arises in connection with the Guaranteed Obligations or
otherwise.
1.8    No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary
for the EPR Parties (and Guarantor hereby waives any rights that Guarantor may
have to require the EPR Parties) to take any action, obtain any judgment or file
any claim prior to enforcing this Guaranty, including to (i) institute suit or
otherwise enforce the EPR Parties' rights, or exhaust their remedies, against
the Empire Developers or any other Person liable on all or any part of the
Guaranteed Obligations, or against any other Person, (ii) enforce the EPR
Parties' rights, or exhaust any remedies available to the EPR Parties, against
any collateral that shall ever have been given to secure all or any part of the
Guaranteed Obligations, (iii) join the Empire Developers or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty or (iv) resort to any other means of obtaining payment of all or any
part of the Guaranteed Obligations. The EPR Parties shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
1.9    Payment and Performance by Guarantor. Except as otherwise provided
herein, if all or any part of the Guaranteed Obligations shall not be punctually
paid or performed when due, Guarantor shall, within five (5) Business Days after
written demand by any of the EPR Parties and without presentment, protest,
notice of protest, notice of non-payment or any other notice whatsoever (other
than notice of demand for payment or performance as required hereunder), pay in
lawful money of the United States of America, the amount due thereon to the EPR
Parties. Amounts not paid when due hereunder shall accrue interest at the rate
of 12% per annum. Such demands may be made at any time coincident with or after
the time for payment of all or any part of the Guaranteed Obligations and may be
made from time to time with respect to the same or different Guaranteed
Obligations.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



1.10     Application of Payments. If, at any time, there are any obligations of
the Empire Developers to the EPR Parties that are not guaranteed by Guarantor,
the EPR Parties, without in any manner impairing their rights hereunder, may, at
their option, apply all amounts realized by the EPR Parties from any recovery of
any kind held by the EPR Parties to the payment of such unguaranteed obligations
without reduction of amounts due from Guarantor hereunder.
1.11 Waivers.
(a)    Guarantor hereby assents to (but does not guaranty, except as expressly
set forth in Section 1.1 hereof) all of the terms and agreements heretofore or
hereafter made by the Empire Developers with the EPR Parties (including the
provisions of the MDA) and Guarantor hereby waives diligence, presentment,
protest, demand on the Empire Developers for payment or otherwise, filing of
claims, requirement of a prior proceeding against the Empire Developers or any
other Person liable for payment of any or all of the Guaranteed Obligations and
all notices (other than notices expressly provided for hereunder or required to
be delivered under applicable law), including notice of:


(i)the acceptance of this Guaranty;


(ii)any amendment, modification, replacement, or extension of the MDA or any of
the other Project Documents;


(iii)the execution and delivery by the EPR Parties and the Empire Developers, or
any of their respective Affiliates, of any other document arising under the MDA
or in connection with the Project Site;


(iv)any future change to the time, manner or place of payment of, or in any
other term of all or any part of the Guaranteed Obligations;


(v)any protest, proof of non-payment or default by the Empire Developers, or the
occurrence of a breach or default under the MDA;


(vi)the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Guaranteed Obligations, or any part
thereof; or


(vii)any other action at any time taken or omitted to be taken by the EPR
Parties generally and any and all demands and notices of every kind in
connection with this Guaranty, any of the Project Documents and any other
documents or agreements evidencing, securing or relating to the Guaranteed
Obligations, or any part thereof.
(b)    Guarantor hereby waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, setoff, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



be instituted or made by the EPR Parties hereunder, except a defense of the
payment or performance of the Guaranteed Obligations.
1.12     Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives any and all rights they may now or hereafter have under any
agreement, at law or in equity (including any law subrogating the Guarantor to
the rights of the EPR Parties), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the Empire
Developers or any other Person liable for payment of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.
1.13     Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any
time the EPR Parties are required to rescind, restore or return all or part of
any payment, funds, claim or distribution at any time received by the EPR
Parties from, or on behalf of, Guarantor under or with respect to this Guaranty
or pay the amount thereof to another Person for any reason (including the
insolvency, bankruptcy reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by the EPR Parties, and the Guaranteed Obligations hereunder shall continue to
be effective or reinstated, as the case may be, as to such payment as though
such previous payment to the EPR Parties had never been made.


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR' OBLIGATIONS
2.1    Events and Circumstances Not Reducing or Discharging Guarantor's
Obligations.
To the extent permitted by applicable law, and subject only to the conditions
set forth in Section 1.4(a) above, Guarantor hereby consents and agrees to each
of the following and agrees that Guarantor's obligations under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected in
any way by any of the following, although without notice to or the further
consent of Guarantor, and waives any common law, equitable, statutory or other
rights (including rights to notice) or defenses that Guarantor might otherwise
have as a result of or in connection with any of the following:.
(a)Modifications. Any change in the time, manner or place of payment of all or
any part of the Guaranteed Obligations, or in any other term thereof, or any
renewal, extension, increase, alteration, rearrangement, amendment or other
modification to any provision of any of the MDA or any other document,
instrument,

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



contract or understanding between the EPR Parties and the Empire Developers or
any other Person pertaining to the Guaranteed Obligations.
(b)Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that the EPR Parties might extend, grant or give to Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Project Documents.


(c)Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Project Documents, or of any other document or agreement executed in
connection with the Guaranteed Obligations for any reason whatsoever, including
the fact that (i) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Guaranteed Obligations, or
any part thereof, is ultra wires, (iii) the officers or representatives
executing the Project Documents or any other document or agreement executed in
connection with the creating of the Guaranteed Obligations, or any part thereof,
acted in excess of their authority, (iv) the Guaranteed Obligations, or any part
thereof, violates applicable usury laws, (v) Guarantor has valid defenses,
claims or offsets (whether at law, in equity or by agreement) that render the
Guaranteed Obligations wholly or partially uncollectible (except a defense of
payment or performance of the Guaranteed Obligations), (vi) the creation,
performance or repayment of the Guaranteed Obligations, or any part thereof (or
the execution, delivery and performance of any document or instrument
representing the Guaranteed Obligations, or any part thereof, or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations, or any part thereof), is illegal, uncollectible,
legally impossible or unenforceable or (vii) any of the Project Documents or any
other document or agreement executed in connection with the Guaranteed
Obligations, or any part thereof, has been forged or otherwise are irregular or
not genuine or authentic.


(d)Release of Obligors. Any compromise or full or partial release of the
liability of Guarantor or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Project Documents.


(e)Offset. Any existing or future right of set-off, offset, claim, counterclaim
or defense of any kind or nature against the EPR Parties or any other Person,
which may be available to or asserted by Guarantor, except for the defense of
payment or performance in full of the Guaranteed Obligations.
(f)Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Guarantor
under this Guaranty.
(g)Event of Default. Subject to the last sentence of Section 1.1, the occurrence
of any default beyond the expiration of any applicable notice or cure

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



period (an "Event of Default") or any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default (a "Default")
under any of the Project Documents, whether or not the EPR Parties have
exercised any of their rights and remedies under the Project Documents upon the
happening of any such Event of Default or Default.
(h)Actions Omitted. The absence of any action to enforce any of the EPR Parties'
rights under the MDA or available to the EPR Parties at law, equity or
otherwise, to recover any judgment against the Empire Developers or to enforce a
judgment against the Empire Developers under any of the Project Documents.
(i)Other Dealings. The occurrence of any other dealing, transaction, matter or
thing between Guarantor and the EPR Parties.
(j)Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor to the EPR Parties in such
manner as the EPR Parties shall determine in their sole discretion, subject to,
and otherwise in accordance with, the terms of the MDA and the other Project.
(k)Ownership Interest. Any change in or termination of the ownership interest of
Guarantor (whether direct or indirect).
(l)Other Circumstances. Any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and the EPR
Parties that the liability of Guarantor hereunder shall be direct and immediate
and that Guarantor shall be obligated to pay the Guaranteed Obligations when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.


2.2    Other Obligations of Guarantor. If Guarantor is or becomes liable for any
obligations owed by the Empire Developers to the EPR Parties by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty, and the rights of the EPR Parties
hereunder shall be cumulative of any and all other rights that the EPR Parties
may ever have against Guarantor. The exercise by the EPR Parties of any right or
remedy hereunder or under any other instrument or at law or in equity shall not
preclude the concurrent or subsequent exercise of any right or remedy under any
other instrument or at law or in equity, including the making of multiple
demands hereunder. Further, without in any way diminishing or limiting the
generality of the foregoing, it is specifically understood and agreed that this
Guaranty is given by Guarantor as an additional guaranty to any and all

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



guarantees as may heretofore have been or may hereafter be executed and
delivered by Guarantor in favor of the EPR Parties, whether relating to the
obligations of the Empire Developers under the Project Documents or otherwise,
and nothing herein shall ever be deemed to replace or be in-lieu of any other
such previous or subsequent guarantees.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3. 1    Representations and Warranties Guarantor hereby represents and warrants,
as to itself only, to the EPR Parties that, on the date hereof and during the
duration of this Guaranty:
(a)Due Formation, Authorization and Enforceability. If Guarantor is not a
natural person, Guarantor is duly organized and validly existing under the laws
of the jurisdiction of its incorporation or formation, as the case may be, and
has full power and legal right to execute and deliver this Guaranty and to
perform under this Guaranty and the transactions contemplated hereunder. If
Guarantor is not a natural person, Guarantor has taken all necessary action to
authorize the execution, delivery and performance of this Guaranty and the
transactions contemplated hereunder. This Guaranty has been duly authorized,
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws, general principles of equity or
other laws of general application relating to the enforcement of creditor's
rights.
(b)Benefit to Guarantor. Guarantor hereby acknowledges that the EPR Parties
would not agree to complete their portions of the Development but for the
personal liability undertaken by Guarantor under this Guaranty. (i) Guarantor
has received, or will receive, direct and/or indirect benefit from the
Development and (ii) Guarantor has received, or will receive, direct and/or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
(c)Reserved.
(d)No Representation by the EPR Parties. Neither the EPR Parties nor any other
Person has made any representation, warranty or statement to Guarantor or to any
other Person in order to induce Guarantor to execute this Guaranty.
(e)Solvency. Guarantor has not entered into this Guaranty with the actual intent
to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.
(f)No Conflicts. The execution and delivery of this Guaranty by Guarantor,
and the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees or injunctions of Governmental
Authorities (collectively, "Legal Requirements") affecting Guarantor or any of
his or its assets or property, (ii) conflict with, result in a breach of, or
constitute a material default (including any circumstance or event that would be
a default but for the lack of due notice or lapse of time or both) under any of
the terms, conditions or provisions of any of Guarantor's organizational
documents or any agreement or instrument to which Guarantor is a party, or by
which Guarantor or its assets or property are bound or (iii) result in the
creation or imposition of any lien on any of Guarantor's assets or property by
any third party.
(g)Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor's knowledge, threatened against Guarantor
in any court or by or before any other Governmental Authority, in each case,
which might have consequences that are reasonably likely to materially and
adversely affect the performance of Guarantor's obligations and duties under
this Guaranty. There are no outstanding or unpaid judgments against Guarantor.
(h)Consents. No consent, approval, authorization, order or filings of or with
any court or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.
(i)Compliance. To Guarantor's knowledge, Guarantor is not in default or
violation of any regulation, order, writ, injunction, decree or demand of any
Governmental Authority, the violation or default of which might have
consequences that are reasonably likely to materially and adversely affect the
condition (financial or otherwise) or business of Guarantor or is reasonably
likely to materially and adversely affect its performance hereunder.
(j)Reserved.
(k)No Defenses. This Guaranty and the obligations of Guarantor hereunder are not
subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.
(l)No Change in Facts or Circumstances; Full and Accurate Disclosure. There has
been no material adverse change in any condition, fact, circumstance or event,
and there is no fact or circumstance presently known to Guarantor that has not
been disclosed to the EPR Parties, in each case that would make the financial
statements or other documents, if any, submitted in connection with this
Guaranty inaccurate, incomplete or otherwise misleading in any material respect
or that otherwise materially and adversely affects, or might have consequences
that would materially and adversely affect, Guarantor or its business,
operations or conditions (financial or otherwise) taken as a whole.
ARTICLE IV
MISCELLANEOUS
4.1    The EPR Parties' Benefit; No Impairment of Project Documents. This
Guaranty is for the benefit of the EPR Parties and (subject to Section 4.20
below) their successors and assigns and nothing contained herein shall impair,
as between the Empire Developers and the EPR Parties, the respective obligations
of the Empire Developers and the EPR Parties under the Project Documents.
4.2    Successors and Assigns; Binding Effect. This Guaranty shall be binding
upon Guarantor and its respective heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. Notwithstanding anything to the contrary herein, Guarantor may
in no event delegate or transfer its obligations under, or be released from,
this Guaranty, except in accordance with the terms of this Guaranty.
4.3    The Empire Developers. The term "Empire Developers" as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of or by the Empire Developers or any interest in the
Empire Developers.
4.4    Costs and Expenses. If Guarantor should breach or fail to timely perform
any provision of this Guaranty, Guarantor shall, within ten ( 1 0) Business Days
after demand by any of the EPR Parties, pay to the EPR Parties any and all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys' fees and expenses) actually incurred by the EPR Parties in
connection with the enforcement hereof or the preservation of the EPR Parties'
rights hereunder. The covenant contained in this Section shall survive the
payment and performance of the Guaranteed Obligations.

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



4.5    Not a Waiver; No Set-Off. The failure of any party to enforce any right
or remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, the EPR Parties shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount. The EPR Parties shall not be required to mitigate damages or
take any other action to reduce, collect or enforce any of the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against the Empire Developers or that
Guarantor has or may hereafter have against the EPR Parties shall be available
hereunder to Guarantor, except a defense of the payment or performance of the
Guaranteed Obligations.
4.6    PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND
ALL PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY
DESCRIBED HEREIN.
4.7    No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by the EPR Parties, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on, Guarantor, shall entitle Guarantor to any other or future notice or
demand in the same, similar or other circumstances.
4.8    Separate Remedies. Each and all of the EPR Parties' rights and remedies
under this Guaranty and each of the other Project Documents are intended to be
distinct, separate and cumulative and no such right or remedy herein or therein
mentioned is intended to be in exclusion of or a waiver of any other right or
remedy available to the EPR Parties.
4.9    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such

    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
4.10 Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (1) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) "including" means "including, but not limited to" and
"including, without limitation" and (iii) the words "hereof," "herein,"
"hereby," "hereunder" and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.



    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



4.11    Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.
4.12     Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.
4.13     Counterparts; Facsimile Signatures. This Guaranty may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.
4.14     Notices. All notices, consents, approvals and requests required or
permitted hereunder ("Notices") shall be given in writing and shall be effective
only if given as follows: (a) by hand delivery; (b) by deposit in the United
States mail as first class certified mail, return receipt requested, postage
paid; (c) by overnight nationwide commercial courier service; or (d) by email
transmission; provided, that in the case of delivery pursuant to clause (d) a
confirmation copy is delivered by duplicate notice in accordance with any of
clauses (a) through (c) immediately above, in each case, to the party intended
to receive the same at the following address(es):


If to any of the EPR Parties:
With a copy to:
And a copy to:
If to Guarantor :

EPR Properties
Attention: Asset Management 909 Walnut Street, Suite 200 Kansas City, Missouri
64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794
EPR Properties
Attention: General Counsel 909 Walnut Street, Suite 200 Kansas City, Missouri
64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794
Zarin & Steinmetz
81 Main Street, Suite 415
White Plains, New York 10601 Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800
Facsimile:    (914) 683-5490







[NEWYORK 3138329_4]
With a copy to:
And a copy to:
do Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701 Attention: Joseph A. D'Amato
Telephone: (845) 807-0001
Facsimile: (845) 807-0000
do Empire Resorts, Inc. 204 Route 17B
Monticello, New York 12701 Attention: Nan Homer
Telephone: (845) 807-0001
Facsimile: (845) 807-0000
Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone: (212) 225-2672
Facsimile: (212) 225-3999



Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days' written notice of such change to the other parties in
accordance with the provisions of this Section 4.14. Notices shall be deemed to
have been given on the date they are actually received; provided, that the
inability to deliver Notices because of a changed address of which no Notice was
given, or rejection or refusal to accept any Notice offered for delivery shall
be deemed to be receipt of the Notice as of the date of such inability to
deliver or rejection or refusal to accept delivery. Failure or delay in
delivering copies of any Notice within any corporation or firm to the persons
designated to receive copies shall in no way adversely affect the effectiveness
of such Notice.
4.15 GOVERNING LAW. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES, TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR
OR ANY OF THE EPR PARTIES ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. GUARANTOR AND,
BY ACCEPTANCE OF THIS GUARANTY, THE EPR PARTIES HEREBY EACH (i) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii)
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 4.14 HEREOF (AND AGREES THAT SUCH SERVICE AT
SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).
4.16     TRIAL BY JURY. GUARANTOR AND, BY ACCEPTANCE OF THIS GUARANTY, THE EPR
PARTIES, TO THE FULLEST EXTENT THAT EACH MAY LAWFULLY DO SO, HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND THE EPR PARTIES AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND THE EPR PARTIES ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH 1N ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND THE EPR
PARTIES.
4.17     Brokers and Financial Advisors. Guarantor hereby represents that
neither Guarantor nor any of its affiliates has dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Guaranty and/or the other
Project Documents. Guarantor agrees to indemnify and hold the EPR Parties
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Guarantor or any of its affiliates in connection with
the transactions contemplated in this Guaranty and/or the other Project
Documents. The provisions of this Section shall survive the expiration and
termination of this Guaranty.
4.18     Exculpation. There shall be no recourse hereunder to any constituent
entity or individual or any member, shareholder, principal, affiliate or partner
of Guarantor, direct or indirect, nor any director, officer, employee, agent or
representative of any of them.
4.19     Termination. Subject to Section 1.13 above, this Guaranty will
automatically terminate and be of no further force or effect upon the date (the
"Termination Date") that is the earliest to occur of the following: (a) the full
and complete satisfaction of the Guaranteed Obligations; (b) all events
described under Section 7 of the MDA and the Project Opening Date have occurred;
or (c) the earlier termination of the MDA in accordance with its terms. The EPR
Parties shall promptly, upon request, execute and deliver to Guarantor any
instrument reasonably requested by Guarantor to evidence such termination,
provided that no such documentation shall be required to effectuate any such
termination.
4.20     Assignment. The EPR Parties shall not assign any of their rights or
obligations under this Guaranty except in connection with a transfer pursuant
to, and in accordance with, Section 13.20 of the MDA.
[No Further Text on this Page; Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have executed this Guaranty all as of the
day and year first above written.
GUARANTOR:
EMPIRE RESORTS, INC., a Delaware corporation
By:     
Name: Title:


Exhibit E


Form of EPR Completion Guaranty


[See attached.]
















































































COMPLETION GUARANTY
(EPR Properties)
THIS COMPLETION GUARANTY (this "Guaranty") is dated December 28, 2015 by EPR
PROPERTIES ("Guarantor"), for the benefit of Montreign Operating Company LLC, a
New York limited liability company (the "Montreign Developer"), Empire Resorts
Real Estate I, LLC, a New York limited liability company (the "Golf Course
Developer") and Empire Resorts Real Estate II, LLC, a New York limited liability
company (the "Entertainment Village Developer", and collectively, together with
Montreign Developer and the Golf Course Developer, the "Empire Developers") and
Empire Resorts, Inc., a Delaware corporation (collectively, together with the
Empire Developers, the "Empire Parties").
WITNESSETH
WHEREAS, Montreign Developer and the other Empire Parties, EPR Concord II, L.P.,
EPT Concord II, LLC and Adelaar Developer, LLC (the "EPR Developers") are
parties to that certain Amended and Restated Master Development Agreement dated
the date hereof (as the same may be amended, restated, replaced, supplemented,
or otherwise modified from time to time in accordance therewith, the "MDA").
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the MDA; and
WHEREAS, Sections 6 and 8 of the MDA require that, subject to the terms and
conditions set forth herein, Guarantor guarantees for the benefit of the Empire
Parties the full and timely payment and performance of clauses (i) and (ii) of
the Guaranteed Obligations (as hereinafter defined); and
NOW, THEREFORE, in consideration for the substantial economic benefits to be
derived by Guarantor from the transactions contemplated by the MDA (the
"Development"), and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations. Subject to the terms and conditions hereof,
Guarantor
hereby absolutely, irrevocably and unconditionally guarantees to the Empire
Parties the full and timely payment and performance of all of the Guaranteed
Obligations as and when the same shall be due. Subject to the terms and
conditions hereof, Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
"Guaranteed
Obligations" means: (i) the pursuit and achievement of Completion of (a) subject
to satisfaction of the conditions set forth in Section 7.1(a) of the MDA, the
Waterpark Project and (b) the Common Infrastructure Work, in each case, free and
clear of mechanic's liens (unless such liens are being contested in good faith
by appropriate proceedings, such liens have been bonded as reasonably approved
by Montreign Developer or obligations related to such liens are not
delinquent (i.e. such liens are inchoate)) and in accordance with the
requirements for such Completion set forth in the MDA, and payment of all costs
and expenses actually incurred in connection therewith; (ii) payment of all
Common Infrastructure Costs necessary for the Completion of the Common
Infrastructure Work apportioned to the EPR Developers under the MDA; (iii)
payment of any costs and expenses (including reasonable attorneys' fees and
disbursements) incurred by the Empire Parties in connection with the enforcement
of this Guaranty or in any action or proceeding brought by the Empire Parties
against Guarantor to enforce Guarantor's obligations under this Guaranty; and
(iv) payment of the Waterpark Escrow (as defined in and in accordance with the
Purchase Option Agreement) in the event that on or after the Waterpark Escrow
Date (as defined in the Purchase Option Agreement) (a) the Waterpark Project is
not open for business to the public, (b) the Casino is open for business to the
public, and (c) the EPR Developers have not funded the Waterpark Escrow in
accordance with the Purchase Option Agreement.
1.3    Completion. Completion of the Waterpark Project and the Common
Infrastructure
Work will be deemed to have occurred only upon: (a) the expiration of the
applicable statutory periods of the State of New York within which valid
construction, mechanics or material-mens' liens may be recorded and served by
reason of the design, supply or construction of the Waterpark Project or the
Common Infrastructure Work with any such liens that have been filed having been
released, discharged of record, or bonded as reasonably approved by Montreign
Developer or, alternatively, Montreign Developer's receipt of valid,
unconditional final lien releases thereof from all persons entitled to record
such liens; and (b) an independent, third party architect's or engineer's
certificate as the case may be certifying to such Completion in customary form.
1.4    Remedies of the Empire Parties.
(a)    If (1) Completion of the Waterpark Project does not occur in accordance
with the requirements set forth in the MDA (subject, to the extent set forth in
the MDA, to the Completion and opening of the Casino for business to the public
(not a soft opening) in accordance with the MDA) and there is no Event of
Default for failure to pay rent or Special District Capital Assessments under
the Casino Lease or (2) Completion of the Common Infrastructure Work does not
occur in accordance with the requirements set forth in the MDA, then Montreign
Developer shall have the right in its sole and absolute discretion to:
(i)     with respect to the Common Infrastructure Work only, require Guarantor
to pay to
Montreign Developer or its designee in one lump sum (the "Guarantor Payment")
all of the costs of construction that would have been incurred by the EPR
Developers (as determined, at Montreign Developer's sole option, by either a
final, non-appealable order issued by a court of competent jurisdiction, or a
construction consultant selected by Montreign Developer in its reasonable
discretion) to achieve Completion of the Common Infrastructure Work in
accordance with the MDA to the extent not theretofore paid by the EPR Developers
or Guarantor. For avoidance of doubt, such costs shall include the amount of any
fines or penalties imposed by the Gaming Authorities or other Governmental
Authorities for any delays in the construction or opening of the Casino or
otherwise caused by delays in Completion of the Common Infrastructure Work in
accordance with the MDA. The Guarantor Payment shall be due no later than 10
Business Days following the earlier of, as the case may be, the giving of a
written demand therefor from Montreign Developer or the issuance of a final,
non-appealable order by a court of competent jurisdiction regarding the amount
due under this Section 1.4(a)(i). If after the Guarantor Payment is made the EPR
Developers and Guarantor fail to cooperate with Montreign Developer in the
facilitation of Completion of the Common Infrastructure Work, then Montreign
Developer shall have the right to keep all amounts paid to it under this clause
(1) without any recourse or obligation to Guarantor or the EPR Developers; or
(ii) require Guarantor, at Guarantor's own cost and expense, to commence and
diligently pursue performance of all activities required to cause Completion of
the Common Infrastructure Work and/or the Waterpark Project, as applicable, to
occur in accordance with the MDA; and
(iii)require Guarantor to pay Montreign Developer any fines or penalties imposed
by the Gaming Authorities or other Governmental Authorities on Montreign
Developer to the extent resulting from the failure of the EPR Developers to
cause Completion of the Common Infrastructure Work and the Waterpark Project in
accordance with the MDA.
If for any reason Guarantor disclaims or otherwise fails to perform its
obligations under this Section 1.4(a), then Montreign Developer shall have the
right to pursue whatever remedies it may have available at law or in equity,
provided, however, that Montreign Developer shall not seek, nor shall there be
awarded by any court, arbitrator, or other adjudicator, any consequential,
speculative, or punitive damages except as may be expressly permitted under the
Casino Lease.
(b)    Montreign Developer may elect, in Montreign Developer's sole discretion,
to pursue any one or more of the remedies set forth in Section 1.4(a) above
(subject to the limitations contained therein), in such order as Montreign
Developer shall elect. Guarantor's obligations hereunder shall not be affected
by any errors or omissions of the EPR Developers, any contractor, any architect,
engineer, or any agent or employee of any of the aforementioned in the design,
supervision or performance of the Development. Neither the Completion of the
Project by or on behalf of Montreign Developer nor failure of the foregoing
parties to achieve Completion shall relieve Guarantor of any liabilities with
respect to Completion of the Common Infrastructure Work hereunder; rather, such
liability shall be continuing, and may be enforced by Montreign Developer to the
end that Completion of the Common Infrastructure Work is achieved, and without
loss, injury, liability, cost or expense of any kind to Montreign Developer.
1.5    Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and performance and not a guaranty of collection.
No exculpatory language contained in any of the other Project Documents shall in
any event or under any circumstances modify, qualify or affect the personal
recourse obligations and liabilities of Guarantor hereunder. This Guaranty may
not be revoked by Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation by
Guarantor. It is the intent of Guarantor and the Empire Parties that the
obligations and liabilities of Guarantor hereunder are absolute under any and
all circumstances and that such obligations and liabilities shall not be
discharged or released in whole or in part, by any act or occurrence (including
the fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced) that might, but for the provisions of this Guaranty, be
deemed a legal or equitable discharge or release of Guarantor.
1.6    Intentionally Omitted.
1.7    Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to the Empire Parties hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off; offset, claim or defense of any kind or nature
(other than the defense of payment or performance of the Guaranteed Obligations)
that Guarantor or any other Person has or may hereafter have against the Empire
Parties or against payment of the Guaranteed Obligations, whether such set-off,
offset, claim or defense arises in connection with the Guaranteed Obligations or
otherwise.
1.8    No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary
for the
Empire Parties (and Guarantor hereby waives any rights that Guarantor may have
to require the Empire Parties) to take any action, obtain any judgment or file
any claim prior to enforcing this Guaranty, including to (i) institute suit or
otherwise enforce the Empire Parties' rights, or exhaust their remedies, against
the EPR Developers or any other Person liable on all or any part of the
Guaranteed Obligations, or against any other Person, (ii) enforce the Empire
Parties' rights, or exhaust any remedies available to the Empire Parties,
against any collateral that shall ever have been given to secure all or any part
of the Guaranteed Obligations, (iii) join the EPR Developers or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty or (iv) resort to any other means of obtaining payment of all or any
part of the Guaranteed Obligations. The Empire Parties shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
1.9    Payment and Performance by Guarantor. Except as otherwise provided
herein, if
all or any part of the Guaranteed Obligations shall not be punctually paid or
performed when due, Guarantor shall, within five (5) Business Days after written
demand by any of the Empire Parties and without presentment, protest, notice of
protest, notice of non-payment or any other notice whatsoever (other than notice
of demand for payment or performance as required hereunder), pay in lawful money
of the United States of America, the amount due thereon to the Empire Parties.
Amounts not paid when due hereunder shall accrue interest at the rate of 12% per
annum. Such demands may be made at any time coincident with or after the time
for payment of all or any part of the Guaranteed Obligations and may be made
from time to time with respect to the same or different Guaranteed Obligations.
1.10     Application of Payments. If, at any time, there are any obligations of
the EPR Developers to the Empire Parties that are not guaranteed by Guarantor,
the Empire Parties, without in any manner impairing their rights hereunder, may,
at their option, apply all amounts realized by the Empire Parties from any
recovery of any kind held by the Empire Parties to the payment of such
unguaranteed obligations without reduction of amounts due from Guarantor
hereunder.
1.11 Waivers.


(a)    Guarantor hereby assents to (but does not guaranty, except as expressly
set forth in Section 1.1 hereof) all of the terms and agreements heretofore or
hereafter made by the EPR Developers with the Empire Parties (including the
provisions of the MDA) and Guarantor hereby waives diligence, presentment,
protest, demand on the EPR Developers for payment or otherwise, filing of
claims, requirement of a prior proceeding against the EPR Developers or any
other Person liable for payment of any or all of the Guaranteed Obligations and
all notices (other than notices expressly provided for hereunder or required to
be delivered under applicable law), including notice of:
(i)the acceptance of this Guaranty;
(ii)any amendment, modification, replacement, or extension of the MDA or any of
the other Project Documents;
(iii)the execution and delivery by the Empire Parties and the EPR Developers, or
any of their respective Affiliates, of any other document arising under the MDA
or in connection with the Project Site;
(iv)any future change to the time, manner or place of payment of, or in any
other term of all or any part of the Guaranteed Obligations;
(v)any protest, proof of non-payment or default by the EPR Developers, or the
occurrence of a breach or default under the MDA;
(vi)the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Guaranteed Obligations, or any part
thereof; or
(vii)any other action at any time taken or omitted to be taken by the Empire
Parties generally and any and all demands and notices of every kind in
connection with this Guaranty, any of the Project Documents and any other
documents or agreements evidencing, securing or relating to the Guaranteed
Obligations, or any part thereof.
(b)    Guarantor hereby waives any and all rights it may now or hereafter have
to, and
covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, setoff, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by the
Empire Parties hereunder, except a defense of the payment or performance of the
Guaranteed Obligations.


1.12     Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives any and all rights they may now or hereafter have under any
agreement, at law or in equity (including any law subrogating the Guarantor to
the rights of the Empire Parties), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the EPR
Developers or any other Person liable for payment of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.


1.13     Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any
time the Empire Parties are required to rescind, restore or return all or part
of any payment, funds, claim or distribution at any time received by the Empire
Parties from, or on behalf of, Guarantor under or with respect to this Guaranty
or pay the amount thereof to another Person for any reason (including the
insolvency, bankruptcy reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by the Empire Parties, and the Guaranteed Obligations hereunder shall continue
to be effective or reinstated, as the case may be, as to such payment as though
such previous payment to the Empire Parties had never been made.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR' OBLIGATIONS


2.1    Events and Circumstances Not Reducing or Discharging Guarantor's
Obligations.
To the extent permitted by applicable law, and subject only to the conditions
set forth in Section 1.4(a) above, Guarantor hereby consents and agrees to each
of the following and agrees that Guarantor's obligations under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected in
any way by any of the following, although without notice to or the further
consent of Guarantor, and waives any common law, equitable, statutory or other
rights (including rights to notice) or defenses that Guarantor might otherwise
have as a result of or in connection with any of the following:.
(a)Modifications. Any change in the time, manner or place of payment of all or
any part of the Guaranteed Obligations, or in any other term thereof, or any
renewal, extension, increase, alteration, rearrangement, amendment or other
modification to any provision of any of the MDA or any other document,
instrument, contract or understanding between the Empire Parties and the EPR
Developers or any other Person pertaining to the Guaranteed Obligations.
(b)Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that the Empire Parties might extend, grant or give to Guarantor or
any other Person with respect to any provision of this Guaranty or any of the
other Project Documents.
(c)Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Project Documents, or of any other document or agreement executed in
connection with the Guaranteed Obligations for any reason whatsoever, including
the fact that (i) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Project Documents or any other document or agreement executed in
connection with the creating of the Guaranteed Obligations, or any part thereof,
acted in excess of their authority, (iv) the Guaranteed Obligations, or any part
thereof, violates applicable usury laws, (v) Guarantor has valid defenses,
claims or offsets (whether at law, in equity or by agreement) that render the
Guaranteed Obligations wholly or partially uncollectible (except a defense of
payment or performance of the Guaranteed Obligations), (vi) the creation,
performance or repayment of the Guaranteed Obligations, or any part thereof (or
the execution, delivery and performance of any document or instrument
representing the Guaranteed Obligations, or any part thereof, or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations, or any part thereof), is illegal, uncollectible,
legally impossible or unenforceable or (vii) any of the Project Documents or any
other document or agreement executed in connection with the Guaranteed
Obligations, or any part thereof, has been forged or otherwise are irregular or
not genuine or authentic.
(d)Release of Obligors. Any compromise or full or partial release of the
liability of Guarantor or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Project Documents.
(e)Offset. Any existing or future right of set-off, offset, claim, counterclaim
or defense of any kind or nature against the Empire Parties or any other Person,
which may be available to or asserted by Guarantor, except for the defense of
payment or performance in full of the Guaranteed Obligations.
(f)Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Guarantor
under this Guaranty.
(g)Event of Default. Subject to the last sentence of Section 1.1, the occurrence
of any default beyond the expiration of any applicable notice or cure period (an
"Event of Default") or any event that, but for the giving of notice or the
passage of time, or both, would be an Event of Default (a "Default") under any
of the Project Documents, whether or not the Empire Parties have exercised any
of their rights and remedies under the Project Documents upon the happening of
any such Event of Default or Default.
(h)Actions Omitted. The absence of any action to enforce any of the Empire
Parties' rights under the MDA or available to the Empire Parties at law, equity
or otherwise, to recover any judgment against the EPR Developers or to enforce a
judgment against the EPR Developers under any of the Project Documents.
(i)Other Dealings. The occurrence of any other dealing, transaction, matter or
thing between Guarantor and the Empire Parties.
(j)Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor to the Empire Parties in such
manner as the Empire Parties shall determine in their sole discretion, subject
to, and otherwise in accordance with, the terms of the MDA and the other
Project.
(k)Ownership Interest. Any change in or termination of the ownership
interest of Guarantor (whether direct or indirect).
(l)Other Circumstances. Any other circumstance that might otherwise constitute a
legal or equitable discharge or defense of a guarantor generally, it being the
unambiguous and unequivocal intention of Guarantor and the Empire Parties that
the liability of Guarantor hereunder shall be direct and immediate and that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
2.2    Other Obligations of Guarantor. If Guarantor is or becomes liable for any
obligations owed by the EPR Developers to the Empire Parties by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty, and the rights of the Empire
Parties hereunder shall be cumulative of any and all other rights that the
Empire Parties may ever have against Guarantor. The exercise by the Empire
Parties of any right or remedy hereunder or under any other instrument or at law
or in equity shall not preclude the concurrent or subsequent exercise of any
right or remedy under any other instrument or at law or in equity, including the
making of multiple demands hereunder. Further, without in any way diminishing or
limiting the generality of the foregoing, it is specifically understood and
agreed that this Guaranty is given by Guarantor as an additional guaranty to any
and all guarantees as may heretofore have been or may hereafter be executed and
delivered by Guarantor in favor of the Empire Parties, whether relating to the
obligations of the EPR Developers under the Project Documents or otherwise, and
nothing herein shall ever be deemed to replace or be in-lieu of any other such
previous or subsequent guarantees.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties Guarantor hereby represents and warrants,
as to itself only, to the Empire Parties that, on the date hereof and during the
duration of this Guaranty:
(a)    Due Formation, Authorization and Enforceability. If Guarantor is not a
natural person, Guarantor is duly organized and validly existing under the laws
of the jurisdiction of its incorporation or formation, as the case may be, and
has full power and legal right to execute and deliver this Guaranty and to
perform under this Guaranty and the transactions contemplated hereunder. If
Guarantor is not a natural person, Guarantor has taken all necessary action to
authorize the execution, delivery and performance of this Guaranty and the
transactions contemplated hereunder. This Guaranty has been duly authorized,
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws, general principles of equity or
other laws of general application relating to the enforcement of creditor's
rights.
(b)Benefit to Guarantor. Guarantor hereby acknowledges that the Empire Parties
would not agree to complete their portions of the Development but for the
personal liability undertaken by Guarantor under this Guaranty. (i) Guarantor
has received, or will receive, direct and/or indirect benefit from the
Development and (ii) Guarantor has received, or will receive, direct and/or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
(c)Reserved.
(d)No Representation by the Empire Parties. Neither the Empire Parties nor any
other Person has made any representation, warranty or statement to Guarantor or
to any other Person in order to induce Guarantor to execute this Guaranty.
(e)Solvency. Guarantor has not entered into this Guaranty with the actual intent
to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.
(f)No Conflicts. The execution and delivery of this Guaranty by Guarantor, and
the performance of transactions contemplated hereunder do not and will not
conflict with or violate any governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees or injunctions of Governmental
Authorities (collectively, "Legal Requirements") affecting Guarantor or any of
his or its assets or property, (ii) conflict with, result in a breach of, or
constitute a material default (including any circumstance or event that would be
a default but for the lack of due notice or lapse of time or both) under any of
the terms, conditions or provisions of any of Guarantor's organizational
documents or any agreement or instrument to which Guarantor is a party, or by
which Guarantor or its assets or property are bound or (iii) result in the
creation or imposition of any lien on any of Guarantor's assets or property by
any third party.
(g)Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor's knowledge, threatened against Guarantor
in any court or by or before any other Governmental Authority, in each case,
which might have consequences that are reasonably likely to materially and
adversely affect the performance of Guarantor's obligations and duties under
this Guaranty. There are no outstanding or unpaid judgments against Guarantor.
(h)Consents. No consent, approval, authorization, order or filings of or with
any court or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.
(i)    Compliance. To Guarantor's knowledge, Guarantor is not in default or
violation of any regulation, order, writ, injunction, decree or demand of any
Governmental Authority, the violation or default of which might have
consequences that are reasonably likely to materially and adversely affect the
condition (financial or otherwise) or business of Guarantor or is reasonably
likely to materially and adversely affect its performance hereunder.
(j)    Reserved.
(k)    No Defenses. This Guaranty and the obligations of Guarantor hereunder
are not subject to, and Guarantor has not asserted, any right of rescission,
offset, counterclaim, cross-claim, recoupment or affirmative or other defense of
any kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.
(l)    No Change in Facts or Circumstances; Full and Accurate Disclosure.
There has been no material adverse change in any condition, fact, circumstance
or event, and there is no fact or circumstance presently known to Guarantor that
has not been disclosed to the Empire Parties, in each case that would make the
financial statements or other documents, if any, submitted in connection with
this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or might have
consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise) taken as a whole.
ARTICLE IV
MISCELLANEOUS
4.1    The Empire Parties' Benefit; No Impairment of Project Documents. This
Guaranty is for the benefit of the Empire Parties and (subject to Section 4.20
below) their successors and assigns and nothing contained herein shall impair,
as between the EPR Developers and the Empire Parties, the respective obligations
of the EPR Developers and the Empire Parties under the Project Documents.
4.2    Successors and Assigns; Binding Effect. This Guaranty shall be binding
upon
Guarantor and its respective heirs, executors, legal representatives, successors
and assigns, whether by voluntary action of the parties or by operation of law.
Notwithstanding anything to the contrary herein, Guarantor may in no event
delegate or transfer its obligations under, or be released from, this Guaranty,
except in accordance with the terms of this Guaranty.
4.3    The EPR Developers. The term "EPR Developers" as used herein shall
include
any new or successor corporation, association, partnership (general or limited),
limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of or by the EPR Developers or any interest in the EPR
Developers.


4.4    Costs and Expenses. If Guarantor should breach or fail to timely perform
any
provision of this Guaranty, Guarantor shall, within ten (10) Business Days after
demand by any of the Empire Parties, pay to the Empire Parties any and all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys' fees and expenses) actually incurred by the Empire Parties
in connection with the enforcement hereof or the preservation of the Empire
Parties' rights hereunder. The covenant contained in this Section shall survive
the payment and performance of the Guaranteed Obligations.
4.5    Not a Waiver; No Set-Off. The failure of any party to enforce any right
or
remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, the Empire Parties shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount. The Empire Parties shall not be required to mitigate damages
or take any other action to reduce, collect or enforce any of the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against the EPR Developers or that
Guarantor has or may hereafter have against the Empire Parties shall be
available hereunder to Guarantor, except a defense of the payment or performance
of the Guaranteed Obligations.
4.6    PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND
ALL PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY
DESCRIBED HEREIN.
4.7    No Oral Change. No modification, amendment, extension, discharge,
termination
or waiver of any provision of this Guaranty, nor consent to any departure by
Guarantor therefrom, shall in any event be effective unless the same shall be in
a writing signed by the Empire Parties, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on,
Guarantor, shall entitle Guarantor to any other or future notice or demand in
the same, similar or other circumstances.
4.8    Separate Remedies. Each and all of the Empire Parties' rights and
remedies under this Guaranty and each of the other Project Documents are
intended to be distinct, separate and cumulative and no such right or remedy
herein or therein mentioned is intended to be in exclusion of or a waiver of any
other right or remedy available to the Empire Parties.
4.9    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
4.10     Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (i) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) "including" means "including, but not limited to" and
"including, without limitation" and (iii) the words "hereof," "herein,"
"hereby," "hereunder" and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
4.11     Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.
4.12     Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.
4.13     Counterparts; Facsimile Signatures. This Guaranty may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.
4.14     Notices. All notices, consents, approvals and requests required or
permitted hereunder ("Notices") shall be given in writing and shall be effective
only if given as follows: (a) by hand delivery; (b) by deposit in the United
States mail as first class certified mail, return receipt requested, postage
paid; (c) by overnight nationwide commercial courier service; or (d) by email
transmission; provided, that in the case of delivery pursuant to clause (d) a
confirmation copy is delivered by duplicate notice in accordance with any of
clauses (a) through (c) immediately above, in each case, to the party intended
to receive the same at the following address(es):
If to Guarantor:
EPR Properties
Attention: Asset Management 909 Walnut Street, Suite 200 Kansas City, Missouri
64106
Telephone: (816) 472-1700
Facsimile: (816) 472-5794











[NEWYORK 3111607_15]
With a copy to:
And a copy to:
EPR Properties
Attention: General Counsel 909 Walnut Street, Suite 200 Kansas City, Missouri
64106
Telephone: (816) 472-1700
Facsimile: (816) 472-5794
Zarin & Steinmetz
81 Main Street, Suite 415
White Plains, New York 10601
Attention: Michael D. Zarin, Esq.
Telephone: (914) 682-7800
Facsimile: (914) 683-5490



If intended for any of the Empire Parties:
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701 Attention: Joseph A. D'Amato
Telephone:    (845) 807-0001
Facsimile:    (845) 807-0000
With a copy to:
And a copy to:
do Empire Resorts, Inc. 204 Route 17B
Monticello, New York 12701 Attention: Nan Horner
Telephone: (845) 807-0001
Facsimile: (845) 807-0000
Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone: (212) 225-2672
Facsimile: (212) 225-3999



Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days' written notice of such change to the other parties in
accordance with the provisions of this Section 4.14. Notices shall be deemed to
have been given on the date they are actually received; provided, that the
inability to deliver Notices because of a changed address of which no Notice was
given, or rejection or refusal to accept any Notice offered for delivery shall
be deemed to be receipt of the Notice as of the date of such inability to
deliver or rejection or refusal to accept delivery. Failure or delay in
delivering copies of any Notice within any corporation or firm to the persons
designated to receive copies shall in no way adversely affect the effectiveness
of such Notice.
4.15     GOVERNING LAW. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES, TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR ANY OF THE EMPIRE
PARTIES ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. GUARANTOR AND, BY ACCEPTANCE OF
THIS GUARANTY, THE EMPIRE PARTIES HEREBY EACH (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (iii)
IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION
4.14 HEREOF (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).
4.16     TRIAL BY JURY. GUARANTOR AND, BY ACCEPTANCE OF THIS GUARANTY, THE
EMPIRE PARTIES, TO THE FULLEST EXTENT THAT EACH MAY LAWFULLY DO SO, HEREBY AGREE
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND THE EMPIRE PARTIES AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND THE EMPIRE
PARTIES ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND THE EMPIRE
PARTIES.
4.17     Brokers and Financial Advisors. Guarantor hereby represents that
neither Guarantor nor any of its affiliates has dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Guaranty and/or the other
Project Documents. Guarantor agrees to indemnify and hold the Empire Parties
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Guarantor or any of its affiliates in connection with
the transactions contemplated in this Guaranty and/or the other Project
Documents. The provisions of this Section shall survive the expiration and
termination of this Guaranty.
4.18     Exculpation. There shall be no recourse hereunder to any constituent
entity or individual or any member, shareholder, principal, affiliate or partner
of Guarantor, direct or indirect, nor any director, officer, employee, agent or
representative of any of them.
4.19     Termination. Subject to Section 1.13 above, this Guaranty will
automatically terminate and be of no further force or effect upon the date (the
"Termination Date") that is the earliest to occur of the following: (a) the full
and complete satisfaction of the Guaranteed Obligations; (b) all events
described under Sections 6 and 8 of the MDA and the Project Opening Date have
occurred; or (c) the earlier termination of the MDA in accordance with its
terms. The Empire Parties shall promptly, upon request, execute and deliver to
Guarantor any instrument reasonably requested by Guarantor to evidence such
termination, provided that no such documentation shall be required to effectuate
any such termination.
4.20     Assignment. The Empire Parties shall not assign any of their rights or
obligations under this Guaranty except in connection with a transfer pursuant
to, and in accordance with, Section 13.20 of the MDA.
[No Further Text on this Page; Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have executed this Guaranty all as of the
day and year first above written.
GUARANTOR: EPR PROPERTIES
By:     
Name: Title:




Exhibit F


CDP


[See attached.]


































































[exhibit101200427654xa_image6.jpg][exhibit101200427654xa_image7.jpg][exhibit101200427654xa_image8.jpg][exhibit101200427654xa_image9.jpg][exhibit101200427654x_image10.jpg][exhibit101200427654x_image11.jpg][exhibit101200427654x_image12.jpg][exhibit101200427654x_image13.jpg][exhibit101200427654x_image14.jpg][exhibit101200427654x_image15.jpg][exhibit101200427654x_image16.jpg][exhibit101200427654x_image17.jpg][exhibit101200427654x_image18.jpg][exhibit101200427654x_image19.jpg][exhibit101200427654x_image20.jpg][exhibit101200427654x_image21.jpg][exhibit101200427654x_image22.jpg][exhibit101200427654x_image23.jpg][exhibit101200427654x_image24.jpg][exhibit101200427654x_image25.jpg][exhibit101200427654x_image26.jpg][exhibit101200427654x_image27.jpg][exhibit101200427654x_image28.jpg][exhibit101200427654x_image29.jpg][exhibit101200427654x_image30.jpg][exhibit101200427654x_image31.jpg][exhibit101200427654x_image32.jpg][exhibit101200427654x_image33.jpg][exhibit101200427654x_image34.jpg][exhibit101200427654x_image35.jpg][exhibit101200427654x_image36.jpg][exhibit101200427654x_image37.jpg][exhibit101200427654x_image38.jpg][exhibit101200427654x_image39.jpg][exhibit101200427654x_image40.jpg][exhibit101200427654x_image41.jpg][exhibit101200427654x_image42.jpg][exhibit101200427654x_image43.jpg][exhibit101200427654x_image44.jpg][exhibit101200427654x_image45.jpg][exhibit101200427654x_image46.jpg][exhibit101200427654x_image47.jpg][exhibit101200427654x_image48.jpg][exhibit101200427654x_image49.jpg][exhibit101200427654x_image50.jpg][exhibit101200427654x_image51.jpg][exhibit101200427654x_image52.jpg][exhibit101200427654x_image53.jpg][exhibit101200427654x_image54.jpg][exhibit101200427654x_image55.jpg][exhibit101200427654x_image56.jpg][exhibit101200427654x_image57.jpg][exhibit101200427654x_image58.jpg][exhibit101200427654x_image59.jpg][exhibit101200427654x_image60.jpg][exhibit101200427654x_image61.jpg][exhibit101200427654x_image62.jpg][exhibit101200427654x_image63.jpg][exhibit101200427654x_image64.jpg][exhibit101200427654x_image65.jpg][exhibit101200427654x_image66.jpg][exhibit101200427654x_image67.jpg][exhibit101200427654x_image68.jpg][exhibit101200427654x_image69.jpg][exhibit101200427654x_image70.jpg][exhibit101200427654x_image71.jpg][exhibit101200427654x_image72.jpg][exhibit101200427654x_image73.jpg][exhibit101200427654x_image74.jpg][exhibit101200427654x_image75.jpg][exhibit101200427654x_image76.jpg][exhibit101200427654x_image77.jpg][exhibit101200427654x_image78.jpg][exhibit101200427654x_image79.jpg][exhibit101200427654x_image80.jpg][exhibit101200427654x_image81.jpg][exhibit101200427654x_image82.jpg][exhibit101200427654x_image83.jpg][exhibit101200427654x_image84.jpg][exhibit101200427654x_image85.jpg][exhibit101200427654x_image86.jpg][exhibit101200427654x_image87.jpg][exhibit101200427654x_image88.jpg][exhibit101200427654x_image89.jpg][exhibit101200427654x_image90.jpg][exhibit101200427654x_image91.jpg][exhibit101200427654x_image92.jpg][exhibit101200427654x_image93.jpg][exhibit101200427654x_image94.jpg][exhibit101200427654x_image95.jpg][exhibit101200427654x_image96.jpg][exhibit101200427654x_image97.jpg][exhibit101200427654x_image98.jpg]

    